Exhibit 10.143

 

 

 

 

 

 

 

 

U.S. $600,000,000

CREDIT AGREEMENT,

dated as of June 15, 2007,

among

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,

as the Borrower,

VARIOUS FINANCIAL INSTITUTIONS,

as the Lenders,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Administrative Agent,

THE BANK OF NOVA SCOTIA,

as the Syndication Agent,

and

DEUTSCHE BANK SECURITIES INC. and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 

 



 

Table of Contents

 

Page

ARTICLE I

Definitions and Accounting Terms

  1

 

Section 1.1.

Defined Terms

  1

 

Section 1.2.

Use of Defined Terms

36

 

Section 1.3.

Cross-References

36

 

Section 1.4.

Accounting and Financial Determinations

36

ARTICLE II

Commitments, Borrowing Procedures and Notes

37

 

Section 2.1.

Commitments

37

 

Section 2.2.

Reduction of Commitment Amounts; Payments

40

 

Section 2.3.

Borrowing Procedure

41

 

Section 2.4.

Continuation and Conversion Elections

42

 

Section 2.5.

Funding

42

 

Section 2.6.

Loan Accounts

43

ARTICLE III

Repayments, Prepayments, Interest and Fees

43

 

Section 3.1.

Repayments and Prepayments

43

 

Section 3.2.

Interest Provisions

49

 

Section 3.3.

Fees

50

ARTICLE IV

Letters of Credit

51

 

Section 4.1.

Issuance Requests

51

 

Section 4.2.

Issuances and Extensions

52

 

Section 4.3.

Expenses

53

 

Section 4.4.

Other Lenders’ Participation

53

 

Section 4.5.

Disbursements

54

 

Section 4.6.

Reimbursement

55

 

Section 4.7.

Deemed Disbursements

55

 

Section 4.8.

Nature of Reimbursement Obligations

56

 

Section 4.9.

Indemnity

57

 

Section 4.10.

Borrower’s Guaranty of Reimbursement Obligations of its Subsidiaries

57

 

Section 4.11.

No Bankruptcy Petition Against RCFC or Dollar Thrifty Funding

60

ARTICLE V

Certain Eurodollar Rate and Other Provisions

61

 

Section 5.1.

Eurodollar Rate Lending Unlawful

61

 

Section 5.2.

Deposits Unavailable

61

 

Section 5.3.

Increased Eurodollar Loan Costs, etc.

61

 

Section 5.4.

Funding Losses

62

 

Section 5.5.

Increased Capital Costs

62

 

Section 5.6.

Taxes

63

 

Section 5.7.

Payments, Computations, etc.

66

 

 

 

(i)

 

 



Table of Contents

(continued)

 

Page

 

 

Section 5.8.

Sharing of Payments

67

 

Section 5.9.

Setoff

68

 

Section 5.10.

Replacement of Lender

68

ARTICLE VI

Conditions Precedent

69

 

Section 6.1.

Conditions Precedent to Credit Extensions on the Initial Borrowing Date

69

 

Section 6.2.

All Credit Extensions

74

ARTICLE VII

Representations and Warranties

76

 

Section 7.1.

Organization, etc.

76

 

Section 7.2.

Due Authorization, Non-Contravention, etc.

76

 

Section 7.3.

Government Approval, Regulation, etc.

77

 

Section 7.4.

Validity, etc.

77

 

Section 7.5.

Financial Information

77

 

Section 7.6.

No Material Adverse Effect

78

 

Section 7.7.

Litigation, Labor Controversies, etc.

78

 

Section 7.8.

Subsidiaries

78

 

Section 7.9.

Ownership of Properties

78

 

Section 7.10.

Taxes

79

 

Section 7.11.

Pension and Welfare Plans

79

 

Section 7.12.

Environmental Warranties

79

 

Section 7.13.

Intellectual Property

81

 

Section 7.14.

Regulations U and X

81

 

Section 7.15.

Accuracy of Information

81

 

Section 7.16.

DaimlerChrysler Supply Agreement

82

 

Section 7.17.

Non-Guarantor Subsidiaries

82

 

Section 7.18.

Use of Proceeds

82

 

Section 7.19.

Subordination, etc.

83

ARTICLE VIII

Covenants

83

 

Section 8.1.

Affirmative Covenants

83

 

Section 8.2.

Negative Covenants

92

ARTICLE IX

Events of Default

107

 

Section 9.1.

Listing of Events of Default

107

 

Section 9.2.

Action if Bankruptcy

109

 

Section 9.3.

Action if Other Event of Default

110

ARTICLE X

The Agents

110

 

Section 10.1.

Actions

110

 

Section 10.2.

Funding Reliance, etc.

111

 

Section 10.3.

Exculpation

111

 

 

 

(ii)

 

 



Table of Contents

(continued)

 

Page

 

 

Section 10.4.

Successor

112

 

Section 10.5.

Credit Extensions by Agents

113

 

Section 10.6.

Credit Decisions

113

 

Section 10.7.

Security Documents

113

 

Section 10.8.

Delivery of Information

114

 

Section 10.9.

Subagents

114

 

Section 10.10.

Reliance by Administrative Agent

115

 

Section 10.11.

Other Agent Parties

115

 

Section 10.12.

Rate Protection Agreements; Release of Liens

115

 

Section 10.13.

Issuer

116

ARTICLE XI

Miscellaneous Provisions

116

 

Section 11.1.

Waivers, Amendments, etc.

116

 

Section 11.2.

Notices

117

 

Section 11.3.

Payment of Costs and Expenses

117

 

Section 11.4.

Indemnification

118

 

Section 11.5.

Survival

119

 

Section 11.6.

Severability

119

 

Section 11.7.

Headings

119

 

Section 11.8.

Execution in Counterparts, Effectiveness, etc.

119

 

Section 11.9.

Governing Law; Entire Agreement

120

 

Section 11.10.

Successors and Assigns

120

 

Section 11.11.

Sale and Transfer of Loans and Notes; Participations in Loans and Notes

120

 

Section 11.12.

Other Transactions

124

 

Section 11.13.

Independence of Covenants

124

 

Section 11.14.

Confidentiality

125

 

Section 11.15.

Forum Selection, Consent to Jurisdiction and Waiver of Jury Trial

125

 

SCHEDULES

SCHEDULE I(A)

--

Commitments

SCHEDULE I(B)

--

Lender Information

SCHEDULE II

--

Subordinated Intercompany Note Terms

SCHEDULE III

--

Existing Material Property

SCHEDULE IV

--

UCC Dates

 

 

 

(iii)

 

 



 

Table of Contents

(continued)

 

DISCLOSURE SCHEDULE

EXHIBITS

EXHIBIT A-1

--

Form of Term Note

EXHIBIT A-2

--

Form of Revolving Note

EXHIBIT A-3

--

Form of Swingline Note

EXHIBIT B-1

--

Form of Borrowing Request

EXHIBIT B-2

--

Form of Issuance Request

EXHIBIT C

--

Form of Continuation/Conversion Notice

EXHIBIT D

--

Form of Compliance Certificate

EXHIBIT E

--

Form of Pledge Agreement

EXHIBIT F

--

Form of Security Agreement

EXHIBIT G

--

Form of Subsidiary Guaranty

EXHIBIT H-1

--

Form of Mortgage

EXHIBIT H-2

--

Form of Deed of Trust

EXHIBIT I

--

Form of Opinion of Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.

EXHIBIT J-1

--

Form of Enhancement Letter of Credit Application and Agreement

EXHIBIT J-2

--

Form of CP Enhancement Letter of Credit Application and Agreement

EXHIBIT K

--

Form of Initial Borrowing Date Certificate

EXHIBIT L

--

Form of Lender Assignment Agreement

EXHIBIT M

--

Form of U.S. Tax Compliance Certificate

EXHIBIT N

--

Form of Solvency Certificate

 

 

 

 

(iv)

 

 



CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of June 15, 2007, among DOLLAR THRIFTY
AUTOMOTIVE GROUP, INC., a Delaware corporation (the “Borrower”), various
financial institutions as are or may become parties hereto (collectively, the
“Lenders”), DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as the
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, THE BANK OF NOVA SCOTIA (“Scotia Capital”), as the syndication agent
(in such capacity, the “Syndication Agent”), for the Lenders, and Deutsche Bank
Securities Inc. and Scotia Capital as the joint lead arrangers and joint
bookrunners (in such capacities, the “Arrangers”).

W I T N E S S E T H :

WHEREAS,

(a)          Operations and Thrifty are engaged directly and through their
various Subsidiaries and franchisees in the business of (i) renting worldwide
for general use passenger automobiles, light and medium duty trucks and vans,
(ii) selling in the United States and Canada new and used vehicles, (iii)
franchising the foregoing business to other Persons, (iv) providing support and
services to franchisees, including (A) fleet leasing of vehicles and (B)
purchasing passenger automobiles, shuttle buses, vans and light and medium duty
trucks and financing the sale thereof to franchisees and (v) fleet leasing of
vehicles to Persons other than franchisees; and

(b)          Thrifty Car Sales (i) is engaged in the business of franchising
businesses in the United States and Canada to sell new and used vehicles (the
“Thrifty Car Sale Franchise Business”) and (ii) may engage in the operation,
directly or through its Subsidiaries, of (A) locations in the United States and
Canada from which it would sell (1) vehicles used in the Borrower’s other
businesses and (2) other used vehicles purchased from time to time to maintain
adequate inventory, as well as (B) locations in the United States and Canada
acquired from franchisees of the Thrifty Car Sale Franchise Business in the
ordinary course of business from which it would continue to conduct the sale of
new and used vehicles (such operations, together with the Thrifty Car Sale
Franchise Business, the “Thrifty Car Sale Business”); and

WHEREAS, subject to and on the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the credit facilities
provided for herein;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

 

Definitions and Accounting Terms

Section 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

 

 

 

 

 

 



“ABR Loan” means a Loan bearing interest at a fluctuating rate determined by
reference to the Alternate Base Rate.

“Account Party” means (a) the Borrower, (b) in any case of the CP Enhancement
Letter of Credit, Dollar Thrifty Funding, (c) any Subsidiary Guarantor or SPC
for the account of which a Letter of Credit is issued in accordance with Article
IV and (d) to the extent permitted by clause (k)(ii) of Section 8.2.5, any
franchisee of a Subsidiary of the Borrower for the account of which a Letter of
Credit is issued in accordance with Article IV.

“Additional Material Property” means any property with respect to which a
Mortgage is required to be delivered pursuant to Section 8.1.8.

“Adjusted Net Income” means, with respect to any period, the sum of (a) Net
Income for such period plus (b) to the extent deducted in calculating such Net
Income for such period, one-time non-cash charges resulting from changes in GAAP
or changes in the application of GAAP by the Borrower in response to the
occurrence of an event which affects, or a change in the conditions affecting,
the Borrower or any of its Subsidiaries (other than charges in the nature of
establishing a reserve and other charges that reflect a determination that the
future cash flow of the Borrower and its Subsidiaries is likely to be adversely
affected).

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 10.4.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

(a)          to vote 10% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors or managing general
partners; or

(b)          to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent and the Arrangers.

“Aggregate Interest Expense” is defined in clause (a) of the definition of
“Non-Vehicle Interest Expense”.

“Agreement” means, on any date, this Credit Agreement as originally in effect
upon the occurrence of the Effective Date and as thereafter from time to time
amended, supplemented, amended and restated, or otherwise modified and in effect
on such date.

“Alternate Base Rate” means, on any date and with respect to all ABR Loans, a
fluctuating rate of interest per annum equal to the higher of

 

 

 

-2-

 

 



(a)          the rate of interest most recently established by DBTCA at its
principal office in New York, New York as its base or prime rate for U.S. Dollar
loans; and

(b)          the Federal Funds Rate most recently determined by the
Administrative Agent plus 50 basis points.

If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of “Federal Funds Rate”, the Alternate Base Rate shall
be determined without regard to clause (b) of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist. The Alternate Base Rate is not necessarily intended to be the lowest rate
of interest determined by DBTCA in connection with extensions of credit. Changes
in the rate of interest on that portion of any Loans maintained as ABR Loans
will take effect simultaneously with each change in the Alternate Base Rate. The
Administrative Agent will give notice promptly to the Borrower and the Lenders
of changes in the Alternate Base Rate.

“Applicable Corporate Credit Rating” means, at any time, (i) in the case of S&P,
the corporate credit rating level (a rating level being, e.g., each of BBB-, BBB
and BBB+) assigned by such Rating Agency to the Borrower, and (ii) in the case
of Moody’s, the corporate credit family rating level (a rating level being,
e.g., each of Baa3, Baa2 and Baa1) assigned by such Rating Agency to the
Borrower.

“Applicable Margin” means, at any time, in the case of Term Loans, Revolving
Loans and Swingline Loans, the respective percentage per annum set forth below
under the respective type of Term Loan, Revolving Loan or Swingline Loan, as the
case may be, and opposite the respective Applicable Corporate Credit Ratings
indicated to have been achieved at such time:

Level

Applicable Corporate Credit Ratings Levels

Applicable Margin
for Eurodollar Loans

Applicable Margin for
ABR Loans

1

Greater than or equal to BB- and Ba3 (in each case with at least a stable
outlook)

1.50%

0.50%

2

BB- (with at least a stable outlook) or Ba3 (with at least a stable outlook)

1.75%

0.75%

 

 

 

 

-3-

 

 



 

3

Level 1 or 2 is not applicable for any reason (or no Applicable Corporate Credit
Rating is available from either Rating Agency)

2.00%

1.00%

 

; provided that at all times during which there shall exist any Event of
Default, the Applicable Margins shall be determined pursuant to the pricing grid
above on the same basis as Level 3.

“Arrangers” is defined in the preamble.

“Authorized Officer” means, relative to the Borrower and any other Obligor,
those of its officers, managers or managing members (in the case of a limited
liability company) whose signatures and incumbency shall have been certified to
the Administrative Agent and the Lenders pursuant to Section 6.1.4.

“Base Indenture” means the Amended and Restated Base Indenture, dated as of
February 14, 2007, between RCFC and DBTCA, as Trustee, as in effect on the
Effective Date, together with the Base Indenture Supplements thereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof and thereof.

“Base Indenture Supplement” means any supplement to the Base Indenture,
including (i) the Second Amended and Restated Series 1998-1 Supplement dated as
of February 14, 2007, as amended, (ii) the Amended and Restated Series 2000-1
Supplement dated as of February 14, 2007, as amended, (iii) the Series 2004-1
Supplement dated as of May 5, 2004, as amended, (iv) the Series 2005-1
Supplement, dated as of April 21, 2005, as amended, (v) the Series 2006-1
Supplement dated as of March 28, 2006, as amended and (vi) the Series 2007-1
Supplement dated as of May 23, 2007.

“Borrower” is defined in the preamble.

“Borrowing” means the Loans of the same type under the same Tranche and, in the
case of Eurodollar Loans, having the same Interest Period made by all Lenders on
the same Business Day (or by the Swingline Lender in the case of Swingline
Loans) and pursuant to the same Borrowing Request in accordance with Section
2.1; provided that ABR Loans incurred pursuant to Section 5.1 shall be
considered part of the related Borrowing of Eurodollar Loans.

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B-1
hereto.

 

 

 

-4-

 

 



“Business Acquisition” means the acquisition, by purchase or otherwise, of all
or substantially all of the assets and, if applicable, assumption of all or
substantially all of the liabilities (or any part of the assets and, if
applicable, the liabilities, constituting all or substantially all of a business
or line of business) of any Person, whether such acquisition is direct or
indirect, including through the acquisition of the business of, or all of the
Capital Stock of, such Person.

“Business Day” means

(a)          any day which is neither a Saturday or Sunday nor a legal holiday
on which banks are authorized or required to be closed in New York, New York;
and

(b)          relative to the making, continuing, converting, prepaying or
repaying of any Eurodollar Loan, any day described in clause (a) above on which
dealings in U.S. Dollars are carried on in the London interbank market.

“Capital Expenditures” means, for any period, the sum of

(a)          the aggregate amount of all expenditures of the Borrower and its
Subsidiaries for fixed or capital assets made during such period which, in
accordance with GAAP (to the extent applicable), would be classified as capital
expenditures; and

(b)          the aggregate amount of all Capitalized Lease Liabilities incurred
during such period;

provided, however, that Capital Expenditures shall not include any such amounts
made or incurred in connection with Permitted Business Acquisitions (including
Permitted Business Acquisitions that are Excepted Acquisitions).

“Capital Stock” means with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated) of such Person’s
capital stock or equity, whether now outstanding or issued after the Effective
Date, including all common stock, preferred stock, partnership interests and
member interests.

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases, and, for
purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and, with respect to any such leasing or similar arrangement, the
stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a premium or a penalty.

“Cash Equivalent Investments” means

 

(a)

U.S. Government Obligations maturing in not more than 270 days;

 

 

 

-5-

 

 



(b)          participation certificates (excluding strip mortgage securities
that are purchased at prices exceeding their principal amounts) and senior debt
obligations of the Federal Home Loan Mortgage Corporation, consolidated system
wide bonds and notes of the Farm Credit System, senior debt obligations and
mortgage-backed securities (excluding stripped mortgage securities which are
purchased at prices exceeding their principal amounts) of the Federal Mortgage
Association which, in the case of mortgage-backed securities, are rated at least
(i) AA by S&P and Aa by Moody’s if such mortgage-backed securities are rated by
both such rating agencies or (ii) AA by S&P or Aa by Moody’s if such
mortgage-backed securities are rated by only one such rating agency, senior debt
obligations (excluding securities that have no fixed value and/or whose terms do
not promise a fixed dollar amount at maturity or call date) of the Student Loan
Marketing Association and debt obligations of the Resolution Funding Corp., in
each case, maturing not more than 270 days (collectively, “Agency Obligations”);

(c)          (i) direct obligations of any state of the United States or any
subdivision or agency thereof whose short-term unsecured general obligation debt
is (A) rated at least A-1 by S&P and P-1 by Moody’s if such short-term unsecured
general obligation debt is rated by both such rating agencies or (B) A-1 by S&P
or P-1 by Moody’s if such short-term unsecured general obligation debt is rated
by only one such rating agency, (ii) any obligation that is (A) rated at least
equivalent to (1) A-1 by S&P and P-1 by Moody’s if such obligation is rated by
both such rating agencies or (2) A-1 by S&P or P-1 by Moody’s if such obligation
debt is rated by only one such rating agency, and (B) fully and unconditionally
guaranteed by any state, subdivision or agency whose short-term unsecured
general obligation debt is rated at least equivalent to (1) A-1 by S&P and P-1
by Moody’s if such short-term unsecured general obligation debt is rated by both
such rating agencies or (2) A-1 by S&P or P-1 by Moody’s if such short-term
unsecured general obligation debt is rated by only one such rating agency or
(iii) auction rate certificates, issued by any state of the United States or any
subdivision or agency thereof, that are rated (1) AAA by S&P and Aaa by Moody’s
if such obligation is rated by both such rating agencies or (2) AAA by S&P or
Aaa by Moody’s if such obligation is rated by only one such rating agency;

(d)          commercial paper maturing in not more than 270 days which is issued
by a corporation (other than an Affiliate of any Obligor) and that is rated at
least equivalent to (i) A-1 by S&P and P-1 by Moody’s if such commercial paper
is rated by both such rating agencies or (ii) A-1 by S&P or P-1 by Moody’s if
such commercial paper is rated by only one such rating agency;

(e)          deposits (including Eurodollar time deposits), federal funds or
bankers acceptances (maturing in not more than 365 days) of any domestic bank
(including a branch office of a foreign bank which branch office is located in
the United States), which:

(i) has an unsecured, uninsured and unguaranteed obligation that is rated at
least equivalent to (A) A-1 by S&P and P-1 by Moody’s if such unsecured,
uninsured and unguaranteed obligation is rated by both such rating agencies or
(B) A-1 by S&P or P-1 by Moody’s if such unsecured, uninsured and unguaranteed
obligation is rated by only one such rating agency;

 

 

 

-6-

 

 



(ii) is the lead bank of a parent bank holding company with an uninsured,
unsecured and unguaranteed obligation meeting the rating requirements in the
preceding clause (i);

(iii) has combined capital, surplus and undivided profits of not less than
$500,000,000 and an unsecured, uninsured and unguaranteed long-term obligation
that is rated at least equivalent to (A) A by S&P and Moody’s if such unsecured,
uninsured and unguaranteed long-term obligation is rated by both such rating
agencies or (B) A by S&P or Moody’s if such unsecured, uninsured and
unguaranteed long-term obligation is rated by only one such rating agency; or

(iv) is a Lender;

(f)           deposits of any bank or savings and loan association that serves
the local and non-centralized corporate operations of a Subsidiary of the
Borrower which (a) has combined capital, surplus and undivided profits of not
less than $100,000,000 or (b) is a bank or branch of a bank holding company
which has combined capital, surplus and undivided profits of not less than
$100,000,000, which deposits shall not exceed $1,000,000 at any such bank or
savings and loan association;

(g)          investments in a money-market fund which may be a 2a-7 fund as
registered under the Investment Company Act of 1940 and is rated at least
equivalent to (i) AAm or AAm-G by S&P and Aa by Moody’s if such money-market
fund is rated by both such rating agencies or (ii) AAm or AAm-G by S&P or Aa by
Moody’s if such money-market fund is rated by only one such rating agency;

(h)          repurchase agreements with a term of six months or less with any
institution having short-term, unsecured debt rated at least equivalent to (i)
A-1 by S&P and P-1 by Moody’s if such short-term, unsecured debt is rated by
both such rating agencies or (ii) A-1 by S&P or P-1 by Moody’s if such
short-term, unsecured debt is rated by only one such rating agency;

 

(i)

in the case of Investments of a Foreign Subsidiary,

(i) direct obligations of, or obligations the timely payment of principal of and
interest on which is fully and unconditionally guaranteed by, the national
government of the jurisdiction in which such Foreign Subsidiary is organized,
provided (A) such obligation matures in not more than 270 days and (B) such
national government has an unsecured, uninsured and unguaranteed long-term
obligation which is rated at least equivalent to (1) A by S&P and Moody’s if
such unsecured, uninsured and unguaranteed long-term obligation is rated by both
such rating agencies or (2) A by S&P or Moody’s if such unsecured, uninsured and
unguaranteed long-term obligation is rated by only one such rating agency;

(ii) deposits (including Eurodollar time deposits) maturing in not more than 365
days of any bank organized in the jurisdiction in which such Foreign Subsidiary
is organized (including a branch office of a bank organized elsewhere, which
branch office is located in such jurisdiction) which:

 

 

 

-7-

 

 



(A) has an unsecured, uninsured and unguaranteed obligation which is rated at
least equivalent to (1) A-1 by S&P and P-1 by Moody’s if such unsecured,
uninsured and unguaranteed obligation is rated by both such rating agencies or
(2) A-1 by S&P or P-1 by Moody’s if such unsecured, uninsured and unguaranteed
obligation is rated by only one such rating agency, or

(B) is the lead bank of a parent bank holding company with an uninsured,
unsecured and unguaranteed obligation meeting the rating requirements in the
preceding clause (A), or

(C) has combined capital, surplus and undivided profits of not less than
$100,000,000 to the extent such deposits do not exceed $100,000 and such
deposits are in each case fully insured by an agency of the national government
in which such bank is organized which meets the requirements set forth in
subclause (i)(i) above, or

(D) has combined capital, surplus and undivided profits of not less than
$500,000,000 and an unsecured, uninsured and unguaranteed long-term obligation
which is rated at least equivalent to (1) A by S&P and Moody’s if such
unsecured, uninsured and unguaranteed long-term obligation is rated by both such
rating agencies or (2) A by S&P or Moody’s if such unsecured, uninsured and
unguaranteed long-term obligation is rated by only one such rating agency, or

(E) is a Lender.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of the Borrower or any of its Subsidiaries.

“Casualty Proceeds” means, with respect to any Casualty Event, the amount of any
insurance proceeds or condemnation awards received by or on behalf of the
Borrower or any of its Subsidiaries in connection with such Casualty Event
(provided that, in the event the aggregate amount of such proceeds or awards
resulting from such Casualty Event do not exceed $500,000, such proceeds or
awards shall not constitute Casualty Proceeds), but excluding (i) any proceeds
or awards required to be paid to a creditor (other than the Lenders) which holds
a first-priority Lien permitted by Section 8.2.3 on the property which is the
subject of such Casualty Event (including Vehicles securing Vehicle Debt) and
(ii) reasonable and customary expenses incurred in obtaining such proceeds or
awards.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“Change in Control” means

(a)           except for the seven shares of common stock of Operations owned by
Thrifty, any Person other than the Borrower shall own any Capital Stock of
Operations, Dollar or Thrifty Holdco or otherwise have the ability to elect any
members of the board of directors of Operations, Dollar or Thrifty Holdco;

 

 

 

-8-

 

 



(b)          any Person other than Thrifty Holdco shall own any Capital Stock of
Thrifty or Thrifty Car Sales or otherwise have the ability to elect any members
of the board of directors of Thrifty or Thrifty Car Sales;

(c)          a “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) (i) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of more than 35% of the total then
outstanding voting power of the Voting Stock of the Borrower or (ii) has the
right or the ability by voting right, contract or otherwise to elect or
designate for election a majority of the board of directors of the Borrower;

(d)          during any period of twenty-four months occurring subsequent to the
Effective Date, individuals who at the beginning of such period constituted the
board of directors of the Borrower (together with any new directors whose
election by such board of directors, or whose nomination for election by the
shareholders of the Borrower, as the case may be, was approved by a vote of 66
2/3% of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute 50% or more of the
board of directors then in office; or

(e)          any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to direct or control, directly or indirectly, the
management or policies of the Borrower, Operations or Thrifty.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

“Collateral” means all property (whether real or personal) with respect to which
any security interests have been granted (or purported to be granted) pursuant
to any Security Document, including, without limitation, all Pledge Agreement
Collateral, all Security Agreement Collateral, all Mortgaged Properties and all
cash and Cash Equivalents delivered as collateral pursuant to Sections 6.1,
8.1.8 or 8.1.9.

“Collateral Agent” means the Administrative Agent acting as collateral agent for
the Secured Parties pursuant to the Security Documents.

“Commitment” means, as the context may require, a Lender’s Term Loan Commitment,
Revolving Loan Commitment and/or Letter of Credit Commitment.

“Common Stock” means common shares of the Borrower’s stock, par value $.01 per
share.

“Company” means any corporation, limited liability company, partnership or other
business entity (or the adjectival form thereof, where appropriate).

 

 

 

-9-

 

 



“Compliance Certificate” means a certificate duly completed and executed by the
chief financial Authorized Officer of the Borrower, substantially in the form of
Exhibit D hereto, together with such changes thereto as the Administrative Agent
may from time to time reasonably request in writing for the purpose of
monitoring the Borrower’s compliance with the financial covenants contained
herein.

“Conduit Program” means the variable funding note programs implemented through
RCFC with certain asset securitization conduits and the financial institutions
that administer such conduits, secured by vehicles and related assets, which
programs provide funds for the purchase of additional vehicles.

“Conduit Program Documents” means the Base Indenture, the Amended and Restated
Series 2000-1 Supplement thereto, the Master Collateral Agency Agreement, the
master lease and servicing agreement relating to the Conduit Program, and each
other material agreement, instrument and document delivered in connection with
the Conduit Program, in each case as amended, supplemented, amended and restated
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Consolidated Working Capital” means, with respect to the Borrower, at any date,
the excess (or the deficit) of (a) the sum of the amounts that, in accordance
with GAAP, are set forth opposite the captions “receivables, net” (excluding
accounts receivable pledged to DBTCA, as the master collateral agent, or any
successor thereto in such capacity under Sections 2.1(a)(iii) and 2.1(b)(iii) of
the Master Collateral Agency Agreement), “prepaid expenses and other assets”,
“income taxes receivable”, and “deferred income tax assets” or any like
captions, at such date over (b) the sum of the amounts that, in accordance with
GAAP, are set forth opposite the captions (i) “accounts payable” (excluding
outstanding checks included in accounts payable related to vehicle financing
(“float”)), (ii) “accrued liabilities”, (iii) “income taxes payable”,
(iv) “vehicle insurance reserves”, (v) “deferred income tax liabilities” and
(vi) any like captions, at such date; provided, however, that such sum shall
only include amounts set forth under the captions described in clauses (b)(ii),
(iv), (v) and such captions that are like the captions described in such clauses
(b)(ii), (iv) and (v), in each case, to the extent and solely to the extent that
such amounts are payable within the next 12 months of such date.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of the debt, obligation or other liability
guaranteed thereby.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

 

 

 

-10-

 

 



“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Corporate Debt” means, at any time, the remainder of (A) the sum of (i)
Non-Vehicle Debt at such time plus (ii) the aggregate principal amount of
Recourse Vehicle Debt at such time in excess of $325,000,000 plus (iii) the
aggregate amount of all drawings (which have not been reimbursed) under each
letter of credit, bond, bankers’ acceptance or similar obligation (including
Letters of Credit and Surety Bonds) at such time minus (B) the lesser of (x) the
aggregate amount of all Unrestricted Cash of the Borrower and the Subsidiary
Guarantors at such time and (y) $50,000,000.

“Corporate EBITDA” means, for any applicable period, the excess of

 

(a)

EBITDA for such period

over

(b)          to the extent added in arriving at such EBITDA, the sum of (i) the
aggregate amount of depreciation in respect of Vehicles during such period plus
(ii)  the remainder of (A) Vehicle Interest Expense during such period minus (B)
Vehicle Interest Expense during such period associated with Recourse Vehicle
Debt in excess of $325,000,000.

“CP Enhancement Letter of Credit” means a Letter of Credit issued as credit
and/or enhancement for the CP Program pursuant to the terms hereof and of a CP
Enhancement Letter of Credit Application and Agreement.

“CP Enhancement Letter of Credit Application and Agreement” is defined in
Section 4.1.

“CP Program” means the commercial paper program implemented through Dollar
Thrifty Funding secured by vehicles and related assets, the proceeds of which
are used to finance vehicle fleet growth and to refinance existing vehicle fleet
indebtedness.

“CP Program Documents” means the Base Indenture, the Second Amended and Restated
Series 1998-1 Supplement thereto relating to the CP Program, the Master
Collateral Agency Agreement, the master lease and servicing agreement relating
to the CP Program, any note purchase agreement between RCFC and Dollar Thrifty
Funding, the Liquidity Facility and any collateral agency agreement pursuant to
which Dollar Thrifty Funding grants a security interest in its assets to, among
others, the lenders under the Liquidity Facility and each other material
agreement, instrument and document delivered in connection with the CP Program,
in each case as amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the terms hereof and thereof.

 

 

 

-11-

 

 



“Credit Extension” means and includes

(a)          the advancing of any Loans by the Lenders in connection with a
Borrowing, and

 

(b)

any issuance or extension by the Issuer of a Letter of Credit.

“Credit Extension Request” means, as the context may require, any Borrowing
Request or Issuance Request.

“Cumulative Adjusted Net Income” means, at any time for any determination
thereof, Adjusted Net Income of the Borrower and its Subsidiaries for the period
(taken as one accounting period) commencing on January 1, 2007 and ending on the
last day of the then most recently ended Fiscal Quarter of the Borrower.

“DaimlerChrysler” means DaimlerChrysler Motors Company, LLC, a Delaware limited
liability company, and its successors and assigns.

“DaimlerChrysler Supply Agreement” means the Vehicle Supply Agreement, dated as
of October 31, 2002, between DaimlerChrysler and the Borrower, as amended,
supplemented, amended and restated, replaced, assigned, extended or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“DBTCA” is defined in the preamble.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Defaulting Lender” means any Lender which defaults in its obligation to make
any Loans (including any Mandatory Borrowing) hereunder in accordance with
Section 2.1 or defaults in its obligation to fund its reimbursement obligations
in respect of any Letter of Credit in accordance with Section 4.4.

“Demand Capitalization Notes” means promissory notes, issued by the Borrower to
RCFC for the purpose of capitalizing RCFC in connection with the MTN Program,
the Conduit Program and the CP Program.

“Disbursement Date” is defined in Section 4.5.

“Disclosure Schedule” means the Disclosure Schedule dated the date hereof and
delivered by the Borrower to the Administrative Agent and the Lenders on or
prior to the date hereof in form and substance satisfactory to the
Administrative Agent and the Lenders, as amended, supplemented or otherwise
modified from time to time by the Borrower with the written consent of the
Administrative Agent and the Required Lenders.

“Distribution” means, with respect to any Person, any dividend or distribution
(in cash, property or obligations) on any shares of any class of Capital Stock
(now or hereafter outstanding) of such Person or on any warrants, options or
other rights with respect to any shares of any class of Capital Stock (now or
hereafter outstanding) of such Person, other than dividends or distributions
payable in the common stock (other than Redeemable Capital Stock) of such Person
or warrants or options to purchase such common stock or split ups or
reclassifications of its Capital Stock into additional or other shares of such
common stock.

 

 

 

-12-

 

 



“Dollar” means Dollar Rent A Car, Inc., an Oklahoma corporation established in
December 2002 to operate the franchising of the “Dollar” brand vehicle rental
business.

“Dollar Thrifty Funding” means Dollar Thrifty Funding Corp., a special purpose,
bankruptcy remote, Wholly Owned Subsidiary of the Borrower.

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such opposite its name in Schedule I hereto or designated in the
Lender Assignment Agreement or such other office of a Lender (or any successor
or assign of such Lender) within the United States as may be designated from
time to time by written notice from such Lender, as the case may be, to each
other Person party hereto. A Lender may have separate Domestic Offices for
purposes of making, maintaining or continuing ABR Loans.

“Domestic Subsidiary” means any Subsidiary of the Borrower which is not a
Foreign Subsidiary.

“EBITDA” means, for any applicable period, the sum for such period of (without
duplication)

(a)          Adjusted Net Income (excluding therefrom (i) the effect of any
extraordinary or other non-recurring gain outside the ordinary course of
business, (ii) any write-up (or write-down) in the value of any asset, (iii) the
earnings (or loss) of any Person (other than the Borrower or any other
Subsidiary of the Borrower) in which the Borrower or any of its Subsidiaries has
an ownership interest, except to the extent of the amount of dividends or other
distributions actually paid in cash to the Borrower or any of its Subsidiaries
by such Person during such period in respect of such earnings, (iv) except where
the provisions hereof expressly require a pro forma determination, the earnings
(or loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with any of its Subsidiaries or the
date that such other Person’s assets are acquired by any Subsidiary of the
Borrower and (v) the earnings of any Subsidiary of the Borrower that is not a
Subsidiary Guarantor to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary of such earnings is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary)

plus

(b)           to the extent deducted in arriving at such Adjusted Net Income,
the sum, without duplication, of (i) Aggregate Interest Expense, plus (ii) taxes
computed on the basis of income plus (iii) the aggregate amount of depreciation
and amortization of tangible and intangible assets (including the amortization
of debt issuance costs and other financing expenses incurred in connection with
this Agreement and the transactions contemplated hereby), plus (iv) non-cash
charges in respect of non-cash awards under the Borrower’s incentive
compensation programs.

 

 

 

-13-

 

 



“Effective Date” is defined in Section 11.8.

“Eligible Assignee” means a commercial bank, an insurance company, a finance
company, a financial institution, any fund that invests in loans or any other
“accredited investor” (as defined in Regulation D of the Securities Act);
provided, however, in each case, that neither the Borrower nor any of its
Affiliates shall qualify as an Eligible Assignee.

“Enhancement Letter of Credit Application and Agreement” means, with respect to
each Enhancement Letter of Credit, the application and agreement therefor
completed by the account party or parties in respect of such Enhancement Letter
of Credit and accepted by the Issuer, the form of which is attached hereto as
Exhibit J-1.

“Enhancement Letters of Credit” means Letters of Credit issued as credit and/or
enhancement for the CP Program, MTN Program and the Conduit Program.

“Environmental Laws” means all applicable federal, foreign, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.

“Eurodollar Loan” means a Loan (other than a Swingline Loan) bearing interest,
at all times during an Interest Period applicable to such Loan, at a fixed rate
of interest determined by reference to the Eurodollar Rate (Reserve Adjusted).

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such opposite its name in Schedule I hereto or designated in the
Lender Assignment Agreement or such other office of a Lender (or any successor
or assign of such Lender) as designated from time to time by written notice from
such Lender to the Borrowers and the Administrative Agent, whether or not
outside the United States, which shall be making or maintaining Eurodollar Loans
of such Lender hereunder.

“Eurodollar Rate” means, with respect to any Eurodollar Loans for any Interest
Period, the rate per annum determined by DBTCA at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
the relevant Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in U.S. Dollars for a period equal to
such Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Rate” shall be the interest rate per annum determined by DBTCA to be
the average of the rates per annum at which deposits in U.S. Dollars are offered
for such relevant Interest Period to major banks in the London interbank market
in London, England by DBTCA at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

 

 

 

-14-

 

 



“Eurodollar Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a Eurodollar Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:

Eurodollar Rate
(Reserve Adjusted)

=

Eurodollar Rate

1.00 - Eurodollar Reserve Percentage

 

The Eurodollar Rate (Reserve Adjusted) for any Interest Period for Eurodollar
Loans will be determined by the Administrative Agent on the basis of the
Eurodollar Reserve Percentage in effect two Business Days before the first day
of such Interest Period.

“Eurodollar Reserve Percentage” means, relative to any Interest Period for
Eurodollar Loans, the reserve percentage (expressed as a decimal) equal to the
maximum aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
specified under regulations issued from time to time by the F.R.S. Board and
then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities”, as currently defined in Regulation D of the F.R.S.
Board, having a term approximately equal or comparable to such Interest Period.

“Event of Default” is defined in Section 9.1.

“Excepted Acquisition” means a Business Acquisition pursuant to which
(a) Operations or any of its Subsidiaries acquires a franchisee or the
operations of a franchisee, of the “Dollar” brand or “Thrifty” brand vehicle
rental business that, in each such case, was a franchisee of, or was conducted
as a franchisee of, Dollar or Thrifty on the Effective Date, and (b) neither the
Borrower nor any of its Subsidiaries incurred, created, assumed, suffered to
exist or became liable with respect to, any Indebtedness in connection with such
Business Acquisition (other than Vehicle Debt and Indebtedness permitted under
clause (q) of Section 8.2.2).

“Excess Cash Flow” means, for any Fiscal Year of the Borrower, an amount equal
to the excess of (a) the sum, without duplication, of (i) Corporate EBITDA for
such Fiscal Year, (ii) an amount equal to all extraordinary or non-recurring
cash gains for such Fiscal Year to the extent excluded from the calculation of
Corporate EBITDA for such Fiscal Year and (iii) decreases in Consolidated
Working Capital for such Fiscal Year over (b) the sum, without duplication, of
(i) the aggregate amount paid by the Borrower and its Subsidiaries in cash
during such Fiscal Year on account of taxes computed on the basis of income (it
being understood and agreed that, in the event the aggregate amount of cash
received by the Borrower and its Subsidiaries during such Fiscal Year on account
of taxes computed on the basis of income exceeds such aggregate amount paid,
such excess shall be added in the determination of Excess Cash Flow), (ii) the
aggregate amount paid by the Borrower and its Subsidiaries in cash during such
Fiscal Year on account of Capital Expenditures (excluding (I) Capital
Expenditures for purchases of Vehicles, (II) Capital Expenditures funded with
Indebtedness and (III) Capital Expenditures financed with equity proceeds, asset
sale proceeds (other than asset sales in

 

 

 

-15-

 

 



the ordinary course of business) and Casualty Proceeds), (iii) the aggregate
amount of all prepayments of any amounts outstanding under any revolving credit
facility or agreement to which the Borrower or any of its Subsidiaries is a
borrower to the extent accompanied by permanent reductions of the commitments to
extend credit thereunder, other than (1) prepayments to the extent financed with
asset sale proceeds (other than asset sales in the ordinary course of business),
equity proceeds, Indebtedness or Casualty Proceeds and (2) Revolving Loans and
Swingline Loans, provided that prepayments of Revolving Loans and Swingline
Loans shall be deducted in determining Excess Cash Flow to the extent such
prepayments were made with internally generated cash flow and were accompanied
by a corresponding permanent reduction in the Revolving Loan Commitment Amount,
(iv) the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Subsidiaries (including any term loans and the principal
component of payments in respect of capitalized lease liabilities) made during
such Fiscal Year, other than (1) payments of Vehicle Debt, (2) payments in
respect of any revolving credit facility or agreement (including this
Agreement), (3) payments to the extent financed with asset sale proceeds (other
than asset sales in the ordinary course of business), equity proceeds,
Indebtedness or Casualty Proceeds, and (4) payments of Term Loans, provided that
payments of Term Loans shall be deducted in determining Excess Cash Flow to the
extent that such payments were made with internally generated cash flow or were
required as a result of a Scheduled Term Loan Repayment pursuant to Section
3.1(d), (v) increases in Consolidated Working Capital for such Fiscal Year, (vi)
the amount of Investments made during such Fiscal Year in cash to the extent
that such Investments were financed with internally generated cash flow of the
Borrower and its Subsidiaries, other than (A) Investments described in clauses
(b), (e), (f), (g)(i), (h) and (i) of Section 8.2.5 and (B) Investments in any
Person that do not exceed the aggregate amount of dividends or other return of
capital received by the Borrower or a Subsidiary Guarantor in cash during such
Fiscal Year or any prior Fiscal Year (but not prior to the 2007 Fiscal Year)
from such Person, (vii) an amount equal to the sum of (I) all Non-Vehicle
Interest Expense paid in cash by the Borrower or its Subsidiaries during such
Fiscal Year and (II) all Vehicle Interest Expense paid in cash by the Borrower
or its Subsidiaries during such Fiscal Year to the extent related to Recourse
Vehicle Debt in excess of $325,000,000 and (viii) an amount equal to all gains
on asset sales the Net Disposition Proceeds of which were applied to repay Term
Loans or reinvested in either case pursuant to Section 3.1(e) during such Fiscal
Year.

“Excess Cash Payment Date” means the date occurring 90 days after the last day
of each Fiscal Year of the Borrower (commencing with the Fiscal Year of the
Borrower ending on December 31, 2008).

“Excess Cash Payment Period” means, with respect to the repayment required on
each Excess Cash Payment Date, the immediately preceding Fiscal Year of the
Borrower.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Receivable” means any receivable or other right of the Borrower,
Operations, Thrifty or any Subsidiary of Operations or Thrifty that is (a)
subject to a Lien which is not a Lien in favor of the Administrative Agent for
the benefit of the Lenders and (b) (i) an obligation payable to RCFC in respect
of Vehicles leased or financed pursuant to the Lease or the Master Lease (as
defined in the Base Indenture), (ii) an obligation of a manufacturer of a
Vehicle securing Vehicle Debt pursuant to a Vehicle Disposition Program (as
defined in the Base Indenture), including any right to receive incentive
payments in respect of any transportation allowance, return allowance, retention
bonus or otherwise, (iii) an obligation of an insurer or governmental entity
with respect to a Casualty Event in respect of a Vehicle securing Vehicle Debt,
(iv) an obligation of a Person in respect of the purchase price of a Vehicle
securing Vehicle Debt, (v) an obligation of a Person, as lessee or sublessee, to
Operations or Thrifty, as lessor or sublessor, in respect of any lease or
sublease of a Vehicle securing Vehicle Debt, (vi) an obligation of any Person
under an insurance contract in respect of any Vehicle securing Vehicle Debt or
(vii) proceeds of any of the items set forth in the preceding clauses (b)(i)
through (vi) that are not commingled with any other assets of the Borrower or
any such Subsidiary thereof, excluding, for the avoidance of doubt, monies due
or to become due from the retail rental of Vehicles.

 

 

 

-16-

 

 



“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of April 1, 2004, among the Borrower, Operations, Thrifty,
various financial institutions as lenders and Credit Suisse (formerly known as
Credit Suisse First Boston), as in effect on the Initial Borrowing Date.

“Existing Indebtedness Agreements” is defined in Section 6.1.5.

“Existing Material Property” means each property listed on Schedule III attached
hereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

(a)          the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or

(b)          if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
DBTCA from three federal funds brokers of recognized standing selected by it.

“Fee Letter” is defined in Section 3.3.2.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31 or such other date permitted pursuant to Section 8.2.15; references
to a Fiscal Year with a number corresponding to any calendar year (e.g., the
“2007 Fiscal Year”) refer to the Fiscal Year ending on the December 31 (or such
other date permitted pursuant to Section 8.2.15) occurring during such calendar
year.

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States or a state thereof
executed and delivered by the Borrower or any of its Subsidiaries pursuant to
the terms of this Agreement, in form and substance reasonably satisfactory to
the Administrative Agent, as may be necessary or desirable under the laws of
organization or incorporation of a Subsidiary to further protect or perfect the
Lien on and security interest in any Pledged Shares and/or Pledged Notes (as
such terms are defined in the Pledge Agreement).

 

 

 

-17-

 

 



“Foreign Subsidiary” means any Subsidiary of the Borrower (a) which is organized
under the laws of any jurisdiction outside of the United States of America, (b)
which conducts the major portion of its business outside of the United States of
America and (c) all or substantially all of the property and assets of which are
located outside of the United States of America.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession).

“General Letters of Credit” means Letters of Credit issued for general corporate
purposes (including performance and insurance bonds).

“Guaranteed Obligations” is defined in Section 4.10.1.

“Hazardous Material” means

 

(a)

any “hazardous substance”, as defined by CERCLA;

(b)          any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; or

(c)          any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance (including any petroleum product) within the
meaning of any other applicable federal, foreign, state or local law,
regulation, ordinance or requirement (including consent decrees and
administrative orders) relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material, all
as amended.

“Hedging Agreements” means, collectively, currency exchange agreements, interest
rate swap agreements, interest rate cap agreements and interest rate collar
agreements, and all other agreements or arrangements designed to protect a
Person against fluctuations in interest rates or currency exchange rates.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.

“herein ,” “hereof,” “hereto ,” “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

 

 

-18-

 

 



“Impermissible Qualification” means, relative to the opinion or certification of
any independent registered public accounting firm as to any financial statement
of the Borrower or any other Obligor, any qualification or exception to such
opinion or certification

 

(a)

which is of a “going concern” or similar nature;

(b)          which relates to the limited scope of examination of matters
relevant to such financial statement; or

(c)          which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause the Borrower or
such other Obligor to be in default of any of its obligations under Section
8.2.4.

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of this Agreement and each
other Loan Document, the parties hereto agree that the rule of ejusdem generis
shall not be applicable to limit a general statement, which is followed by or
referable to an enumeration of specific matters, to matters similar to the
matters specifically mentioned.

“Indebtedness” of any Person means, without duplication:

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(b)          all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, bonds (including Surety Bonds) and similar
obligations, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c)          all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities;

 

(d)

all obligations of such Person in the nature of overdrafts;

 

(e)

net liabilities of such Person under all Hedging Obligations;

(f)           whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services (excluding open accounts extended by suppliers on normal trade terms in
connection with purchases of goods and services), and indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(g)

Redeemable Capital Stock; and

 

(h)

all Contingent Liabilities of such Person in respect of any of the foregoing.

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

 

 

-19-

 

 



“Indemnified Liabilities” is defined in Section 11.4.

“Indemnified Parties” is defined in Section 11.4.

“Initial Borrowing Date” means the date occurring on or after the Effective Date
on which the initial Borrowing of Loans occurs.

“Intercompany Note” means, with respect to the Borrower or any of its
Subsidiaries, as the maker thereof, a promissory note substantially in the form
of Exhibit A to the Pledge Agreement (with such modifications as the
Administrative Agent may consent to, such consent not to be unreasonably
withheld), which promissory note shall evidence all intercompany loans which may
be made from time to time by the payee thereunder to such maker and shall be
duly endorsed and pledged by the payee in favor of the Administrative Agent.

“Interest Period” means, relative to any Eurodollar Loan, the period beginning
on (and including) the date on which such Eurodollar Loan is made or continued
as, or converted into, a Eurodollar Loan pursuant to Section 2.3 or 2.4 and
ending on (but excluding) the day which (x) numerically corresponds to such date
one, two, three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month) and (y) to the extent
permitted by the Administrative Agent in its sole discretion, less than one
month , in either case as the Borrower may select in its relevant written notice
pursuant to Section 2.3 or 2.4; provided, however, that

(a)          the Borrower shall not be permitted to select Interest Periods to
be in effect at any one time which have expiration dates occurring on more than
ten different dates;

(b)          Interest Periods commencing on the same date for Loans comprising
part of the same Borrowing shall be of the same duration;

(c)          if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and

(d)          no Interest Period in respect of any Tranche of Loans may end later
than the applicable Maturity Date for such Tranche of Loans.

“Investment” means, relative to any Person,

(a)          any loan or advance made by such Person to any other Person
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business);

 

(b)

any Contingent Liability of such Person; and

(c)          any ownership or similar interest held by such Person in any other
Person; provided, however, that ownership or similar interests acquired by such
Person with funds constituting compensation to an employee of such Person, in
each case pursuant to an employee benefit plan being maintained by such Person
in accordance with all applicable laws, shall not constitute Investments
hereunder so long as the financial statements of such Person reflect such
Person’s obligation to such employee (as a liability on such Person’s balance
sheet or otherwise) with respect to such ownership or similar interest.

 

 

 

-20-

 

 



The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property.

“Issuance Request” means a request and certificate duly executed by the chief
executive, accounting or financial Authorized Officer of the Borrower, in
substantially the form of Exhibit B-2 attached hereto (with such changes thereto
as may be agreed upon from time to time by the Administrative Agent and the
Borrower).

“Issuer” means DBTCA or any of its affiliates, and/or any other Lender having
short-term credit ratings of A-1 (or better) from S&P and P-1 from Moody’s which
has agreed to issue one or more Letters of Credit at the request of the
Administrative Agent with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed).

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit L hereto.

“Lenders” is defined in the preamble and, in addition, shall include any
commercial bank or other financial institution that becomes a Lender pursuant to
Section 11.11.1.

“Letter of Credit” means, collectively, Enhancement Letters of Credit and
General Letters of Credit, which letters of credit, in each case, shall be
irrevocable standby letters of credit in such form as may be requested by the
Borrower and approved by the Issuer.

“Letter of Credit Commitment” means, relative to any RL Lender, such RL Lender’s
obligation to issue (in the case of the Issuer) or participate in (in the case
of all RL Lenders) Letters of Credit pursuant to Section 2.1.2.

“Letter of Credit Commitment Amount” means, on any date, $350,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.3.

“Letter of Credit Outstandings” means, at any time, an amount equal to the sum
of

(a)          the aggregate Stated Amount at such time of all Letters of Credit
then outstanding and undrawn (as such aggregate Stated Amount shall be adjusted,
from time to time, as a result of drawings, the issuance of Letters of Credit,
or otherwise);

plus

 

 

 

-21-

 

 



(b)          the then aggregate amount of all unpaid and outstanding
Reimbursement Obligations.

“Leverage Ratio” means, at any time, the ratio of

 

(a)

Corporate Debt at such time;

to

(b)          Corporate EBITDA for the four consecutive Fiscal Quarters ending on
the last day of the Fiscal Quarter most recently completed prior to or at such
time.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

“Liquidity Facility” means the 364 day revolving liquidity facility entered into
from time to time by Dollar Thrifty Funding in connection with the CP Program to
provide liquidity for the commercial paper issued pursuant to the CP Program.

“Liquidity Obligation” is defined in Section 4.5.

“Loan” means each Term Loan, each Revolving Loan and each Swingline Loan.

“Loan Document” means this Agreement, the Notes, the Security Documents, the
Subsidiary Guaranty, the Letters of Credit, the Enhancement Letter of Credit
Application and Agreements, the CP Enhancement Letter of Credit Application and
Agreements, each Rate Protection Agreement and each other agreement,
certificate, document or instrument delivered in connection with this Agreement
or any such other agreement and designated to be a “Loan Document” therein.

“LOC Liquidity Disbursement” means, with respect to any Enhancement Letter of
Credit, (i) any drawing thereunder to the extent such drawing is for the purpose
of providing liquidity support to Dollar Thrifty Funding or another SPC which
has issued highly rated commercial paper in connection with the financing of
Vehicles, including any LOC Liquidity Disbursement (as defined in a CP
Enhancement Letter of Credit Application and Agreement) under a CP Enhancement
Letter of Credit and (ii) the portion of any LOC Termination Disbursement (as
defined in a CP Enhancement Letter of Credit Application and Agreement)
allocable to Dollar Thrifty Funding as a result of a ratings downgrade of the
Issuer of such CP Enhancement Letter of Credit, the failure to extend such CP
Enhancement Letter of Credit or otherwise.

“Mandatory Borrowing” is defined in Section 2.1.1(d).

“Master Collateral Agency Agreement” means the Second Amended and Restated
Master Collateral Agency Agreement dated as of February 14, 2007, among RCFC,
Operations and Thrifty, as grantors, the various financing sources and
beneficiaries parties thereto, and DBTCA, as master collateral agent, as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof and thereof.

 

 

 

-22-

 

 



“Material Adverse Effect” means (i) a material adverse effect on the business,
property, operations, assets, liabilities or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole or (ii) a material
adverse effect (x) on the rights or remedies of the Lenders, the Administrative
Agent or the Collateral Agent hereunder or under any other Loan Document or (y)
on the ability of the Borrower or the Obligors (taken as a whole) to perform its
or their obligations to the Lenders, the Administrative Agent or the Collateral
Agent hereunder or under any other Loan Document.

“Maturity Date” means the Revolving Loan Maturity Date, the Term Loan Maturity
Date and the Swingline Expiry Date, as applicable.

“Maximum Swingline Amount” means $10,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage or deed of trust, as the case may be, executed
and delivered pursuant to Section 6.1.12 or 8.1.8, substantially in the form of
Exhibit H-1 or H-2 respectively, attached hereto, as amended, supplemented,
restated or otherwise modified from time to time.

“Mortgage Policy” means a lender’s title insurance policy (Form 1992).

“Mortgaged Property” means any Real Property owned by the Borrower or any of its
Subsidiaries which is encumbered (or required to be encumbered) by a Mortgage
pursuant to the terms hereof.

“MTN Program” means the medium term note programs implemented through RCFC
secured by vehicles and related assets, which medium term note programs provide
funds for the purchase of additional vehicles.

“MTN Program Documents” means the Base Indenture, each Base Indenture Supplement
thereto relating to the MTN Program, the Master Collateral Agency Agreement, the
master lease and servicing agreement relating to the MTN Program, and each other
material agreement, instrument and document delivered in connection with the MTN
Program, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Net Disposition Proceeds” means the excess of

(a)          the gross cash proceeds received by the Borrower or any of its
Subsidiaries from any sale, transfer or conveyance of assets permitted pursuant
to clause (c) of Section 8.2.10 (collectively referred to herein for purposes of
this definition as a “permitted disposition”), including and together with any
amounts collected by the vendor of such assets in respect of the taxes described
in clause (b)(ii) below, and any cash payments received in respect of promissory
notes or other non-cash consideration delivered to the Borrower or such
Subsidiary in respect of any permitted disposition (provided that, in the event
the aggregate amount of such proceeds resulting from such permitted disposition
do not exceed $250,000, such proceeds shall not constitute Net Disposition
Proceeds),

 

 

 

-23-

 

 



over

 

(b)

the sum of

(i) all fees and expenses with respect to legal, investment banking, brokerage
and accounting and other professional fees, sales commissions and disbursements
actually incurred in connection with such permitted disposition which have not
been paid (other than in the case of reasonable out-of-pocket expenses) to
Affiliates of the Borrower;

plus

(ii) all taxes and other governmental costs and expenses actually paid or
estimated by the Borrower or such Subsidiary (in good faith) to be payable in
cash in connection with such permitted disposition;

plus

(iii) payments made by the Borrower or such Subsidiary to retire Indebtedness
(other than the Loans) of the Borrower or such Subsidiary where payment of such
Indebtedness is required in connection with such permitted disposition;

provided, however, that if, after the payment of all taxes with respect to such
permitted disposition, the amount of estimated taxes, if any, pursuant to clause
(b)(ii) above exceeded the tax amount actually paid in respect of such permitted
disposition, the aggregate amount of such excess shall, at such time, constitute
Net Disposition Proceeds.

“Net Equity Proceeds” means, with respect to the sale or issuance by the
Borrower or any of its Subsidiaries to any Person (other than the Borrower or
any of its Subsidiaries) of any Capital Stock or any warrants or options with
respect to such Capital Stock or the exercise of any such warrants or options,
the excess of:

(a)          the gross cash proceeds received by the Borrower or such Subsidiary
from such sale, exercise or issuance, other than proceeds received with respect
to (i) employee incentive compensation plans (including incentive stock
options), (ii) employee stock purchase plans (including deferred stock purchase
plans) and (iii) direct purchase plans (other than the plans described in the
preceding clauses (i) and (ii)) to the extent such proceeds from direct purchase
plans do not exceed $1,000,000 in any Fiscal Year,

over

(b)          all fees and expenses with respect to underwriting commissions and
legal, investment banking, brokerage and accounting and other professional fees,
sales commissions and disbursements actually incurred in connection with such
sale or issuance or exercise which have not (other than in the case of
reasonable out-of-pocket expenses) been paid to Affiliates of the Borrower in
connection therewith.

 

 

 

-24-

 

 



“Net Income” means, for any applicable period, the aggregate of all amounts
which, in accordance with GAAP, would be included as net earnings (or net loss)
on a consolidated statement of operations of the Borrower and its Subsidiaries
for such period (excluding therefrom non-cash gains and non-cash charges arising
from marking to market the fair value of Hedging Agreements in accordance with
Statement of Financial Account Standards No. 133, “Accounting for Derivative
Instruments and Hedging Activities” and any related income tax effects).

“Net Issuance Proceeds” means, as to any issuance of indebtedness for borrowed
money by the Borrower or any of its Subsidiaries (other than Indebtedness
permitted by Section 8.2.2 (except clause (r) thereof)), the excess of:

(a)          the gross cash proceeds received by the Borrower or such Subsidiary
from such issuance,

over

(b)          all fees and expenses with respect to underwriting commissions and
legal, investment banking, brokerage and accounting and other professional fees,
sales commissions and disbursements actually incurred in connection with such
issuance and any prepayment premiums or penalties paid in respect of any
indebtedness refinanced with such proceeds in accordance with the terms of this
Agreement, which in each case have not (other than in the case of reasonable
out-of-pocket expenses) been paid to Affiliates of the Borrower in connection
therewith.

“Net Worth” means, with respect to any Person at any date, on a consolidated
basis for such Person and its Subsidiaries, the excess of:

(a)           the sum of capital stock (other than Redeemable Capital Stock)
taken at par value, capital surplus (other than in respect of Redeemable Capital
Stock) and retained earnings (or accumulated deficit) of such Person at such
date (excluding therefrom, to the extent excluded in determining Net Income
which is reflected in such retained earnings (or accumulated deficit), non-cash
gains and non-cash charges arising from marking to market the fair value of
Hedging Agreements in accordance with Statement of Financial Accounting
Standards No. 133, “Accounting for Derivative Instruments and Hedging
Activities” and any related income tax effects);

over

(b)          treasury stock of such Person and, to the extent included in the
preceding clause (a), minority interests in Subsidiaries of such Person at such
date.

 

 

 

-25-

 

 



“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

“Non-Material Subsidiary” means any Subsidiary of the Borrower that

(a)          accounted for no more than 1½% of consolidated revenues of the
Borrower and its Subsidiaries or 1½% of consolidated net earnings of the
Borrower and its Subsidiaries, in each case for the four consecutive Fiscal
Quarters of the Borrower ending on the last day of the most recently completed
Fiscal Quarter with respect to which, pursuant to Section 8.1.1, financial
statements have been, or are required to have been, delivered by the Borrower to
the Administrative Agent, and

(b)          has assets which represent no more than 1½% of the consolidated
assets of the Borrower and its Subsidiaries as of the last day of the last
Fiscal Quarter of the most recently completed Fiscal Quarter with respect to
which, pursuant to Section 8.1.1, financial statements have been, or are
required to have been, delivered by the Borrower to the Administrative Agent,

to the extent that Non-Material Subsidiaries do not

(i) account in the aggregate for more than 2½% of consolidated revenues of the
Borrower and its Subsidiaries or 2½% of consolidated net earnings of the
Borrower and its Subsidiaries in each case for the four consecutive Fiscal
Quarters of the Borrower ending on the last day of the most recently completed
Fiscal Quarter with respect to which, pursuant to Section 8.1.1 financial
statements have been, or are required to have been, delivered by the Borrower,
to the Administrative Agent, or

(ii) have assets which represent more than 2½% of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the last Fiscal Quarter of
the most recently completed Fiscal Quarter with respect to which, pursuant to
Section 8.1.1, financial statements have been, or are required to have been,
delivered by the Borrower to the Administrative Agent;

provided that none of the Subsidiary Guarantors or SPCs shall be deemed to be a
“Non-Material Subsidiary”.

“Non-Vehicle Debt” means

 

(a)

Total Debt

minus

 

(b)

to the extent included in such Total Debt, Vehicle Debt.

“Non-Vehicle Interest Expense” means, for any applicable period, the excess of

(a)          the aggregate consolidated gross interest expense of the Borrower
and its Subsidiaries for such period, as determined in accordance with GAAP
(“Aggregate Interest Expense”), including (i) commitment fees paid or owed with
respect to the then unutilized portion of the Revolving Loan Commitment Amount,
(ii) all other fees paid or owed with respect to the issuance or maintenance of
Contingent Liabilities (including letters of credit), which, in accordance with
GAAP, would be included as interest expense, (iii) net costs or benefits under
Hedging Agreements and (iv) the portion of any payments made in respect of
Capitalized Lease Liabilities of the Borrower and its Subsidiaries allocable to
interest expense, but excluding the amortization of debt issuance costs and
other financing expenses incurred in connection with this Agreement and the
other transactions contemplated hereby;

over

 

 

 

-26-

 

 



(b)          to the extent included in the preceding clause (a), gross interest
expense in respect of Vehicle Debt (“Vehicle Interest Expense”).

“Note” means each Term Note, each Revolving Note and the Swingline Note.

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured, direct or indirect, choate or inchoate, sole,
joint, several or joint and several, due or to become due, heretofore or
hereafter contracted or acquired) of the Borrower and each other Obligor arising
under or in connection with this Agreement, the Notes, the Letters of Credit and
each other Loan Document.

“Obligor” means, as the context may require, the Borrower and any other Person
(other than any Agent, the Issuer, any Lender or any other Secured Party) to the
extent such Person is obligated under, or otherwise a party to, this Agreement
or any other Loan Document; provided that (i) RCFC shall not be an Obligor as a
result of having executed and delivered any Enhancement Letter of Credit
Application and Agreement and (ii) Dollar Thrifty Funding shall not be an
Obligor except to the extent relating to Liquidity Obligations.

“OECD” means the Organization for Economic Cooperation and Development.

“Operations” means DTG Operations, Inc., an Oklahoma corporation, and a Wholly
Owned Subsidiary of the Borrower.

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of such Obligor’s partnership interests, limited liability company interests or
authorized shares of capital stock.

“Outstanding Enhancement Letter of Credit” is defined in Section 4.2.

“Participant” is defined in Section 11.11.2.

“Patriot Act” means the USA PATRIOT ACT (Title 111 of Pub. L 107-56 (signed into
law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (including multiemployer plans
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

 

 

 

-27-

 

 



“Permitted Business Acquisition” means any Business Acquisition, so long as

 

(a)

(i) such Business Acquisition is a Permitted Stock Acquisition; or

(ii) such Business Acquisition is an Excepted Acquisition; or

(iii) in the case of a Business Acquisition other than a Permitted Stock
Acquisition or Excepted Acquisition, the aggregate amount of expenditures of the
Borrower and its Subsidiaries (excluding Vehicle Debt but including the
aggregate amount of any and all other Indebtedness assumed in connection
therewith and including the fair market value of any shares of Capital Stock of
the Borrower issued in connection therewith) in respect of such Business
Acquisition (such amount, the “Subject Amount”), when added to the aggregate
amount of all such expenditures of the Borrower and its Subsidiaries in respect
of Business Acquisitions (other than Permitted Stock Acquisitions and Excepted
Acquisitions) during the Fiscal Year in which such Subject Amount would be
expended, does not exceed $10,000,000 for such Fiscal Year; provided that, in
the event the Borrower and/or a Subsidiary of the Borrower executes and delivers
binding definitive documentation with respect to such Business Acquisition in
one Fiscal Year and such Business Acquisition is consummated in the initial 90
days of the immediately succeeding Fiscal Year, the Borrower may elect, for the
purposes of this clause (a)(iii), to treat such Business Acquisition as having
occurred in the Fiscal Year in which such definitive documentation was executed
and delivered;

provided, however, that, after giving effect to each Business Acquisition
described in this clause (a) (including each Excepted Acquisition) (A) there
shall be at least $75,000,000 of unused and available Revolving Loan Commitments
and/or Unrestricted Cash on hand at the Borrower and the Subsidiary Guarantors
(on a consolidated basis) and (B) there shall be no more than $25,000,000 in the
aggregate of unpaid and outstanding Revolving Loans, Swingline Loans and
Reimbursement Obligations; and

(b)          such Business Acquisition was not preceded by an unsolicited tender
offer for the Capital Stock of the Person subject to such Business Acquisition
by, or by a proxy contest initiated by, the Borrower or any of its Subsidiaries;
and

(c)          in the event the Subject Amount (which amount shall include, in the
event such Business Acquisition is to be consummated in a series of related
transactions, the aggregate amount of all such expenditures of the Borrower and
its Subsidiaries in respect of such related transactions), including each
Subject Amount with respect to an Excepted Acquisition, would exceed $10,000,000
or in the event any portion of the consideration in respect of such Business
Acquisition is in Capital Stock of the Borrower, the Administrative Agent shall
have received a Compliance Certificate executed by the chief financial
Authorized Officer of the Borrower certifying and, if reasonably requested by
the Administrative Agent, showing (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent) that on a historical pro forma basis (after giving effect
to such Business Acquisition and all transactions related thereto (including all
Indebtedness that would be assumed or incurred as a result of such acquisition)
and all Business Acquisitions consummated prior thereto during the applicable
periods thereunder) as of the last day of the most recently completed Fiscal
Quarter with respect to which, pursuant to Section 8.1.1, financial statements
have been, or are required to have been, delivered by the Borrower and the
Borrower would be in compliance with Section 8.2.4 as of the last day of such
Fiscal Quarter.

 

 

 

-28-

 

 



“Permitted Stock Acquisition” means any Business Acquisition in respect of a
Person that is actively engaged in the business of renting for general use
passenger automobiles, light and medium duty trucks and vans, so long as the
consideration paid in connection with such Business Acquisition consists solely
of Capital Stock of the Borrower issued in connection therewith and the
assumption of Vehicle Debt (if any).

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, joint stock company, firm, association, trust or
unincorporated organization, government, governmental agency, court or any other
legal entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means any Pension Plan or Welfare Plan.

“Pledge Agreement” means the Pledge Agreement executed and delivered by the
Borrower and the Subsidiary Guarantors pursuant to Section 6.1.10, a copy of
which is attached hereto as Exhibit E, as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time.

“Pledge Agreement Collateral” means all “Collateral” under, and as defined in,
the Pledge Agreement.

“Projections” means the projections that were prepared by the Borrower in
connection with this Agreement and presented to the Administrative Agent and the
Lenders on May 21, 2007 at a meeting among the Borrower, the Administrative
Agent and the Lenders.

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December.

“Rate Protection Agreement” means any Hedging Agreement entered into by the
Borrower under which the counterparty of such agreement is (or, at the time such
agreement was entered into, was) a Lender or an Affiliate of a Lender; it being
understood and agreed that any Hedging Agreement entered into by the Borrower
prior to the Initial Borrowing Date with a counterparty that becomes a Lender
(or an Affiliate thereof) on the Initial Borrowing Date shall be a Rate
Protection Agreement.

“Rating Agencies” means S&P and Moody’s.

“RCFC” means Rental Car Finance Corp., a special purpose, bankruptcy remote,
Wholly Owned Subsidiary of the Borrower.

 

 

 

-29-

 

 



“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

“Recourse Vehicle Debt” means Vehicle Debt which provides for recourse to the
Borrower or any Subsidiary thereof (other than any SPC).

“Redeemable Capital Stock” means Capital Stock of the Borrower or any of its
Subsidiaries that, either by its terms, by the terms of any security into which
it is convertible or exchangeable or otherwise, (i) is or upon the happening of
an event or passage of time would be required to be redeemed (for consideration
other than shares of Common Stock) on or prior to June 15, 2015, (ii) is
redeemable at the option of the holder thereof (for consideration other than
shares of Common Stock) at any time prior to such date or (iii) is convertible
into or exchangeable for debt securities of the Borrower or any of its
Subsidiaries at any time prior to such date.

“Refinancing” is defined in Section 6.1.6(a).

“Register” is defined in Section 11.11.1.

“Reimbursement Due Date” is defined in Section 4.5.

“Reimbursement Obligation” is defined in Section 4.6.

“Release” means a “release,” as such term is defined in CERCLA.

“Replacement Lender” is defined in Section 11.11.3.

“Replacement Letter of Credit” is defined in Section 4.2.

“Required Lenders” means, at any time, Non-Defaulting Lenders the sum of whose
outstanding Term Loans and Revolving Loan Commitments at such time (or, after
the termination thereof, outstanding Revolving Loans and RL Percentages of (x)
outstanding Swingline Loans at such time and (y) Letter of Credit Outstandings
at such time) represents at least a majority of the sum of (i) all outstanding
Term Loans of Non-Defaulting Lenders and (ii) the Revolving Loan Commitment
Amount in effect at such time less the Revolving Loan Commitments of all
Defaulting Lenders at such time (or, after the termination thereof, the sum of
then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

“Required Revolving Lenders” means, at any time, Non-Defaulting Lenders the sum
of whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and RL Percentages of (x)
outstanding Swingline Loans at such time and (y) Letter of Credit Outstandings
at such time) represents at least a majority of the sum of the Revolving Loan
Commitment Amount in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

 

 

 

-30-

 

 



“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Revolving Commitment Termination Date” means the earliest of

(a)          the Business Day immediately preceding the Revolving Loan Maturity
Date;

(b)          the date on which the Revolving Loan Commitment Amount is
terminated in full or reduced to zero pursuant to Section 2.2.2; and

 

(c)

the date on which any Revolving Commitment Termination Event occurs.

Upon the occurrence of any event described in clause (b) or (c) above, the
Revolving Loan Commitments shall terminate automatically and without any further
action.

“Revolving Commitment Termination Event” means

(a)          the occurrence of any Event of Default described in clauses (a)
through (d) of Section 9.1.9; or

 

(b)

the occurrence and continuance of any other Event of Default and either.

(x)          the declaration of all or any portion of the Loans to be due and
payable pursuant to Section 9.3, or

(y)          the giving of notice by the Administrative Agent, acting at the
direction of the Required Lenders, to the Borrower that the Revolving Loan
Commitments have been terminated.

“Revolving Loan” is defined in Section 2.1.1(b).

“Revolving Loan Commitment” means, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I(A) directly below the column entitled
“Revolving Loan Commitment,” as the same may be (x) reduced from time to time or
terminated pursuant to Sections 2.2.3 and/or 9, as applicable, or (y) adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.11.

“Revolving Loan Commitment Amount” means, on any date, $350,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

“Revolving Loan Maturity Date” means June 15, 2013.

“Revolving Note” is defined in Section 2.6(b).

 

 

 

-31-

 

 



“RL Lender” means each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

“RL Percentage” of any RL Lender at any time means a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Revolving Loan
Commitment Amount at such time, provided that if the RL Percentage of any RL
Lender is to be determined after the Revolving Loan Commitment Amount has been
terminated, then the RL Percentages of such RL Lender shall be determined
immediately prior (and without giving effect) to such termination.

“S&P” means Standard & Poor’s Ratings Services.

“Scheduled Term Loan Repayment” is defined in Section 3.1(d).

“Scheduled Term Loan Repayment Date” is defined in Section 3.1(d).

“SEC” means the Securities and Exchange Commission.

“Secured Parties” means the Lenders, the Issuer, the Administrative Agent, each
counterparty to a Rate Protection Agreement and each of their respective
successors, transferees and assigns.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement executed and delivered by the
Borrower and the Subsidiary Guarantors pursuant to Section 6.1.11, a copy of
which is attached hereto as Exhibit F, as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time.

“Security Agreement Collateral” means all “Collateral” under, and as defined in,
the Security Agreement.

“Security Documents” means (i) each Mortgage, (ii) the Security Agreement,
(iii) the Pledge Agreement, (iv) the Foreign Pledge Agreements (if any), and (v)
all security agreements, mortgages, deeds of trust, pledges, collateral
assignments or any other instrument evidencing or creating any security interest
in favor of the Administrative Agent in any asset or property of the Borrower or
any of its Subsidiaries, in each case as amended, supplemented or otherwise
modified from time to time.

“SPC” means RCFC, Dollar Thrifty Funding, TCL Funding Limited Partnership, a
financing partnership organized under the laws of Canada, each successor entity
thereto, and any other special purpose entity formed for the sole purpose of
financing the acquisition of Vehicles.

“Stated Amount” of any letter of credit (including each Letter of Credit) means
the maximum amount available for drawing thereunder (whether or not any
conditions to drawing can then be met).

“Stated Expiry Date” is defined in Section 4.1.

 

 

 

-32-

 

 



“Subordinated Debt” means all unsecured Indebtedness of the Borrower or any
Subsidiary Guarantor for borrowed money which is subordinated, upon terms
satisfactory to the Administrative Agent, in right of payment to the payment in
full in cash of all Obligations of the Borrower or such Subsidiary Guarantor, as
the case may be.

“Subordinated Intercompany Debt” means unsecured Indebtedness (a) subordinated
to the Obligations by provisions substantially in the form set forth in
Schedule II hereto and (b) the terms of which (including interest rate) are not
more burdensome to the obligor or obligors thereunder than those terms generally
available from independent third parties to obligors similarly situated as such
obligor or obligors.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other business entity of which more than 50% of the outstanding capital stock
(or other ownership interest) having ordinary voting power to elect a majority
of the board of directors, managers or other voting members of the governing
body of such entity (irrespective of whether at the time capital stock (or other
ownership interest) of any other class or classes of such entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a party to
the Subsidiary Guaranty.

“Subsidiary Guaranty” means the Guaranty executed and delivered by each
Subsidiary of the Borrower that is a party thereto, a copy of which is attached
hereto as Exhibit G, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

“Substitute Lender” is defined in Section 5.10.

“Surety Bond” means any instrument pursuant to which the issuer thereof agrees
to pay on behalf of the Borrower or any of its Subsidiaries an amount then due
and payable by the Borrower or such Subsidiary to another Person (including an
insurer of the Borrower or such Subsidiary).

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

“Swingline Lender” means the Administrative Agent, in its capacity as Swingline
Lender hereunder.

“Swingline Loan” is defined in Section 2.1.1(c).

“Swingline Note” is defined in Section 2.6(b).

“Syndication Agent” is defined in the preamble.

 

 

 

-33-

 

 



“Syndication Date” means that date upon which the Administrative Agent
determines in its sole discretion (and notifies the Borrower) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to Section
11.11.1) has been completed.

“Taxes” is defined in Section 5.6.

“Tax Sharing Agreement” is defined in Section 6.1.5.

“Term Lender” is defined in Section 3.1(i).

“Term Loan” is defined in Section 2.1.1(a).

“Term Loan Commitment” means, for each Lender, the amount set forth opposite
such Lender’s name in Schedule I(A) directly below the column entitled “Term
Loan Commitment,” as the same may be terminated pursuant to Section 2.2.3 or 9,
as applicable.

“Term Loan Commitment Amount” means, on any date, $250,000,000, as such amount
may be terminated pursuant to Section 2.2.2.

“Term Loan Maturity Date” means June 15, 2014.

“Term Note” is defined in Section 2.6(b).

“Threshold Net Worth” means, at any time, the sum of (i) $470,121,000, plus
(ii) 50% of the Net Income of the Borrower for each Fiscal Year, commencing with
the 2007 Fiscal Year, as shall have been completed on or prior to such time (in
each case with no reduction for net losses), plus (iii) 100% of Net Equity
Proceeds received by the Borrower after the Effective Date from issuances of its
Capital Stock.

“Thrifty” means Thrifty Rent-A-Car System, Inc., an Oklahoma corporation, and a
Wholly Owned Subsidiary of the Borrower.

“Thrifty Car Sale Business” is defined in the first recital.

“Thrifty Car Sale Franchise Business” is defined in the first recital.

“Thrifty Car Sales” means Thrifty Car Sales, Inc., an Oklahoma corporation and a
Wholly Owned Subsidiary of the Borrower.

“Thrifty Holdco” means Thrifty, Inc., an Oklahoma corporation and a Wholly Owned
Subsidiary of the Borrower.

“Total Commitment” means, at any time, the sum of the Commitments of each of the
Lenders at such time.

“Total Debt” means, without duplication, the aggregate amount of all
Indebtedness of the Borrower and its Subsidiaries, other than Indebtedness of
the type described in clause (b), (d) or (e) of the definition of “Indebtedness”
or, to the extent in respect of such type of Indebtedness, clause (h) of the
definition of “Indebtedness”.

 

 

 

-34-

 

 



“Tranche” means the respective facility and commitments utilized in making Loans
hereunder, with there being three separate Tranches, i.e., Term Loans, Revolving
Loans and Swingline Loans; provided that for purposes of Sections 5.10, 11.1,
11.11 and the definition of “Required Lenders”, Revolving Loans and Swingline
Loans shall be deemed to constitute part of a single “Tranche”.

“Transaction” means, collectively, (i) the repayment in full of, and the
termination of all commitments under, the Existing Credit Agreement, (ii) the
execution, delivery and performance by each Obligor of the Loan Documents to
which it is a party, and the incurrence of Loans on the Initial Borrowing Date
and the use of proceeds thereof and (iii) the payment of all fees and expenses
in connection with the foregoing.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as an ABR Loan or a Eurodollar Loan.

“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Unrestricted Cash” means all cash and Cash Equivalent Investments that are free
of any Lien (other than (i) common law “banker’s liens” or rights of setoff,
unless such liens or rights of setoff have been exercised or, to the Borrower’s
best knowledge, are threatened to be exercised and (ii) Liens in favor of the
Secured Parties under the Security Documents).

“U.S. Dollar” and the symbol “$” mean the lawful currency of the United States.

“U.S. Government Obligations” means direct obligations of, or obligations the
timely payment of principal of and interest on which is fully and
unconditionally guaranteed by, the United States.

“U.S. Tax Compliance Certificate” is defined in clause (b)(Y) of Section 5.6.

“Vehicle Debt” means Indebtedness relating solely to the financing or leasing of
any Vehicle and secured thereby (and by related collateral).

“Vehicle Interest Expense” is defined in clause (b) of the definition of
“Non-Vehicle Interest Expense.”

“Vehicles” means all existing and hereafter acquired motor vehicle inventory of
Operations, Thrifty or Dollar and their respective Subsidiaries (including such
inventory owned by other Subsidiaries of the Borrower, including RCFC, that is
leased to Operations, Thrifty or Dollar or their respective Subsidiaries),
consisting of passenger automobiles, shuttle buses, vans and light and medium
duty trucks, whether owned or leased and whether held for purposes of sale,
lease, rental or internal management use.

 

 

 

-35-

 

 



“Voting Stock” means, with respect to any Person, Capital Stock in respect of
the class or classes pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
board of directors, managers, trustees or other similar governing body of such
Person (irrespective of whether or not at the time the Capital Stock of any
other class or classes shall have or might have voting power by reason of the
occurrence of any contingency).

“Waivable Mandatory Repayment” is defined in Section 3.1(i).

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary all
the Capital Stock (other than directors’ qualifying shares that are required
under applicable law) of which is owned by such Person or another Wholly Owned
Subsidiary of such Person.

Section 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and in each Note,
Borrowing Request, Continuation/Conversion Notice, Issuance Request, Loan
Document, notice and other communication delivered from time to time in
connection with this Agreement or any other Loan Document.

Section 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

Section 1.4. Accounting and Financial Determinations. (a) Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 8.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared in
accordance with GAAP unless otherwise indicated. Unless otherwise expressly
provided, all financial covenants and defined financial terms shall be computed
on a consolidated basis for the Borrower and its Subsidiaries, in each case
without duplication.

(b)          If the Borrower notifies the Administrative Agent that the Borrower
wishes to amend any covenant in Article VIII or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VIII or
any related definition for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner reasonably satisfactory to the
Borrower and the Required Lenders. In the event of any such notification from
the Borrower or the Administrative Agent and until such notice is withdrawn or
such covenant is so amended, the Borrower will furnish to each Lender and the
Administrative Agent, in addition to the financial statements required to be
furnished pursuant to Section 8.1.1 (the “Current GAAP Financials”), (i) the
financial statements described in Section 8.1.1 based upon GAAP as in effect at
the time such covenant was agreed to (the “Prior GAAP Financials”) and (ii) a
reconciliation between the Prior GAAP Financials and the Current GAAP
Financials.

 

 

 

-36-

 

 



ARTICLE II

 

Commitments, Borrowing Procedures and Notes

Section 2.1. Commitments. On the terms and subject to the conditions of this
Agreement (including Article VI), each Lender severally agrees as follows:

Section 2.1.1. Loan Commitment. (a) Each Lender with a Term Loan Commitment
severally agrees to make a term loan or term loans (each a “Term Loan” and,
collectively, the “Term Loans”) to the Borrower, which Term Loans (i) shall be
incurred pursuant to a single drawing on the Initial Borrowing Date, (ii) shall
be denominated in U.S. Dollars and (iii) except as hereinafter provided, shall,
at the option of the Borrower, be incurred and maintained as, and/or converted
into, ABR Loans or Eurodollar Loans; provided that (A) except as otherwise
specifically provided herein, all Term Loans comprising the same Borrowing shall
at all times be of the same type and (B) unless either the Administrative Agent
otherwise agrees in its sole discretion or has determined that the Syndication
Date has occurred (at which time this proviso shall no longer be applicable),
prior to the 30th day following the Initial Borrowing Date, Term Loans may only
be incurred and maintained as, and/or converted into, Eurodollar Loans so long
as all such outstanding Eurodollar Loans are subject to an Interest Period of
one month which begins on the same day, and (iv) shall be made by each such
Lender in that aggregate principal amount which does not exceed the Term Loan
Commitment of such Lender on the Initial Borrowing Date. Once repaid or prepaid,
Term Loans may not be reborrowed.

(b)           Each RL Lender with a Revolving Loan Commitment severally agrees
to make, at any time and from time to time on or after the Initial Borrowing
Date and prior to the Revolving Commitment Termination Date, a revolving loan or
revolving loans (each, a “Revolving Loan” and, collectively, the “Revolving
Loans”) to the Borrower in an amount equal to such RL Lender’s RL Percentage of
the aggregate amount of the Borrowing of Revolving Loans requested by the
Borrower at such time, which Revolving Loans (i) shall be denominated in U.S.
Dollars, (ii) shall, at the option of the Borrower, be incurred and maintained
as, and/or converted into, ABR Loans or Eurodollar Loans, provided that, except
as otherwise specifically provided herein, all Revolving Loans comprising the
same Borrowing shall at all times be of the same type, and (iii) may be repaid
and reborrowed in accordance with the provisions hereof.

(c)          The Swingline Lender agrees to make, at any time and from time to
time on or after the Initial Borrowing Date and prior to the Swingline Expiry
Date, a revolving loan or revolving loans (each, a “Swingline Loan” and,
collectively, the “Swingline Loans”) to the Borrower, which Swingline Loans (i)
shall be incurred and maintained as ABR Loans, (ii) shall be denominated in U.S.
Dollars and (iii) may be repaid and reborrowed in accordance with the provisions
hereof.

 

 

 

-37-

 

 



(d)          On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the RL Lenders that the Swingline Lender’s
outstanding Swingline Loans shall be funded with one or more Borrowings of
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 9.1.9 or upon the exercise of any of the remedies provided in
Section 9.2 or 9.3), in which case one or more Borrowings of Revolving Loans
constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the immediately succeeding Business Day by all RL Lenders pro rata based
on each such RL Lender’s RL Percentage (determined before giving effect to any
termination of the Revolving Loan Commitments pursuant to Section 9.2 or 9.3)
and the proceeds thereof shall be applied directly by the Swingline Lender to
repay the Swingline Lender for such outstanding Swingline Loans. Each RL Lender
hereby irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the minimum borrowing amount otherwise required hereunder, (ii) whether any
conditions specified in Section 6.2 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) the date of such Mandatory Borrowing,
and (v) the amount of the Revolving Loan Commitment Amount at such time. In the
event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding specified in Section 9.1.9 with respect to the
Borrower), then each RL Lender hereby agrees that it shall forthwith purchase
(as of the date the Mandatory Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrower on or after such date and
prior to such purchase) from the Swingline Lender such participations in the
outstanding Swingline Loans as shall be necessary to cause the RL Lenders to
share in such Swingline Loans ratably based upon their respective RL Percentages
(determined before giving effect to any termination of the Revolving Loan
Commitments pursuant to Section 9.2 or 9.3), provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing RL Lender shall be required to pay the Swingline Lender interest on
the principal amount of participation purchased for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to Revolving Loans maintained as ABR Loans hereunder for each day
thereafter.

 

 

 

-38-

 

 



Section 2.1.2. Commitment to Issue Letters of Credit. From time to time on any
Business Day on or after the Initial Borrowing Date and prior to the fifth
Business Day prior to the Revolving Loan Maturity Date, the Issuer will issue,
and each RL Lender will participate in, the Letters of Credit, in accordance
with Article IV.

Section 2.1.3. Lenders Not Permitted or Required to Make Revolving Loans,
Swingline Loans or Issue Letters of Credit Under Certain Circumstances. (A) No
RL Lender shall be permitted or required to

(a)          make any Revolving Loan if, after giving effect thereto, the
aggregate outstanding principal amount of all Revolving Loans

(i) of all RL Lenders, together with all outstanding Swingline Loans and Letter
of Credit Outstandings, would exceed the Revolving Loan Commitment Amount,

(ii) of such RL Lender would exceed such RL Lender’s RL Percentage of the
Revolving Loan Commitment Amount, or

(iii) of such RL Lender, together with its RL Percentage of all outstanding
Swingline Loans and Letter of Credit Outstandings, would exceed such RL Lender’s
RL Percentage of the Revolving Loan Commitment Amount; or

(b)          issue (in the case of the Issuer) any Letter of Credit if, after
giving effect thereto

(i) all Letter of Credit Outstandings would exceed the Letter of Credit
Commitment Amount,

(ii) all Letter of Credit Outstandings, together with the aggregate outstanding
principal amount of all Revolving Loans of all RL Lenders and all Swingline
Loans would exceed the Revolving Loan Commitment Amount,

(iii) such RL Lender’s RL Percentage of all Letter of Credit Outstandings (after
giving effect to Section 4.4) would exceed such Lender’s RL Percentage of the
Letter of Credit Commitment Amount, or

(iv) such Lender’s RL Percentage of all Letter of Credit Outstandings (after
giving effect to Section 4.4) and all Swingline Loans, together with the
aggregate outstanding principal amount of all Revolving Loans of such RL Lender
would exceed such RL Lender’s RL Percentage of the Revolving Loan Commitment
Amount.

Notwithstanding anything to the contrary contained herein, the Issuer shall not
be under any obligation to issue any Letter of Credit if at the time of such
issuance:

 

 

 

-39-

 

 



(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuer from issuing such
Letter of Credit or any requirement of law applicable to the Issuer or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the Issuer shall prohibit, or
request that the Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Issuer
with respect to such Letter of Credit any restriction or reserve or capital
requirement (for which the Issuer is not otherwise compensated hereunder) not in
effect with respect to the Issuer on the date hereof, or any unreimbursed loss,
cost or expense which was not applicable or in effect with respect to the Issuer
as of the date hereof and which the Issuer reasonably and in good faith deems
material to it; or (ii) in the event that a Lender Default exists with respect
to an RL Lender, unless the Issuer has entered into arrangements satisfactory to
it and the Borrower to eliminate the Issuer’s risk with respect to the
participation in Letters of Credit by such RL Lender or Lenders, including by
cash collateralizing such RL Lender’s or Lenders’ RL Percentage of the Letter of
Credit Outstandings.

(B)      The Swingline Lender shall not be permitted or required to make any
Swingline Loan if, after giving effect thereto, the aggregate outstanding
principal amount of all Swingline Loans

(i) would exceed the Maximum Swingline Amount, or

(ii) together with the aggregate outstanding principal amount of all Revolving
Loans and all Letter of Credit Outstandings, would exceed the Revolving Loan
Commitment Amount.

Notwithstanding anything to the contrary contained herein, (i) the Swingline
Lender shall not be obligated to make any Swingline Loans at a time when a
Lender Default exists with respect to an RL Lender unless the Swingline Lender
has entered into arrangements satisfactory to it and the Borrower to eliminate
the Swingline Lender’s risk with respect to such RL Lender’s or Lenders’
participation in such Swingline Loans, including by cash collateralizing such RL
Lender’s or RL Lenders’ RL Percentage of the outstanding Swingline Loans, and
(ii) the Swingline Lender shall not make any Swingline Loan after it has
received written notice from the Borrower, any other Obligor or the Required
Lenders stating that a Default or an Event of Default exists and is continuing
until such time as the Swingline Lender shall have received written notice (A)
of rescission of all such notices from the party or parties originally
delivering such notice or notices or (B) of the waiver of such Default or Event
of Default by the Required Lenders.

Section 2.2. Reduction of Commitment Amounts; Payments. The Term Loan Commitment
Amount, the Revolving Loan Commitment Amount and the Letter of Credit Commitment
Amount are subject to reduction from time to time pursuant to this Section 2.2.

Section 2.2.1. Optional. The Borrower may, from time to time on any Business
Day, voluntarily reduce the unused amount of the Revolving Loan Commitment
Amount; provided, however, that all such reductions shall require at least three
Business Days’ prior written notice to the Administrative Agent and be
permanent, and any partial reduction of the Revolving Loan Commitment Amount
shall be in a minimum amount of $5,000,000 and in an integral multiple of
$1,000,000.

 

 

 

-40-

 

 



Section 2.2.2. Mandatory. (a) The Term Loan Commitment Amount, the Revolving
Loan Commitment Amount and the Letter of Credit Commitment Amount (and the
Commitments of each Lender) shall each terminate in its entirety on July 31,
2007, unless the Initial Borrowing Date has occurred on or prior to such date.

(b)          In addition to any other mandatory commitment reductions pursuant
to this Section 2.2.2, the Term Loan Commitment Amount (and the Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of Term Loans on such
date).

(c)          In addition to any other mandatory commitment reductions pursuant
to this Section 2.2.2, each of the Revolving Loan Commitment Amount and the
Letter of Credit Commitment Amount shall terminate in its entirety upon the
earlier of (i) the Revolving Commitment Termination Date and (ii) unless the
Required Lenders otherwise agree in writing, the date on which a Change in
Control occurs.

(d)          Each reduction to, or termination of, the Revolving Loan Commitment
Amount and the Letter of Credit Commitment Amount pursuant to this Section
2.2.2, shall be applied to proportionately reduce or terminate, as the case may
be, the Revolving Loan Commitment and Letter of Credit Commitment of each RL
Lender.

Each such reduction in the Term Loan Commitment Amount, the Revolving Loan
Commitment Amount and the Letter of Credit Commitment Amount (and the related
Commitments) shall be permanent and automatic.

Section 2.2.3. Corresponding Reductions. Any reduction of the Revolving Loan
Commitment Amount which reduces the Revolving Loan Commitment Amount below the
then current amount of the Letter of Credit Commitment Amount, shall result in
an automatic and corresponding reduction of the Letter of Credit Commitment
Amount, to the amount of the Revolving Loan Commitment Amount as so reduced,
without any further action on the part of the Administrative Agent, the Lenders
or otherwise.

Section 2.3. Borrowing Procedure. By delivering a Borrowing Request to the
Administrative Agent on or before 11:00 a.m. (New York City, New York time) on a
Business Day, the Borrower may from time to time irrevocably request,

(a)          on not less than one Business Day (but in any event not more than
five Business Days’ notice) in the case of ABR Loans (other than Swingline
Loans),

(b)          on not less than three (but in any event not more than five)
Business Days’ notice in the case of Eurodollar Loans, or

 

(c)

on such Business Day in the case of Swingline Loans,

 

 

 

-41-

 

 



(d)          that a Borrowing be made, in the case of ABR Loans (other than
Swingline Loans), in a minimum amount of $1,000,000 and an integral multiple of
$100,000, in the case of Eurodollar Loans, in a minimum amount of $5,000,000 and
an integral multiple of $100,000, in the case of Swingline Loans, in a minimum
amount of $100,000 and an integral multiple of $100,000 or, in any such case, in
the unused amount of the applicable Commitment. On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the type of
Loans of the respective Tranche specified in such Borrowing Request, and shall
be made on the Business Day specified in such Borrowing Request. On or before
1:00 p.m. (New York City, New York time) on such Business Day (or on or before
3:00 p.m. (New York City, New York time) on such Business Day in the case of a
Borrowing of Swingline Loans) each Lender with a Commitment of the respective
Tranche shall deposit with the Administrative Agent same day funds in an amount
equal to such Lender’s pro rata portion (determined as provided below) of the
requested Borrowing (or, in the case of Swingline Loans, the Swingline Lender
will make available the full amount thereof). Each such deposit will be made to
an account which the Administrative Agent shall specify from time to time by
notice to the Lenders. To the extent funds are received from the Lenders (other
than in the case of a Mandatory Borrowing), the Administrative Agent shall make
such funds available to the Borrower by wire transfer to the accounts the
Borrower shall have specified in its Borrowing Request. No Lender’s obligation
to make any Loan shall be affected by any other Lender’s failure to make any
Loan. All Borrowings of Term Loans and Revolving Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Term Loan
Commitments or Revolving Loan Commitments, as the case may be, provided that all
Mandatory Borrowings shall be incurred from the RL Lenders pro rata on the basis
of their RL Percentages.

Section 2.4. Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 11:00
a.m. (New York City, New York time) on a Business Day, the Borrower may from
time to time irrevocably elect with respect to Loans borrowed by it,

 

(a)

on not less than one Business Day in the case of ABR Loans, or

(b)          on not less than three (but in any event not more than five)
Business Days’ notice in the case of Eurodollar Loans,

that all, or any portion in an aggregate minimum amount of $5,000,000 and an
integral multiple of $100,000, in the case of any Eurodollar Loan, be converted
into an ABR Loan, or an aggregate minimum amount of $5,000,000 and an integral
multiple of $100,000, in the case of any ABR Loan or Eurodollar Loan, as the
case may be, be converted into or continued as, as the case may be, a Eurodollar
Loan (in the absence of delivery of a Continuation/Conversion Notice with
respect to any Eurodollar Loan at least three Business Days (but not more than
five Business Days) before the last day of the then current Interest Period with
respect thereto, such Eurodollar Loan shall, on such last day, automatically
convert to an ABR Loan); provided, however, that (i) each such conversion or
continuation shall be pro rated among the applicable outstanding Loans of the
respective Tranche of all Lenders with Commitments under such Tranche, (ii) no
portion of the outstanding principal amount of any Loans may be continued as, or
be converted into, Eurodollar Loans when any Default has occurred and is
continuing and (iii) Swingline Loans may not be converted into Eurodollar Loans
pursuant to this Section 2.4.

 

 

 

-42-

 

 



Section 2.5. Funding. Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert Eurodollar Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such Eurodollar Loan; provided, however, that
such Eurodollar Loan shall nonetheless be deemed to have been made and to be
held by such Lender, and the obligation of the Borrower to repay such Eurodollar
Loan shall nevertheless be to such Lender for the account of such foreign
branch, Affiliate or international banking facility. In addition, the Borrower
hereby consents and agrees that, for purposes of any determination to be made
for purposes of Section 5.1, 5.2, 5.3 or 5.4, it shall be conclusively assumed
that each Lender elected to fund all Eurodollar Loans by purchasing deposits in
U.S. Dollars in its Eurodollar Office’s interbank eurodollar market.

Section 2.6. Loan Accounts. (a) The Loans and participations in the Letter of
Credit Outstandings made by each Lender and the Letters of Credit issued by the
Issuer shall be evidenced by one or more loan accounts or records maintained by
such Lender or the Issuer, as the case may be, in the ordinary course of
business. The loan accounts or records maintained by the Administrative Agent,
the Issuer and each Lender shall be conclusive absent manifest error of the
amount of the Loans, the participations in Letter of Credit Outstandings and the
Letters of Credit made by the Lenders and the Issuer, as the case may be, and
the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Loans and Letters
of Credit, as the case may be, or of the Lenders with respect to participations
in Letter of Credit Outstandings.

(b)          If requested by any Lender, such Lender’s Loans shall be evidenced
by (i) in the case of Term Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit A-1, with blanks
appropriately completed in conformity herewith (each, a “Term Note” and,
collectively, the “Term Notes”), (ii) in the case of Revolving Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit A-2, with blanks appropriately completed in conformity herewith
(each, a “Revolving Note” and, collectively, the “Revolving Notes”), and (iii)
in the case of Swingline Loans, by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit A-3, with blanks
appropriately completed in conformity herewith (the “Swingline Note”).

ARTICLE III

 

Repayments, Prepayments, Interest and Fees

Section 3.1. Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each of its (w) Term Loans upon the Term Loan
Maturity Date, (y) Revolving Loans upon the Revolving Loan Maturity Date, (y)
Swingline Loans upon the Swingline Expiry Date and (z) Loans on the date on
which a Change in Control occurs unless the Required Lenders otherwise agree in
writing.

(a)          Prior thereto, the Borrower shall have the right to voluntarily
prepay the Loans, without premium or penalty (except as may be required by
Section 5.4), in whole or in part at any time and from time to time on the
following terms and conditions:

 

 

 

-43-

 

 



(i) the Borrower shall give the Administrative Agent prior to 11:00 a.m.
(New York City, New York time) (x) at least one Business Day’s prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay ABR Loans (or same day notice in the case of a prepayment of Swingline
Loans) and (y) at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Eurodollar Loans,
which notice (in each case) shall specify whether Term Loans, Revolving Loans or
Swingline Loans shall be prepaid and the amount of such prepayment and the types
of Loans of the respective Tranche to be prepaid and, in the case of Eurodollar
Loans, the specific Borrowing or Borrowings pursuant to which such Eurodollar
Loans were made, and which notice the Administrative Agent shall, except in the
case of a prepayment of Swingline Loans, promptly transmit to each of the
Lenders;

(ii) (x) each partial prepayment of Term Loans pursuant to this
Section 3.1(a) shall be in an aggregate principal amount of at least $1,000,000
(or such lesser amount as is acceptable to the Administrative Agent in any given
case), (y) each partial prepayment of Revolving Loans pursuant to this Section
3.1(a) shall be in an aggregate principal amount of at least $500,000 (or such
lesser amount as is acceptable to the Administrative Agent in any given case)
and (z) each partial prepayment of Swingline Loans pursuant to this Section
3.1(a) shall be in an aggregate principal amount of at least $100,000 (or such
lesser amount as is acceptable to the Administrative Agent in any given case),
provided that if any partial prepayment of Eurodollar Loans made pursuant to any
Borrowing shall reduce the outstanding principal amount of Eurodollar Loans made
pursuant to such Borrowing to an amount less than $5,000,000, then such
Borrowing may not be continued as a Borrowing of Eurodollar Loans (and same
shall automatically be converted into a Borrowing of ABR Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect;

(iii) each prepayment pursuant to this Section 3.1(a) in respect of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans; and

(iv) each voluntary prepayment in respect of Term Loans made pursuant to this
Section 3.1(a) shall be applied to reduce the then remaining Scheduled Term Loan
Repayments in a manner to be determined by the Borrower at the time that it
delivers a (and as specified in the respective) notice of prepayment pursuant to
this Section 3.1(a) (i.e., in direct order of maturity, in inverse order of
maturity or pro rata based upon the then remaining principal amount of each such
Scheduled Term Loan Repayment after giving effect to all prior reductions
thereto); however, if the Borrower fails to so specify the manner of application
in any such notice, such voluntary prepayment shall reduce the then remaining
Scheduled Term Loan Repayments of Term Loans on a pro rata basis (based upon the
then remaining principal amount of each such Scheduled Term Loan Repayment after
giving effect to all prior reductions thereto).

(b)          Prior thereto, the Borrower shall, on any day on which the sum of
(I) the aggregate outstanding principal amount of all Revolving Loans (after
giving effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the

 

 

 

-44-

 

 



aggregate amount of all Letter of Credit Outstandings exceeds the Revolving Loan
Commitment Amount at such time, prepay on such day the principal of Swingline
Loans and, after all Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, Revolving Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the aggregate amount of the Letter of Credit Outstandings
exceeds the Letter of Credit Commitment Amount at such time, the Borrower shall
pay to the Administrative Agent on such day an amount of cash and/or Cash
Equivalent Investments equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Cash Equivalent Investments to be held as security for all Obligations of
the Borrower to the Issuer and the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent.

(c)          Prior thereto, the Borrower shall, immediately upon any
acceleration of any Loans pursuant to Section 9.2 or Section 9.3, repay all
Loans, unless, pursuant to Section 9.3, only a portion of all Loans is so
accelerated.

(d)           In addition to any other mandatory repayments pursuant to this
Section 3.1, on each date set forth below (each, a “Scheduled Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Term Loans, to the extent then outstanding, as is set forth opposite each
such date below (each such repayment, as the same may be reduced as provided in
Section 3.1(a) or (g), a “Scheduled Term Loan Repayment”):

Scheduled Term Loan Repayment Date

Amount

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2007

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2007

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2008

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2008

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2008

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2008

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2009

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2009

 

$625,000

 

 

 

 

-45-

 

 



 

Scheduled Term Loan Repayment Date

Amount

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2009

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2009

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2010

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2010

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2010

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2010

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2011

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2011

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2011

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2011

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2012

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2012

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2012

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2012

 

$625,000

 

 

 

 

 

 

-46-

 

 



 

Scheduled Term Loan Repayment Date

Amount

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2013

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2013

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2013

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2013

 

$625,000

 

 

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2014

 

$625,000

 

 

Term Loan Maturity Date

$233,125,000

 

(e)          In addition to any other mandatory repayments pursuant to this
Section 3.1, on the second Business Day following the receipt by the Borrower or
any of its Subsidiaries of any Net Disposition Proceeds, Net Issuance Proceeds
or Casualty Proceeds, as the case may be, the Borrower shall be required to
repay outstanding Loans in accordance with the requirements of Sections 3.1(g)
and (h) in an aggregate amount equal to 100% of such Net Disposition Proceeds,
100% of such Net Issuance Proceeds or 100% of such Casualty Proceeds, as the
case may be; provided, however, that, so long as no Default has occurred and is
then continuing, no such mandatory repayment shall be required hereunder by

(i)         the amount of Net Disposition Proceeds received by the Borrower or
such Subsidiary in any Fiscal Year to the extent (x) such proceeds are applied
to the acquisition or construction of property or assets (other than working
capital) to be used in the business of the Borrower and its Subsidiaries within
360 days following the receipt thereof and (y) such property and assets (other
than such property and assets so acquired or constructed in any Fiscal Year that
have an aggregate fair market value not exceeding $2,000,000) are subject to a
perfected, first priority Lien in favor of the Administrative Agent, subject
only to Liens permitted by clauses (h), (i), (j) and (l) of Section 8.2.3;
provided further, however, that Net Disposition Proceeds exceeding $3,500,000
from a single transaction shall not be required to be applied to the repayment
of outstanding Loans if (i) the Borrower notifies the Administrative Agent in
writing no later than the thirtieth day following the receipt of such Net
Disposition Proceeds of the Borrower’s or such Subsidiary’s good faith intention
to apply such Net Disposition Proceeds to such replacement, acquisition or
construction (and describes in reasonable written detail such proposed
application no later than the sixtieth day following the receipt of such Net
Disposition Proceeds) within 360 days following the receipt of such Net
Disposition Proceeds and (ii) the Borrower or such Subsidiary in fact uses such
Net Disposition Proceeds as specified in such notice to the Administrative Agent
within 360 days following the receipt of such Net Disposition Proceeds; and

 

 

 

-47-

 

 



(ii)       the amount of any Casualty Proceeds received by the Borrower or such
Subsidiary that are applied to the rebuilding or replacement of the property or
assets which were the source of such Casualty Proceeds within 360 days following
the receipt of such Casualty Proceeds or such longer period as may otherwise be
provided in any Mortgage with respect to such property or assets.

(f)           In addition to any other mandatory repayments pursuant to this
Section 3.1, on each Excess Cash Payment Date, an amount equal to 50% of the
Excess Cash Flow for the related Excess Cash Payment Period shall be applied as
a mandatory repayment in accordance with the requirements of Sections 3.1(g) and
(h); provided, however, so long as no Default then exists and if the Leverage
Ratio as of the last day of the respective Excess Cash Payment Period is less
than 1.50:1.00, the foregoing percentage shall be reduced to 0% of such Excess
Cash Flow.

(g)          Each amount required to be applied pursuant to Sections 3.1(e) and
(f) in accordance with this Section 3.1(g) shall be applied (i) first, to repay
the outstanding principal amount of Term Loans, and (ii) second, to the extent
in excess of the amounts required to be applied pursuant to the preceding clause
(i), to repay the outstanding principal amount of Swingline Loans and, after all
Swingline Loans have been repaid in full or if no Swingline Loans are
outstanding, Revolving Loans. The amount of each principal repayment of Term
Loans made as required by this Section 3.1(g) shall be applied to reduce the
then remaining Scheduled Term Loan Repayments in a manner to be determined by
the Borrower at the time that it delivers a (and as specified in the respective)
notice of repayment pursuant to this Section 3.1(g) (i.e., in direct order of
maturity, in inverse order of maturity or pro rata based upon the then remaining
principal amount of each such Scheduled Term Loan Repayment after giving effect
to all prior reductions thereto); however, if the Borrower fails to so specify
the manner of application in any such notice, such repayment shall reduce the
then remaining Scheduled Term Loan Repayments of Term Loans on a pro rata basis
(based upon the then remaining principal amount of each such Scheduled Term Loan
Repayment after giving effect to all prior reductions thereto).

(h)          With respect to each repayment of Loans required by Section 3.1(b)
or required to be applied in accordance with this Section 3.1(h), the Borrower
may designate the types of Loans of the respective Tranche which are to be
repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Eurodollar Loans
were made, provided that: (i) repayments of Eurodollar Loans may only be made on
the last day of an Interest Period applicable thereto unless all Eurodollar
Loans of the respective Tranche with Interest Periods ending on such date of
required repayment and all ABR Loans of the respective Tranche have been paid in
full; (ii) if any repayment of Eurodollar Loans made pursuant to a single
Borrowing shall reduce the outstanding Eurodollar Loans made pursuant to such
Borrowing to an amount less than $5,000,000, such Borrowing shall be
automatically converted into a Borrowing of ABR Loans; and (iii) each repayment
of any Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion.

 

 

 

-48-

 

 



(i)            Notwithstanding anything to the contrary contained in this
Section 3.1 or elsewhere in this Agreement (including, without limitation, in
Section 11.1), at any time that Term Loans are outstanding, the Borrower shall
have the option, in its sole discretion, to give the Lenders with outstanding
Term Loans (the “Term Lenders”) the option to waive their pro rata share of a
mandatory repayment of Term Loans which is to be made pursuant to Section 3.1(f)
(each such repayment, a “Waivable Mandatory Repayment”) upon the terms and
provisions set forth in this Section 3.1(i). If the Borrower elects to exercise
the option referred to in the immediately preceding sentence, the Borrower shall
give to the Administrative Agent written notice of the Borrower’s intention to
give the Term Lenders the right to waive a Waivable Mandatory Repayment
(including in such notice, the aggregate amount of such proposed repayment) at
least five Business Days prior to the date of the proposed repayment, which
notice the Administrative Agent shall promptly forward to all Term Lenders
(indicating in such notice the amount of such repayment to be applied to each
such Term Lender’s outstanding Term Loans). The Borrower’s offer to permit the
Term Lenders to waive any such Waivable Mandatory Repayment may apply to all or
part of such repayment, provided that any offer to waive part of such repayment
must be made ratably to the Term Lenders on the basis of their outstanding Term
Loans. In the event that any such Term Lender desires to waive its pro rata
share of such Term Lender’s right to receive any such Waivable Mandatory
Repayment in whole or in part, such Term Lender shall so advise the
Administrative Agent no later than 4:00 p.m. (New York City, New York time) on
the date which is two Business Days after the date of such notice from the
Administrative Agent, which notice shall also include the amount such Term
Lender desires to receive in respect of such repayment. If any Term Lender does
not reply to the Administrative Agent within the two Business Days, such Term
Lender will be deemed not to have waived any part of such repayment. If any Term
Lender does not specify an amount it wishes to receive, such Term Lender will be
deemed to have accepted 100% of its share of such repayment. In the event that
any such Term Lender waives all or part of its share of any such Waivable
Mandatory Repayment, the Borrower may retain 100% of the amount so waived by
such Term Lender.

Each prepayment of any Loans made pursuant to Section 3.1 shall be without
premium or penalty (except as may be required by Section 5.4).

Section 3.2. Interest Provisions. Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.

Section 3.2.1. Rates. Pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, the Borrower may elect that Loans comprising
a Borrowing accrue interest at a rate per annum:

(a)          on that portion maintained from time to time as an ABR Loan, equal
to the sum of the Alternate Base Rate from time to time in effect plus the
relevant Applicable Margin for such Loan; and

(b)          on that portion maintained as a Eurodollar Loan, during each
Interest Period applicable thereto, equal to the sum of the Eurodollar Rate
(Reserve Adjusted) for such Interest Period plus the relevant Applicable Margin
for such Loan.

 

 

 

-49-

 

 



All Eurodollar Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Eurodollar Loan.

Section 3.2.2. Post-Maturity Rates. Overdue principal and, to the extent
permitted by law, overdue interest in respect of each Loan shall, in each case,
bear interest at a rate per annum equal to the greater of (x) the rate which is
2% in excess of the rate then borne by such Loans and (y) the rate which is 2%
in excess of the rate otherwise applicable to ABR Loans of the respective
Tranche from time to time, and all other overdue amounts payable hereunder and
under any other Loan Document shall bear interest at a rate per annum equal to
the rate which is 2% in excess of the rate applicable to Revolving Loans that
are maintained as ABR Loans from time to time.

Section 3.2.3. Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

 

(a)

on the Maturity Date therefor;

(b)          on the date of any optional or required payment or prepayment, in
whole or in part, of principal outstanding on such Loan (to the extent of the
amount prepaid or required to be prepaid);

(c)          with respect to ABR Loans, on each Quarterly Payment Date occurring
after the Initial Borrowing Date;

(d)          with respect to Eurodollar Loans, on the last day of each
applicable Interest Period (and, if such Interest Period shall exceed three
months, on the same calendar day of every third month of such Interest Period as
the day on which such Interest Period commenced);

(e)          with respect to any ABR Loans converted into Eurodollar Loans on a
day when interest would not otherwise have been payable pursuant to clause (c),
on the date of such conversion; and

(f)           on that portion of any Loans the Maturity Date of which is
accelerated pursuant to Section 9.2 or Section 9.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the applicable Maturity Date, upon acceleration or
otherwise) shall be payable upon demand.

Section 3.3. Fees. The Borrower agrees to pay the fees set forth in this
Section 3.3. All such fees shall be non-refundable.

Section 3.3.1. Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each RL Lender, for the period (including any portion
thereof when any of its Revolving Loan Commitment is suspended by reason of the
Borrower’s inability to satisfy any condition of Article VI) commencing on the
Effective Date and continuing through the Revolving Commitment Termination Date,
a commitment fee computed at a rate per annum equal to 0.375% of such RL
Lender’s RL Percentage of the sum of the average daily unused portion of the
Revolving Loan Commitment Amount (but, for this purpose, disregarding
outstanding Swingline Loans as utilization of the Revolving Loan Commitment
Amount). Such commitment fee shall be payable by the Borrower, in arrears on
each Quarterly Payment Date, after the Effective Date, and on the Revolving
Commitment Termination Date.

 

 

 

-50-

 

 



Section 3.3.2. Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent for its own account, a non-refundable initial fee in the
amount set forth in the letter agreement (the “Fee Letter”), dated June 7, 2007,
between the Borrower and DBTCA, payable on the Initial Borrowing Date and
thereafter, a non-refundable annual fee in the amount set forth in the Fee
Letter, payable in advance on each anniversary of the Initial Borrowing Date.

Section 3.3.3. Letter of Credit Face Amount Fee. The Borrower agrees to pay to
the Administrative Agent, for the account of the RL Lenders, a fee for each
Letter of Credit for the period from and including the date of the issuance of
such Letter of Credit to (but not including) the date upon which such Letter of
Credit expires or is terminated, calculated at a per annum rate equal to the
Applicable Margin with respect to Revolving Loans maintained as Eurodollar Loans
on the Stated Amount of such Letter of Credit. Such fee shall be payable by the
Borrower in arrears each Quarterly Payment Date, after the Initial Borrowing
Date, commencing on the first such date after the issuance of such Letter of
Credit.

Section 3.3.4. Letter of Credit Issuing Fee. The Borrower agrees to pay to the
Issuer (for its own account) an issuing fee for each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit to (but
not including) the date upon which such Letter of Credit expires or is
terminated equal to the Stated Amount of such Letter of Credit multiplied by the
per annum rate of 0.125%. Such fee shall be payable by the Borrower in arrears
on each Quarterly Payment Date after the Initial Borrowing Date, and on the
Revolving Commitment Termination Date for any period then ending for which such
fee shall not theretofore have been paid, commencing on the first such date
after the issuance of such Letter of Credit.

Section 3.3.5. Letter of Credit Administrative Fee. The Borrower agrees to pay
to the Issuer (for its own account) the amounts set forth in Section 4.3.

ARTICLE IV

 

Letters of Credit

Section 4.1. Issuance Requests. By delivering to the Administrative Agent and
the Issuer an Issuance Request, together with an Enhancement Letter of Credit
Application and Agreement if such Issuance Request is in respect of an
Enhancement Letter of Credit on or before 11:00 a.m. (New York City, New York
time), the Borrower may request, from time to time up to five Business Days
prior to the Revolving Commitment Termination Date and on not less than three
nor more than 30 Business Days’ notice (or such shorter or longer notice as may
be acceptable to the Issuer), in the case of General Letters of Credit, and on
not less than 15 nor more than 30 Business Days’ notice (or such shorter or
longer notice as may be acceptable to the Issuer), in the case of Enhancement
Letters of Credit (provided that the Stated Amount of any such Enhancement
Letter of Credit need not be provided to the Issuer in writing until the fifth
Business Day prior to the issuance thereof), that the Issuer issue Letters of
Credit in support of financial obligations of the Borrower or any other Account
Party incurred (in the case of General Letters of Credit) in the ordinary course
of business of the Borrower or such Account Party, as the case may be, and which
are described in such Issuance Request; provided that, in the case of an
Issuance Request that requests an increase in the Stated Amount of an
Enhancement Letter of Credit then outstanding, such Issuance Request shall be so
delivered on not less than five nor more than fifteen Business Days notice (or
such shorter or longer notice as may be acceptable to the Issuer). Upon receipt
of an Issuance Request and, if applicable, an Enhancement Letter of Credit
Application and Agreement, the Administrative Agent shall promptly notify the
Lenders thereof. Each Letter of Credit shall by its terms:

 

 

 

-51-

 

 



 

(a)

be issued in a Stated Amount denominated in U.S. Dollars which

(i) is at least $25,000 (or such lesser amount as may be acceptable to the
Issuer);

(ii) does not exceed (or would not exceed)

(A) an amount equal to the excess, if any, of (x) the Revolving Loan Commitment
Amount over (y) the sum of all Letter of Credit Outstandings plus the aggregate
outstanding principal amount of all Revolving Loans and Swingline Loans, or

(B) an amount equal to the excess, if any, of the Letter of Credit Commitment
Amount over all Letter of Credit Outstandings; and

(b)          be stated to expire on a date (its “Stated Expiry Date”) no later
than the earlier of (i) (A) one year from its date of issuance, in the case of a
General Letter of Credit, and (B) three years from its date of issuance, in the
case of an Enhancement Letter of Credit, and (ii) five Business Days prior to
the Revolving Loan Maturity Date.

Each Letter of Credit may contain an “evergreen” or similar automatic extension
feature (on terms reasonably acceptable to the Issuer), provided that (x) the
Stated Expiry Date of any issued General Letter of Credit may only be extended
for an additional period not to exceed the earlier of (A) one year from its date
of extension and (B) five Business Days prior to the Revolving Loan Maturity
Date and (y) the Stated Expiry Date of any issued Enhancement Letter of Credit
for an additional period not to exceed the earlier of (A) two years from its
date of extension and (B) five Business Days prior to the Revolving Loan
Maturity Date. Each Enhancement Letter of Credit that provides for LOC Liquidity
Disbursements shall be issued pursuant to a CP Enhancement Letter of Credit
Application and Agreement substantially in the form of Exhibit J-2, with such
modifications thereto as the Administrative Agent and the Issuer may consent (a
“CP Enhancement Letter of Credit Application and Agreement”). Notwithstanding
any provision contained in the foregoing to the contrary, the Borrower may not
request the issuance of, and the Issuer shall not have any obligation to issue,
any Letter of Credit at any time when, and so long as, there shall be
outstanding in the aggregate 75 Letters of Credit, unless otherwise consented to
by the Issuer and the Administrative Agent.

Section 4.2. Issuances and Extensions. On the terms and subject to the
conditions of this Agreement (including Article VI), the Issuer shall issue
Letters of Credit, and extend the Stated Expiry Dates of outstanding Letters of
Credit, in accordance with the Issuance Requests made therefor and, if
applicable, the Enhancement Letter of Credit Application and Agreement relating
thereto; provided, however, that the issuance of an Enhancement Letter of Credit
(a “Replacement Enhancement Letter of Credit”) to replace another outstanding
Enhancement Letter of Credit (an “Outstanding Enhancement Letter of Credit”)
shall not require the satisfaction of the terms and conditions set forth in
Section 6.2.1 so long as (a) the issuance of the Replacement Enhancement Letter
of Credit is required under the Enhancement Letter of Credit Application and
Agreement relating to the Outstanding Enhancement Letter of Credit, (b) the
Replacement Letter of Credit has terms substantially identical to those of the
Outstanding Enhancement Letter of Credit, and (c) the Outstanding Enhancement
Letter of Credit is terminated contemporaneously with the issuance of the
Replacement Enhancement Letter of Credit. The Issuer shall promptly confirm any
such issuance or extension (including the date of such issuance or extension),
as the case may be, to the Administrative Agent. The Issuer will make available
the original of each Letter of Credit which it issues in accordance with the
Issuance Request and the Enhancement Letter of Credit Application and Agreement,
if applicable, therefor to the beneficiary thereof (and will promptly provide
the Administrative Agent with a copy of such Letter of Credit) and will notify
the beneficiary under any Letter of Credit of any extension of the Stated Expiry
Date thereof. The Administrative Agent shall notify each of the Lenders of the
issuance of any Letter of Credit and, upon the request of any Lender, shall
provide such Lender with a copy of such Letter of Credit.

 

 

 

-52-

 

 



Section 4.3. Expenses. The Borrower agrees to pay to the Issuer (for its own
account) all reasonable and customary administrative expenses of the Issuer in
connection with the issuance, maintenance, modification (if any) and
administration of each Letter of Credit requested by the Borrower promptly upon
demand from time to time.

Section 4.4. Other Lenders’ Participation. Each Letter of Credit issued pursuant
to Section 4.2 shall, effective upon its issuance and without further action, be
issued on behalf of all RL Lenders (including the Issuer thereof to the extent
that it is an RL Lender) pro rata according to their respective RL Percentages.
Each RL Lender shall, to the extent of its RL Percentage, be deemed irrevocably
to have participated in the issuance of such Letter of Credit (and any security
therefor or guaranty pertaining thereto) and (x) shall be responsible to
reimburse promptly the Issuer thereof for Reimbursement Obligations which have
not been reimbursed by the Borrower in accordance with Section 4.5, or which
have been reimbursed by the Borrower but must be returned, restored or disgorged
by the Issuer for any reason, or (y) in the case of an LOC Liquidity
Disbursement, shall participate in such LOC Liquidity Disbursement in accordance
with the terms of the Enhancement Letter of Credit Application and Agreement
relating thereto. Each RL Lender shall, to the extent of its RL Percentage, be
entitled to receive from the Administrative Agent a ratable portion of the
letter of credit fees received by the Administrative Agent pursuant to Section
3.3.3 with respect to each Letter of Credit. In the event that (a) the Borrower
shall fail to reimburse the Issuer, or if for any reason Revolving Loans shall
not be made to fund any Reimbursement Obligation, all as provided in Section 4.5

 

 

 

-53-

 

 



and in an amount equal to the amount of any drawing honored by the Issuer under
a Letter of Credit issued by it, (b) the Issuer must for any reason return or
disgorge such reimbursement or (c) an LOC Liquidity Disbursement has occurred,
the Issuer shall promptly notify the Administrative Agent of the unreimbursed
amount of such drawing and of such RL Lender’s respective participation therein.
Each RL Lender shall make available to the Administrative Agent for the account
of the Issuer, whether or not any Default shall have occurred and be continuing,
an amount equal to its respective participation in same day or immediately
available funds at the office of the Issuer specified in such notice not later
than 11:00 a.m. (New York City, New York time) on the Business Day (under the
laws of the jurisdiction of the Issuer) after the date notified by the Issuer.
In the event that any RL Lender fails to make available to the Administrative
Agent for the account of the Issuer the amount of such RL Lender’s participation
in such Letter of Credit as provided herein, the Issuer shall be entitled to
recover such amount on demand from such RL Lender together with interest at the
daily average Federal Funds Rate for three Business Days (together with such
other compensatory amounts as may be required to be paid by such RL Lender to
the Administrative Agent and/or the Issuer, as the case may be, pursuant to the
Rules for Interbank Compensation of the Council on International Banking or the
Clearinghouse Compensation Committee, as the case may be, as in effect from time
to time) and thereafter at the rate of interest applicable to Revolving Loans
maintained as ABR Loans. Nothing in this Section shall be deemed to prejudice
the right of any RL Lender to recover from the Issuer any amounts made available
by such RL Lender to the Issuer pursuant to this Section in the event that it is
determined by a court of competent jurisdiction in a final and non-appealable
decision that the payment with respect to a Letter of Credit by the Issuer in
respect of which payment was made by such Lender constituted gross negligence or
wilful misconduct on the part of the Issuer. The Issuer shall distribute to the
Administrative Agent for the account of each other RL Lender which has paid all
amounts payable by it under this Section with respect to any Letter of Credit
issued by the Issuer such other RL Lender’s RL Percentage of all payments
received by the Issuer from the Borrower in reimbursement of drawings honored by
the Issuer under such Letter of Credit when such payments are received.

Section 4.5. Disbursements. The Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit, together with notice of the date (a “Disbursement Date”) such payment
shall be made. Subject to the terms and provisions of such Letter of Credit, the
Issuer shall make such payment to the beneficiary (or its designee) of such
Letter of Credit. The Borrower (whether or not it is the Account Party under a
particular Letter of Credit) will reimburse the Issuer for all amounts which it
has disbursed under such Letter of Credit, except to the extent such amounts are
in respect of an LOC Liquidity Disbursement (in which case such amounts shall be
reimbursed to the Issuer or the RL Lenders by the applicable SPC in accordance
with the provisions of the Enhancement Letter of Credit Application and
Agreement relating thereto (the obligation of such SPC to reimburse the Issuer
or the RL Lenders for such amounts in accordance with such terms being herein
referred to as a “Liquidity Obligation”)), on the Disbursement Date, if the
Borrower is notified of such disbursement prior to 12:00 noon (New York City,
New York time) on the Disbursement Date, or on the Business Day immediately
succeeding the Disbursement Date, if the Borrower is not so notified (the
“Reimbursement Due Date”). To the extent the Issuer is not reimbursed in full in
respect of any Reimbursement Obligation payable by the Borrower on the
Disbursement Date, such Reimbursement Obligation shall accrue interest from (and
including) the Disbursement Date at a fluctuating rate per annum equal to the
sum of the Alternate Base

 

 

 

-54-

 

 



Rate from time to time in effect, plus the Applicable Margin for Revolving Loans
maintained as ABR Loans from time to time in effect, plus from (and including)
the Reimbursement Due Date, a margin of 200 basis points, payable on demand. In
the event the Issuer is not reimbursed by the Borrower on the Disbursement Date
for any Reimbursement Obligation in respect of any Letter of Credit due and
owing on such Disbursement Date, or if the Issuer must for any reason return or
disgorge such reimbursement, the RL Lenders (including the Issuer to the extent
that it is an RL Lender) shall, on the terms and subject to the conditions of
this Agreement (including the conditions set forth in Article VI), fund such
Reimbursement Obligation by making, on the next Business Day, Revolving Loans
which are ABR Loans as provided in Section 2.3 (the Borrower being deemed to
have given a timely Borrowing Request therefor for such amount unless, prior to
the making of such Revolving Loans, the Borrower shall have notified the
Administrative Agent, in writing, that the Borrower cannot satisfy the
conditions set forth in Article VI (the Borrower hereby agreeing to immediately
provide the Administrative Agent with such notice)); provided, however, for the
purpose of determining the availability of the Revolving Loan Commitments to
make Revolving Loans immediately prior to giving effect to the application of
the proceeds of such Revolving Loans, such Reimbursement Obligation shall be
deemed not to be outstanding at such time.

Section 4.6. Reimbursement. The obligation (a “Reimbursement Obligation”) of the
Borrower or the applicable Account Party under Section 4.5 or under the
applicable Enhancement Letter of Credit Application and Agreement to reimburse
the Issuer with respect to each disbursement (including interest thereon), and
each RL Lender’s obligation to make participation payments in each drawing which
has not been reimbursed by the Borrower or the applicable Account Party, shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim, or defense to payment which the Borrower or any
Account Party may have or have had against any RL Lender or any beneficiary of a
Letter of Credit, including any defense based upon the occurrence of any
Default, any draft, demand or certificate or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient, the
failure of any disbursement to conform to the terms of the applicable Letter of
Credit (if, in the Issuer’s good faith opinion, such disbursement is determined
to be appropriate) or any non-application or misapplication by the beneficiary
of the proceeds of such disbursement, or the legality, validity, form,
regularity, or enforceability of such Letter of Credit; provided, however, that
nothing herein shall adversely affect the right of the Borrower to commence any
proceeding against the Issuer for any wrongful disbursement made by the Issuer
under a Letter of Credit as a result of acts or omissions constituting gross
negligence or willful misconduct on the part of the Issuer as determined by a
court of competent jurisdiction in a final and non-appealable decision.

Section 4.7. Deemed Disbursements. Upon the occurrence and during the
continuation of (x) any Event of Default (other than an Event of Default
pursuant to Section 9.1.9) or the occurrence of the Revolving Commitment
Termination Date , at the election of the Issuer acting on the instructions from
the Required Revolving Lenders, or (y) an Event of Default pursuant to Section
9.1.9, in either case an amount equal to that portion of Letter of Credit
Outstandings attributable to outstanding and undrawn Letters of Credit shall,
without demand upon or notice to the Borrower, be deemed to have been paid or
disbursed by the Issuer under such Letters of Credit (notwithstanding that such
amount may not in fact have been so paid or disbursed), and, upon notification
by the Issuer to the Administrative Agent and the Borrower

 

 

 

-55-

 

 



of its obligations under this Section (although no such notification to the
Borrower shall be required if an Event of Default under Section 9.1.9 shall
occur), the Borrower (whether or not it is the Account Party under a particular
Letter of Credit) shall be immediately obligated to reimburse the Issuer the
amount deemed to have been so paid or disbursed by the Issuer. Any amounts so
received by the Issuer from the Borrower pursuant to this Section shall be held
as collateral security for the repayment of the Borrower’s obligations in
connection with the Letters of Credit issued by the Issuer. At any time when
such Letters of Credit shall terminate and all Obligations of the Issuer are
either terminated or paid or reimbursed to the Issuer in full, the Obligations
of the Borrower under this Section shall be reduced accordingly (subject,
however, to reinstatement in the event any payment in respect of such Letters of
Credit is recovered in any manner from the Issuer), and the Issuer will return
to the Borrower the excess, if any, of

(a)          the aggregate amount deposited by the Borrower with the Issuer and
not theretofore applied by the Issuer to any Reimbursement Obligation

over

(b)          the aggregate amount of all Reimbursement Obligations to the Issuer
pursuant to this Section, as so adjusted.

At such time when all Events of Default shall have been cured or waived, the
Issuer shall return to the Borrower all amounts then on deposit with the Issuer
pursuant to this Section. All amounts on deposit pursuant to this Section shall,
until their application to any Reimbursement Obligation or their return to the
Borrower, as the case may be, bear interest at the daily average Federal Funds
Rate from time to time in effect (net of the costs of any reserve requirements,
in respect of amounts on deposit pursuant to this Section, pursuant to F.R.S.
Board Regulation D), which interest shall be held by the Issuer as additional
collateral security for the repayment of the Borrower’s Obligations in
connection with the Letters of Credit issued by the Issuer.

Section 4.8. Nature of Reimbursement Obligations. The Borrower shall assume all
risks of the acts, omissions, or misuse of any Letter of Credit requested by it
by the beneficiary thereof. Neither the Issuer nor any RL Lender shall be
responsible for:

(a)          the form, validity, sufficiency, accuracy, genuineness, or legal
effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent, or forged;

(b)          the form, validity, sufficiency, accuracy, genuineness, or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason;

(c)          failure of the beneficiary to comply fully with conditions required
in order to demand payment under a Letter of Credit;

(d)          errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, or otherwise; or

 

 

 

-56-

 

 



(e)          any loss or delay in the transmission or otherwise of any document
or draft required in order to make a disbursement under a Letter of Credit or of
the proceeds thereof.

None of the foregoing shall affect, impair, or prevent the vesting of any of the
rights or powers granted the Issuer or any RL Lender hereunder. In furtherance
and extension, and not in limitation or derogation, of any of the foregoing, any
action taken or omitted to be taken by the Issuer in good faith shall be binding
upon the Borrower and, in the absence of gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final and non-appealable
decision, shall not put the Issuer under any resulting liability to the
Borrower.

Section 4.9. Indemnity. In addition to amounts payable as elsewhere provided
herein, the Borrower hereby agrees to protect, indemnify, pay and save the
Issuer harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) which the Issuer may incur or be
subject to as a consequence, direct or indirect, of

(a)          the issuance of any Letter of Credit, other than as a result of the
gross negligence or willful misconduct of the Issuer or the breach by the Issuer
(or its agents or employees or any other Person under its control) of any
obligation of the Issuer under such Letter of Credit to the Borrower, as
determined by a court of competent jurisdiction in a final and non-appealable
decision, or

(b)          the failure of the Issuer to honor a drawing under any Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority.

Section 4.10. Borrower’s Guaranty of Reimbursement Obligations of its
Subsidiaries. The Borrower agrees as follows in respect of the Reimbursement
Obligations of its Subsidiaries (other than SPCs) and franchisees that are
Account Parties:

Section 4.10.1. Guaranty. The Borrower hereby, absolutely, unconditionally and
irrevocably

(a)          guarantees the full and punctual payment when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Reimbursement Obligations (other than Liquidity Obligations)
now or hereafter existing, of each Subsidiary of the Borrower that is an Account
Party which arise out of, or are incurred in connection with, such Letters of
Credit, whether for principal, interest, fees, expenses or otherwise (including
all such amounts which would become due but for the operation of the automatic
stay under Section 362(a) of the United States Bankruptcy Code, 11 U.S.C.
§362(a), and the operation of Sections 502(b) and 506(b) of the United States
Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), and

(b)           indemnifies and holds harmless each Secured Party and each holder
of a Note for any and all costs and expenses (including reasonable attorneys’
fees and expenses) incurred by such Secured Party or such holder, as the case
may be, in enforcing any rights under the guaranty contained in this Section
4.10.

 

The guaranty contained in this Section 4.10 constitutes a guaranty of payment
when due and not of collection, and the Borrower specifically agrees that it
shall not be necessary or required that any Secured Party exercise any right,
assert any claim or demand or enforce any remedy whatsoever against any Account
Party or any other Obligor (or any other Person) before or as a condition to the
obligations of the Borrower under the guaranty contained in this Section 4.10
(such obligations hereinafter referred to as the “Guaranteed Obligations”).

 

 

-57-

 

 



Section 4.10.2. Acceleration of Guaranty. The Borrower agrees that, if an Event
of Default of the nature set forth in Section 9.1.9 shall occur at a time when
any of the Guaranteed Obligations of any Account Party may not then be due and
payable, the Borrower agrees that it will pay to the Administrative Agent for
the account of the Secured Parties forthwith the full amount which would be
payable under the guaranty contained in this Section 4.10 by the Borrower if all
such Guaranteed Obligations were then due and payable.

Section 4.10.3. Guaranty Absolute, etc. The guaranty contained in this
Section 4.10 shall in all respects be a continuing, absolute, unconditional and
irrevocable guaranty of payment, and shall remain in full force and effect until
all Guaranteed Obligations of the Account Parties have been paid in full in
cash, all Obligations of the Borrower and each other Obligor hereunder have been
paid in full in cash, all Letters of Credit have been terminated or expired and
all Commitments shall have terminated. The Borrower guarantees that the
Guaranteed Obligations of the Account Parties will be paid strictly in
accordance with the terms of this Agreement and each other Loan Document under
which they arise, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party or any holder of any Note with respect thereto. The liability of
the Borrower under the guaranty contained in this Section 4.10 shall be
absolute, unconditional and irrevocable irrespective of:

(a)          any lack of validity, legality or enforceability of this Agreement,
any Note or any other Loan Document;

 

(b)

the failure of any Secured Party or any holder of any Note

(i)  to assert any claim or demand or to enforce any right or remedy against any
Account Party, any other Obligor or any other Person (including any other
guarantor (including the Borrower)) under the provisions of this Agreement, any
Note, any other Loan Document or otherwise, or

(ii)  to exercise any right or remedy against any other guarantor (including the
Borrower) of, or collateral securing, any Guaranteed Obligations of any Account
Party;

(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations of any Account Party, or
any other extension, compromise or renewal of any Guaranteed Obligation of any
Account Party;

(d)           any reduction, limitation, impairment or termination of any
Guaranteed Obligations of any Account Party for any reason, including any claim
of waiver, release, surrender, alteration or compromise, and shall not be
subject to (and the Borrower hereby waives any right to or claim of) any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Guaranteed
Obligations of any Account Party or otherwise;

 

 

 

-58-

 

 



(e)          any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of this Agreement, any Note or
any other Loan Document;

(f)           any addition, exchange, release, surrender or non-perfection of
any collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any other guaranty, held by any Secured Party or any
holder of any Note securing any of the Guaranteed Obligations of any Account
Party; or

(g)          any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Account Party, any
surety or any guarantor.

Section 4.10.4. Reinstatement, etc. The Borrower agrees that the guaranty
contained in this Section 4.10 shall continue to be effective or be reinstated,
as the case may be, if at any time any payment (in whole or in part) of any of
the Guaranteed Obligations is rescinded or must otherwise be restored by any
Secured Party or any holder of any Note, upon the insolvency, bankruptcy or
reorganization of any Account Party or otherwise, all as though such payment had
not been made.

Section 4.10.5. Waiver, etc. The Borrower hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations of any Account Party or any other Obligor and the guaranty contained
in this Section 4.10 and any requirement that the Administrative Agent, any
other Secured Party or any holder of any Note protect, secure, perfect or insure
any security interest or Lien, or any property subject thereto, or exhaust any
right or take any action against any Account Party, any other Obligor or any
other Person (including any other guarantor) or entity or any collateral
securing the Guaranteed Obligations of any Account Party.

Section 4.10.6. Postponement of Subrogation, etc. The Borrower agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under the guaranty contained in this Section 4.10, by any payment
made under the guaranty contained in this Section 4.10 or otherwise, until the
prior payment in full in cash of all Guaranteed Obligations of each Account
Party, the prior payment in full in cash of all Obligations of the Borrower, the
termination or expiration of all Letters of Credit and the termination of all
Commitments. Any amount paid to the Borrower on account of any such subrogation
rights prior to the payment in full in cash of all Guaranteed Obligations of
each Account Party shall be held in trust for the benefit of the Secured Parties
and each holder of a Note and shall immediately be paid to the Administrative
Agent for the benefit of the Secured Parties and each holder of a Note and
credited and applied against the Guaranteed Obligations of each Account Party,
whether matured or unmatured, in accordance with the terms of this Agreement;
provided, however, that if

 

 

 

-59-

 

 



(a)          the Borrower has made payment to the Secured Parties and each
holder of a Note of all or any part of the Guaranteed Obligations of any Account
Party, and

(b)          all Guaranteed Obligations of each Account Party have been paid in
full in cash, all Obligations of the Borrower have been paid in full in cash,
all Letters of Credit have been terminated or expired and all Commitments have
been permanently terminated,

each Secured Party and each holder of a Note agrees that, at the Borrower’s
request, the Administrative Agent, on behalf of the Secured Parties and the
holders of the Notes, will execute and deliver to the Borrower appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to the Borrower of an interest in the
Guaranteed Obligations of each Account Party resulting from such payment by the
Borrower. In furtherance of the foregoing, for so long as any Obligations
(including Guaranteed Obligations) or Commitments remain outstanding, the
Borrower shall refrain from taking any action or commencing any proceeding
against any Account Party (or its successors or assigns, whether in connection
with a bankruptcy proceeding or otherwise) to recover any amounts in the respect
of payments made under the guaranty contained in this Section 4.10 to any
Secured Party or any holder of a Note.

Section 4.10.7. Successors, Transferees and Assigns; Transfers of Notes, etc.
The guaranty contained in this Section 4.10 shall:

(a)          be binding upon the Borrower, and its successors, transferees and
assigns; and

(b)          inure to the benefit of and be enforceable by the Administrative
Agent and each other Secured Party.

Without limiting the generality of the foregoing clause (b), any Lender may
assign or otherwise transfer (in whole or in part) any Note or Credit Extension
held by it to any other Person or entity, and such other Person or entity shall
thereupon become vested with all rights and benefits in respect thereof granted
to such Lender under any Loan Document (including the guaranty contained in this
Section 4.10) or otherwise, subject, however, to any contrary provisions in such
assignment or transfer, and to the provisions of Section 11.11 and Article X.

Section 4.11. No Bankruptcy Petition Against RCFC or Dollar Thrifty Funding.
With respect to each Enhancement Letter of Credit issued hereunder relating to
RCFC or Dollar Thrifty Funding, each of the Lenders hereby covenants and agrees
that,

(a)          prior to the date which is one year and one day after the payment
in full of the latest maturing note issued under the Base Indenture, it will not
institute against, or join with any other Person in instituting against, RCFC,
and

(b)           prior to the date which is one year and one day after the payment
in full of the latest maturing commercial paper note issued by Dollar Thrifty
Funding, it will not institute against, or join with any other Person in
instituting against Dollar

 

 

 

-60-

 

 



Thrifty Funding, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any federal or state
bankruptcy or similar law; provided, however, that nothing in this Section 4.11
shall constitute a waiver of any right to indemnification, reimbursement or
other payment from any Obligor pursuant to this Agreement or any other Loan
Document. In the event that any Lender takes action in violation of this Section
4.11, the Borrower agrees, for the benefit of the holders of the notes issued
under the Base Indenture and the commercial paper notes issued by Dollar Thrifty
Funding, that it shall cause RCFC or Dollar Thrifty Funding, as the case may be,
to file an answer with the bankruptcy court or otherwise properly contest the
filing of such a petition by such Lender against RCFC or Dollar Thrifty Funding,
as the case may be, or the commencement of such action and raise the defense
that such Lender has agreed in writing not to take such action and should be
estopped and precluded therefrom and such other defenses, if any, as its counsel
advises that it may assert; and such Lender shall be liable for and pay any
costs and expenses incurred by RCFC or Dollar Thrifty Funding, as the case may
be, in connection therewith. The provisions of this Section 4.11 shall survive
the termination of the Agreement.

ARTICLE V

 

Certain Eurodollar Rate and Other Provisions

Section 5.1. Eurodollar Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower, the
Administrative Agent and the Lenders, be conclusive and binding on the Borrower)
that the introduction of or any change in or in the interpretation of any law
makes it unlawful, or any central bank or other governmental authority asserts
that it is unlawful, for such Lender to make, continue or maintain any Loan as,
or to convert any Loan into, a Eurodollar Loan, the obligations of such Lender
to make, continue, maintain or convert into any such Loans shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Loans of such Lender shall automatically
convert into ABR Loans at the end of the then current Interest Periods with
respect thereto or sooner, if required by such law or assertion, and all Loans
of such Lender that would otherwise have been made or continued as, or converted
into, Eurodollar Loans shall instead be made as or converted into, or continued
as, ABR Loans upon which interest shall be payable at the same time as the
related Eurodollar Loans.

Section 5.2. Deposits Unavailable. If the Administrative Agent shall have
determined that by reason of circumstances affecting the London interbank
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to Eurodollar Loans, then, upon notice from the
Administrative Agent to the Borrower and the Lenders, the obligations of all
Lenders under Section 2.3 and Section 2.4 to make or continue any Loans as, or
to convert any Loans into, Eurodollar Loans shall forthwith be suspended until
the Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

Section 5.3. Increased Eurodollar Loan Costs, etc. The Borrower agrees to
reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Lender in respect of,
making, continuing

 

 

 

-61-

 

 



or maintaining (or of its obligation to make, continue or maintain) any Loans
as, or of converting (or of its obligation to convert) any Loans into,
Eurodollar Loans that arise in connection with any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or phase
in after the Effective Date of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority, except for such changes
with respect to (i) increased capital costs which are governed by Section 5.5,
(ii) Taxes governed by Section 5.6 (including taxes imposed by reason of any
failure of such Lender to comply with its obligations under clause (b) of
Section 5.6) and (iii) taxes imposed by a taxing authority on or measured by the
net income, overall receipts or capital of such Lender or any lending office,
branch or any affiliate thereof and any franchise taxes or branch taxes imposed
by a taxing authority on such Lender or any lending office, branch or any
affiliate thereof; provided, however, that the Borrower shall not have any
obligation to pay any such additional amount under this Section 5.3 with respect
to any such change unless such Lender shall have notified the Borrower of its
demand within 90 days after the date upon which such Lender has obtained audited
financial statements with respect to the fiscal year of such Lender in which
such change occurred. Such Lender shall promptly notify the Administrative Agent
and the Borrower in writing of the occurrence of any such reduction or increase
(but in no event later than the date by which such Lender may demand
reimbursement therefor pursuant to the immediately preceding sentence), such
notice to state, in reasonable detail, the reasons therefor and the additional
amount required fully to compensate such Lender on an after-tax basis for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrower directly to such Lender within five Business Days of its receipt of
such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Borrower.

Section 5.4. Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a Eurodollar Loan)
as a result of

(a)          any conversion or repayment or prepayment of the principal amount
of any Eurodollar Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or
otherwise;

(b)          any Loans not being made as Eurodollar Loans in accordance with the
Borrowing Request therefor; or

(c)          any Loans not being continued as, or converted into, Eurodollar
Loans in accordance with the Continuation/Conversion Notice therefor,

then, upon the written notice of such Lender to the Borrowers (with a copy to
the Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense. Such written notice (which shall include calculations in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrower.

 

 

 

-62-

 

 



Section 5.5. Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental (or quasi-governmental) authority after the Effective Date affects
or would affect the amount of capital required or expected to be maintained by
any Lender or any Person controlling such Lender, and such Lender determines (in
its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of its Commitments, issuance of or
participation in Letters of Credit or the Loans made by such Lender is reduced
to a level below that which such Lender or such controlling Person could have
achieved but for the occurrence of any such circumstance, then, in any such case
upon notice from time to time by such Lender to the Borrower, the Borrower shall
pay directly to such Lender within five Business Days additional amounts
sufficient to compensate such Lender or such controlling Person on an after-tax
basis for such reduction in rate of return; provided, however, that the Borrower
shall not have any obligation to pay any such additional amount under this
Section 5.5 with respect to any such change unless such Lender shall have
notified the Borrower of its demand within 90 days after the date upon which
such Lender or such controlling Person has obtained audited financial statements
with respect to the fiscal year of such Lender or such controlling Person in
which such change occurred. Such Lender or controlling Person shall promptly
notify the Administrative Agent and the Borrower in writing of the occurrence of
any such reduction (but in no event later than the date by which such Lender or
controlling Person may demand payment therefor pursuant to the immediately
preceding sentence). A statement of such Lender as to any such additional amount
or amounts (including calculations thereof in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding on the Borrower. In
determining such amount, such Lender may use any method of averaging and
attribution that it (in its sole and absolute discretion) shall deem applicable.

Section 5.6. Taxes. (a)  Except to the extent otherwise provided in the proviso
to clause (iii) of this Section 5.6(a) and the proviso to the sentence
immediately succeeding such clause (iii), all payments by the Borrower of
principal of, and interest on, the Credit Extensions and all other amounts
payable hereunder (including fees) shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding (A) in the case of
each Lender and the Administrative Agent, taxes imposed on or measured by the
net income, overall receipts or capital of such Lender (or any Lending office,
branch or affiliate of such Lender) or the Administrative Agent and franchise
taxes or branch taxes imposed on such Lender (or any lending office, branch or
affiliate of such Lender) or the Administrative Agent, as the case may be, (x)
by the jurisdiction under the laws of which it is organized or any political
subdivision thereof or (y) by reason of any connection between the jurisdiction
imposing such tax and such Lender (or any lending office, branch or affiliate
thereof) or the Administrative Agent, as the case may be, other than a
connection arising solely from such Lender (or such lending office, branch or
affiliate) or the Administrative Agent, as the case may be, having executed,
delivered, or performed its obligations under, or received payment under or
enforced, this Agreement, any Note or any other Loan Document and, (B) in the
case of each Lender, taxes imposed on or measured by the net income, overall
receipts or capital of such Lender (or any lending office, branch or affiliate
of such Lender) and franchise taxes or branch taxes imposed on such Lender (or
any lending office, branch or affiliate of such Lender) by the jurisdiction in
which such Lender’s Domestic Office or Eurodollar Office, as the case may be, is
located or any political subdivision thereof (such non-excluded items being
called “Taxes”). In the event that any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Borrower will

 

 

 

-63-

 

 



(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

(iii) pay to the Administrative Agent for the account of the Lenders (or, if
applicable, for its own account) such additional amount or amounts as is
necessary to ensure that the net amount actually received by each Lender and the
Administrative Agent will equal the full amount such Lender or the
Administrative Agent, as the case may be would have received had no such
withholding or deduction been required; provided, however, that the Borrower
shall be entitled to deduct and withhold any Taxes and shall not be required to
increase any such amounts payable pursuant to this clause (iii) to the
Administrative Agent for the account of any Lender (or, if applicable, for its
own account) to the extent such Taxes are imposed as a result of the failure of
such Lender or, as applicable, the Administrative Agent to comply with the
requirements of clause (b) of this Section 5.6.

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
such Lender hereunder, the Administrative Agent or such Lender may pay such
Taxes and promptly notify the Borrower of the nature and amount of such payment
and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such person would have received
had no such Taxes been asserted, provided, however, that the Borrower shall not
be required to pay any additional amounts pursuant to this sentence to the
Administrative Agent for the account of any Lender (or, if applicable, for its
own account), or to any Lender, to the extent such Taxes are imposed as a result
of the failure of such Lender or, as applicable, the Administrative Agent to
comply with the requirements of clause (b) of this Section 5.6.

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lenders, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental Taxes,
interest or penalties that may become payable by any Lender as a result of any
such failure. For purposes of this Section 5.6, a distribution hereunder by the
Administrative Agent or any Lender to or for the account of any Lender shall be
deemed a payment by the Borrower.

(b)           Each Lender that is not incorporated under the laws of the United
States (or any State thereof or the District of Columbia) shall, and, if the
Administrative Agent is not incorporated under the laws of the United States (or
any State thereof or the District of Columbia), the Administrative Agent shall:

 

 

 

-64-

 

 



(X) (i) on or before the date of any payment by the Borrower or any other
Account Party under this Agreement, any Notes or any other Loan Document for the
account of such Lender or the Administrative Agent, deliver to the Borrower and
the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, or successor applicable form, as the case
may be, and such other forms and certifications as may reasonably be required
under applicable law, in order to establish that as of the date thereof such
Lender or the Administrative Agent, as the case may be, is entitled to receive
all payments under this Agreement, any Notes or any other Loan Document without
deduction or withholding of any United States federal income taxes, certifying
that such Lender or the Administrative Agent, as the case may be, is entitled to
an exemption from United States backup withholding taxes;

(ii)  deliver to the Borrower and the Administrative Agent two further copies of
any such form on or before the date that any such form expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and Administrative Agent;
and

(iii)  if necessary, obtain, at the expense of the Borrower, such extensions of
time for delivery of such forms as may reasonably be requested by the Borrower;
or

(Y)  in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (i) furnish to the Borrower on or before the
date of any payment by the Borrower, with a copy to the Administrative Agent,
(A) a certificate substantially in the form of Exhibit M (any such certificate a
“U.S. Tax Compliance Certificate”), (B) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, or successor applicable
form certifying to such Lender’s entitlement as of the date of such form to the
exemption under Section 881(c) of the Code from U.S. withholding tax on payments
of interest under this Agreement, any Notes or any other Loan Document (and
deliver to the Borrower and the Administrative Agent two further copies of such
form on or before the date the most recently delivered form expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recently delivered form and, if necessary, obtain, at the expense of the
Borrower, any extensions of time reasonably requested by the Borrower for the
delivery of such forms), and (C) in the case of a Lender that is entitled to
receive payments under this Agreement, any Notes or any other Loan Documents
other than payments of interest, two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or successor applicable form
certifying to such Lender’s entitlement as of the date of such form to receive
payments other than payments of interest under this Agreement, any Notes or any
other Loan Documents without deduction or withholding of any United States
federal income taxes (and deliver to the Borrower and the Administrative Agent
two further copies of such form on or before the date the most recently
delivered form expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently delivered form and, if necessary, obtain
at the expense of the Borrower, any extensions of time reasonably requested by
the Borrower for the delivery of such forms); and (ii) agree, upon reasonable
request of the Borrower, to provide to the Borrower and the Administrative Agent
(for the benefit of the Borrower and the Administrative Agent), such other forms
as may be reasonably required under applicable law in order to establish the
legal entitlement of such Lender to an exemption from withholding of Taxes with
respect to any payments under this Agreement, any Notes and any other Loan
Document;

 

 

 

-65-

 

 



unless in any such case any change in treaty, law or regulation or any change in
any previously published ruling, notice or other similar official Internal
Revenue Service interpretation of a treaty, law or regulation has occurred after
the date such Person becomes a Lender hereunder or the Administrative Agent, as
the case may be, which renders all such forms inapplicable to such Lender or the
Administrative Agent or which would prevent such Lender or the Administrative
Agent from duly completing and delivering any such form with respect to it and
such Lender or the Administrative Agent promptly so advises the Borrower and the
Administrative Agent (in the case of a Lender) in writing. Each Person that
shall become a Lender or a Participant pursuant to Section 11.11 shall, upon the
effectiveness of the related transfer, be required to provide all of the forms,
certifications and statements required pursuant to this Section, provided that
in the case of a Participant the obligations of such Participant, pursuant to
this clause (b) shall be determined as if such Participant were a Lender except
that such Participant shall furnish all such required forms, certifications and
statements to the Lender from which the related participation shall have been
purchased. For purposes of this Section 5.6, references to a Lender shall
include each Agent and the Issuer.

Section 5.7. Payments, Computations, etc. (a)  Unless otherwise expressly
provided herein, all payments by the Borrower pursuant to this Agreement, the
Notes, each Letter of Credit or any other Loan Document shall be made by the
Borrower to the Administrative Agent for the pro rata account of the Lenders
entitled to receive such payment. All such payments required to be made to the
Administrative Agent shall be made, without setoff, deduction or counterclaim,
not later than 1:00 p.m. (New York City, New York time) on the date due, in same
day or immediately available funds, to such account as the Administrative Agent
shall specify from time to time by notice to the Borrower. Funds received after
that time shall be deemed to have been received by the Administrative Agent on
the next succeeding Business Day. The Administrative Agent shall promptly remit
in same day funds to each Lender its share, if any, of such payments received by
the Administrative Agent for the account of such Lender. All interest (including
interest on Eurodollar Loans) and fees shall be computed on the basis of the
actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on an ABR Loan (other
than when calculated with respect to the Federal Funds Rate), 365 days or, if
appropriate, 366 days). Whenever any payment to be made shall otherwise be due
on a day which is not a Business Day, such payment shall (except as otherwise
required by clause (c) of the definition of the term “Interest Period” with
respect to Eurodollar Loans) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees, if any,
in connection with such payment.

(b)          All amounts received as a result of the exercise of remedies under
the Loan Documents (including from the proceeds of collateral securing the
Obligations) or under

 

 

 

-66-

 

 



applicable law shall be applied upon receipt to the Obligations as follows: (i)
first, to the payment of all Obligations owing to the Administrative Agent, in
its capacity as the Administrative Agent (including the fees and expenses of
counsel to the Administrative Agent), (ii) second, after payment in full in cash
of the amounts specified in the immediately preceding clause (i), to the ratable
payment of all interest (including interest accruing after the commencement of a
proceeding in bankruptcy, insolvency or similar law, whether or not permitted as
a claim under such law) and fees owing under the Loan Documents, and all costs
and expenses owing to the Secured Parties pursuant to the terms of the Loan
Documents, until paid in full in cash, (iii) third, after payment in full in
cash of the amounts specified in the immediately preceding clauses (i) and (ii),
to the ratable payment of the principal amount of the Loans then outstanding,
the aggregate Reimbursement Obligations then owing, the cash collateralization
for contingent liabilities under Letter of Credit Outstandings and credit
exposure of Secured Parties under Rate Protection Agreements, (iv) fourth, after
payment in full in cash of the amounts specified in the immediately preceding
clauses (i) through (iii), to the ratable payment of all other Obligations owing
to the Secured Parties, and (v) fifth, after payment in full in cash of the
amounts specified in the immediately preceding clauses (i) through (iv), and
following the date that all Obligations of the Borrower and each other Obligor
hereunder have been paid in full in cash, all Letters of Credit have been
terminated or expired and all Commitments have terminated, to each applicable
Obligor or any other Person lawfully entitled to receive such surplus. For
purposes of this Section, the “credit exposure” at any time of any Secured Party
with respect to a Rate Protection Agreement to which such Secured Party is a
party shall be determined at such time in accordance with the customary methods
of calculating credit exposure under similar arrangements by the counterparty to
such arrangements, taking into account potential interest rate (or, if
applicable, currency) movements and the respective termination provisions and
notional principal amount and term of such Rate Protection Agreement.

Section 5.8. Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Sections
5.3, 5.4, 5.5 and 5.6) or Letter of Credit in excess of its pro rata share of
payments then or therewith obtained by all Lenders, such Lender shall purchase
from the other Lenders such participations in Loans made by them and/or Letters
of Credit as shall be necessary to cause such purchasing Lender to share the
excess payment or other recovery ratably with each of them; provided, however,
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and each
Lender which has sold a participation to the purchasing Lender shall repay to
the purchasing Lender the purchase price to the ratable extent of such recovery
together with an amount equal to such selling Lender’s ratable share (according
to the proportion of:

(a)          the amount of such selling Lender’s required repayment to the
purchasing Lender

to

 

(b)

the total amount so recovered from the purchasing Lender)

 

 

 

-67-

 

 



of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 5.9) with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.

Section 5.9. Setoff. Each Lender shall, upon the occurrence of any Event of
Default described in clauses (a) through (d) of Section 9.1.9 or, with the
consent of the Required Lenders, upon the occurrence of any other Event of
Default, have the right to appropriate and apply to the payment of the
Obligations (other than Liquidity Obligations) owing to it (whether or not then
due), and (as security for such Obligations) the Borrower hereby grants to each
Lender a continuing security interest in, any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
or otherwise held by such Lender; provided, however, that any such appropriation
and application shall be subject to the provisions of Section 5.8. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which such Lender may have.

Section 5.10. Replacement of Lender. Each Lender agrees that, upon the
occurrence of any event set forth in Section 5.1, 5.3, or 5.5, or in the event
the Borrower is required to pay additional amounts in respect of amounts payable
hereunder to such Lender pursuant to Section 5.6, such Lender will use
reasonable efforts to book and maintain its Loans through a different lending
office or to transfer its Loans to an Affiliate which is an Eligible Assignee
with the objective of avoiding or minimizing the consequences of such event;
provided that such booking or transfer is not otherwise disadvantageous to such
Lender as determined by such Lender in its sole and absolute discretion. If any
Lender:

(a)          notifies the Borrower pursuant to Section 5.1 that it is unable to
make, continue or maintain Eurodollar Loans or convert any ABR Loan into a
Eurodollar Loan when a majority of the other Lenders have not given any such
notice,

(b)          has demanded to be paid additional amounts pursuant to Section 5.3,
5.5 or 5.6 and the payment of such additional amounts are, and are likely to
continue to be, more onerous in the reasonable judgment of the Borrower than
with respect to the other Lenders,

(c)          has wrongfully failed to fund any Loan on the date specified for
the making thereof and all of the other Lenders funded their portion of such
Loan on such date, or

(d)           fails to consent to an election, consent, amendment, waiver or
other modification to this Agreement or any other Loan Document that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such election, consent, amendment, waiver or other modification is otherwise
consented to by the Required Lenders,

 

 

 

-68-

 

 



then the Borrower shall have the right to seek one or more Eligible Assignees
(each, a “Substitute Lender”) to purchase all of the outstanding Loans of such
Lender (the “Affected Lender”) (provided that no such replacement may be made if
(i) such replacement conflicts with any applicable law or regulation or (ii) in
the case of the preceding clauses (a), (b) and (c), any Default shall have
occurred and be continuing at the time of such replacement), and if the Borrower
locates a Substitute Lender, the Affected Lender shall, upon

(i) prior written notice to the Administrative Agent,

(ii) (A) payment to the Affected Lender of the purchase price agreed between it
and the Substitute Lender (or, failing such agreement, a purchase price in the
amount of the outstanding principal amount of the Affected Lender’s Loans
(including, and together with, the amount of any reimbursement of the Issuer by
such Affected Lender pursuant to Section 4.4 that has not been repaid to such
Affected Lender) and accrued interest thereon to the date of payment) by the
Substitute Lender plus (B) payment by the Borrower of all amounts (other than
principal and interest) then due to the Affected Lender or accrued for its
account hereunder or under any other Loan Document,

(iii) satisfaction of the provisions set forth in Section 11.11.1, and

(iv) payment by the Borrower to the Affected Lender and the Administrative Agent
of all reasonable out-of-pocket expenses in connection with such assignment and
assumption (including the processing fees described in Section 11.11.1),

assign and delegate (in accordance with Section 11.11.1) all its rights and
obligations under this Agreement and any other Loan Document to which it is a
party (including all of its Loans, participations in Letter of Credit
Outstandings, Commitments and Reimbursement Obligations) to the Substitute
Lender and execute and deliver, on or prior to the day that the foregoing
conditions are satisfied, an assignment agreement necessary to effectuate any
assignment of such Affected Lender’s interests hereunder; provided that such
assignment shall be without recourse, representation or warranty (other than
that the Loans, participations in Letter of Credit Outstandings, Commitments and
other rights being assigned, are free and clear of any Liens created or
consented to by such Affected Lender). Upon any such assignment and delegation
the Substitute Lender shall in accordance with Section 11.11.1 become a party to
each Loan Document to which the Affected Lender is a party and shall have the
rights and obligations of a Lender thereunder and the Affected Lender shall be
released from its obligations hereunder and each other Loan Document to the
extent of such assignment and delegation.

ARTICLE VI

 

Conditions Precedent

Section 6.1. Conditions Precedent to Credit Extensions on the Initial Borrowing
Date. The obligation of each Lender to make Loans, and the obligation of the
Issuer to issue Letters of Credit, on the Initial Borrowing Date, are subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction of the following conditions:

 

 

 

-69-

 

 



Section 6.1.1. Effective Date; Notes. On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred as provided in Section 11.8 and (ii)
there shall have been delivered to the Administrative Agent for the account of
each of the Lenders that has requested same the appropriate Term Note and/or
Revolving Note executed by the Borrower and, if requested by the Swingline
Lender, the Swingline Note executed by the Borrower, in each case in the amount,
maturity and as otherwise provided herein.

Section 6.1.2. Officer’s Certificate. On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate, dated the Initial
Borrowing Date and signed on behalf of the Borrower by the Chief Executive
Officer, the President, the Treasurer or any Vice President of the Borrower,
certifying on behalf of the Borrower that all of the conditions in Sections
6.1.6 through 6.1.8, inclusive, and 6.2.1 have been satisfied on such date.

Section 6.1.3. Opinions of Counsel. On the Initial Borrowing Date, the
Administrative Agent shall have received (i) from Hall, Estill, Hardwick, Gable,
Golden & Nelson, P.C., special counsel to the Obligors, an opinion addressed to
the Administrative Agent, the Collateral Agent and each of the Lenders and dated
the Initial Borrowing Date covering the matters set forth in Exhibit I hereto
and such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, (ii) from Latham & Watkins LLP,
special New York counsel to the Obligors, an opinion, in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Initial Borrowing Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request, and
(iii) from local counsel in each state in which a Mortgaged Property is located,
an opinion in form and substance reasonably satisfactory to the Administrative
Agent, addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders, dated the Initial Borrowing Date and covering such matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request, including but not limited to, the enforceability of each
Mortgage.

Section 6.1.4. Company Documents; Proceedings; etc. (a) On the Initial Borrowing
Date, the Administrative Agent shall have received a certificate from each
Obligor, dated the Initial Borrowing Date, signed by the Chief Executive
Officer, the President, the Treasurer or any Vice President of such Obligor, and
attested to by the Secretary or any Assistant Secretary of such Obligor, in the
form of Exhibit K hereto with appropriate insertions, together with copies of
the Organic Documents of such Obligor and the resolutions of such Obligor
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.

(b)           On the Initial Borrowing Date, all Company and legal proceedings
and all instruments and agreements in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
documents and papers, including records of Company proceedings, governmental
approvals, good standing certificates and, if reasonably available, bring-down
telegrams or facsimiles, if any, which the Administrative Agent reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper Company or governmental authorities.

 

 

 

-70-

 

 



Section 6.1.5. Tax Sharing Agreements and Existing Indebtedness Agreements. On
or prior to the Initial Borrowing Date, there shall have been delivered or
otherwise made available to the Administrative Agent true and correct copies of
the following documents, certified as such by an Authorized Officer of the
Borrower:

(i) all tax sharing, tax allocation and other similar agreements entered into by
the Borrower or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”); and

(ii) all agreements evidencing or relating to Indebtedness of the Borrower or
any of its Subsidiaries which is to remain outstanding after giving effect to
the Transaction (the “Existing Indebtedness Agreements”);

all of which Tax Sharing Agreements and Existing Indebtedness Agreements shall
be in form and substance reasonably satisfactory to the Administrative Agent and
shall be in full force and effect on the Initial Borrowing Date.

Section 6.1.6. Consummation of the Refinancing. (a) On or prior to the Initial
Borrowing Date, all Indebtedness of the Borrower and its Subsidiaries under the
Existing Credit Agreement shall have been repaid in full, together with all fees
and other amounts owing thereon (such repayment, the “Refinancing”), all
commitments under the Existing Credit Agreement shall have been terminated and
all letters of credit issued pursuant to the Existing Credit Agreement shall
have been terminated or shall have been back-stopped by a Letter of Credit
issued hereunder.

(b)          On the Initial Borrowing Date all security interests in respect of,
and Liens securing, the Indebtedness under the Existing Credit Agreement created
pursuant to the security documentation relating to the Existing Credit Agreement
shall have been terminated and released, and the Administrative Agent shall have
received all such releases as may have been requested by the Administrative
Agent, which releases shall be in form and substance reasonably satisfactory to
the Administrative Agent. Without limiting the foregoing, there shall have been
delivered to the Administrative Agent (x) proper termination statements (Form
UCC-3 or the appropriate equivalent) for filing under the UCC or equivalent
statute or regulation of each jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent) was
filed with respect to the Borrower or any of its Subsidiaries in connection with
the security interests created with respect to the Existing Credit Agreement,
(y) terminations or reassignments of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of the Borrower or any of
its Subsidiaries on which filings have been made and (z) terminations of all
mortgages, leasehold mortgages and deeds of trust created with respect to
property of the Borrower or any of its Subsidiaries, in each case, to secure the
obligations under the Existing Credit Agreement, all of which shall be in form
and substance reasonably satisfactory to the Administrative Agent.

 

 

 

-71-

 

 



(c)          The Administrative Agent shall have received evidence in form,
scope and substance reasonably satisfactory to it that the matters set forth in
this Section 6.1.6 have been satisfied on the Initial Borrowing Date.

Section 6.1.7. Adverse Change, Approvals. (a) Since December 31, 2006, nothing
shall have occurred (and neither the Administrative Agent nor any Lender shall
have become aware of any facts or conditions not previously known) which the
Administrative Agent or the Required Lenders shall determine has had, or could
reasonably be expected to have, a Material Adverse Effect.

(b)          On or prior to the Initial Borrowing Date, all necessary
governmental (domestic and foreign) and material third party approvals and/or
consents in connection with the Transaction, the other transactions contemplated
hereby and the granting of Liens under the Loan Documents shall have been
obtained and remain in effect. On the Initial Borrowing Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon the Transaction or
the other transactions contemplated by the Documents or otherwise referred to
herein or therein.

Section 6.1.8. Litigation.  On the Initial Borrowing Date, there shall be no
actions, suits or proceedings pending or threatened (i) with respect to the
Transaction, this Agreement or any other Loan Document, or (ii) which the
Administrative Agent or the Required Lenders shall determine has had, or could
reasonably be expected to have, a Material Adverse Effect.

Section 6.1.9. Subsidiaries Guaranty. On the Initial Borrowing Date, each
Subsidiary Guarantor shall have duly authorized, executed and delivered the
Subsidiary Guaranty, and the Subsidiary Guaranty shall be in full force and
effect.

Section 6.1.10. Pledge Agreement. On the Initial Borrowing Date, each Obligor
shall have duly authorized, executed and delivered the Pledge Agreement and
shall have delivered to the Collateral Agent, as Pledgee thereunder, all of the
Pledge Agreement Collateral, if any, referred to therein and then owned by such
Obligor, (x) endorsed in blank in the case of promissory notes constituting
Pledge Agreement Collateral and (y) together with executed and undated
endorsements for transfer in the case of Capital Stock constituting certificated
Pledge Agreement Collateral, along with evidence that all other actions
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interests purported to be created by the Pledge Agreement
have been taken, and the Pledge Agreement shall be in full force and effect.

Section 6.1.11. Security Agreement.  On the Initial Borrowing Date, each Obligor
shall have duly authorized, executed and delivered the Security Agreement
covering all of such Obligor’s Security Agreement Collateral, together with:

(i) proper financing statements (Form UCC-1 or the equivalent) fully executed
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement;

 

 

 

-72-

 

 



(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (i) above, together with
copies of such other financing statements that name the Borrower or any of its
Subsidiaries as debtor (none of which shall cover any of the Collateral except
(x) to the extent evidencing Liens permitted under Section 8.2.3 or (y) those in
respect of which the Collateral Agent shall have received termination statements
(Form UCC-3) or such other termination statements as shall be required by local
law fully executed for filing);

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Security Agreement as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable, to perfect the security interests
intended to be created by the Security Agreement; and

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Security Agreement have been taken, and the
Security Agreement shall be in full force and effect.

Section 6.1.12. Mortgage; Title Insurance; etc. On the Initial Borrowing Date,
the Collateral Agent shall have received:

(i) fully executed counterparts of Mortgages and corresponding UCC Fixture
Filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgages and UCC Fixture Filings shall cover each Mortgaged Property
owned by the Borrower or any of its Subsidiaries and designated as a “Existing
Material Property” on Schedule III hereto, together with evidence that
counterparts of such Mortgages and UCC Fixture Filings have been delivered to
the title insurance company insuring the Lien of such Mortgage for recording;

(ii) a Mortgage Policy relating to each Mortgage of the Existing Material
Property referred to above, issued by a title insurer reasonably satisfactory to
the Collateral Agent, in an insured amount satisfactory to the Collateral Agent
and insuring the Collateral Agent that the Mortgage on each such Mortgaged
Property is a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except Liens
permitted pursuant to Section 8.2.3, with each such Mortgage Policy (1) to be in
form and substance reasonably satisfactory to the Collateral Agent, (2) to
include, to the extent available in the applicable jurisdiction, supplemental
endorsements that the Collateral Agent in its discretion may reasonably request,
(3) to not include the “standard” title exceptions, or an exception for
mechanics’ liens, and (4) to provide for affirmative insurance and such
reinsurance as the Collateral Agent in its discretion may reasonably request;

 

 

 

-73-

 

 



(iii) to induce the title company to issue the Mortgage Policies referred to in
subsection (ii) above, such affidavits, certificates, information and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by such title company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies; and

(iv) flood certificates covering each Mortgaged Property in form and setting
from substance acceptable to the Administrative Agent, certified to the
Collateral Agent in its capacity as such and whether or not each such Mortgaged
Property is located in a flood hazard area, as determined by designation of each
such Mortgaged Property in a specified flood hazard zone by reference to the
applicable FEMA map.

Section 6.1.13. Financial Statements; Pro Forma Balance Sheet; Projections. On
or prior to the Initial Borrowing Date, the Administrative Agent shall have
received true and correct copies of the Projections and the historical financial
statements and the pro forma financial statements referred to in Sections 7.5(b)
and (c), which Projections, historical financial statements and pro forma
financial statements shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders.

Section 6.1.14. Solvency Certificate; Insurance Certificates. On the Initial
Borrowing Date, the Administrative Agent shall have received:

(i) a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit N hereto; and

(ii) certificates of insurance complying with the requirements of Section 8.1.4
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee, and stating that
such insurance shall not be canceled or materially revised without at least 30
days’ prior written notice by the insurer to the Collateral Agent.

Section 6.1.15. Fees, etc.   On the Initial Borrowing Date, the Borrower shall
have paid to the Administrative Agent (and its relevant affiliates) and each
Lender all costs, fees and expenses (including, without limitation, reasonable
legal fees and expenses) and other compensation contemplated hereby payable to
the Administrative Agent or such Lender to the extent then due.

Section 6.1.16. Patriot Act. On or prior to the Initial Borrowing Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

Section 6.2. All Credit Extensions. The obligation of each Lender and the Issuer
to make any Credit Extension (including the initial Credit Extensions) shall be
subject to the satisfaction of each of the conditions precedent set forth in
this Section 6.2.

 

 

 

-74-

 

 



Section 6.2.1. Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 9.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds of any Credit Extension), the following statements shall be true
and correct:

(a)          the representations and warranties set forth in Article VII
(excluding, however, those contained in Section 7.7) and in each other Loan
Document shall, in each case, be true and correct with the same effect as if
then made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date);

(b)          except as disclosed by the Borrower to the Administrative Agent,
the Issuer and the Lenders pursuant to Section 7.7

(i) no labor controversy, litigation, arbitration or governmental investigation
or proceeding shall be pending or threatened against the Borrower or any of its
Subsidiaries which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of this Agreement, the Notes or any other
Loan Document; and

(ii) no development shall have occurred in any labor controversy, litigation,
arbitration or governmental investigation or proceeding disclosed pursuant to
Section 7.7 which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; and

 

(c)

no Default shall have then occurred and be continuing.

Section 6.2.2. Credit Request. The Administrative Agent shall have received a
Borrowing Request or Issuance Request, as the case may be, for such Credit
Extension. Each of the delivery of a Borrowing Request or an Issuance Request
and the acceptance by the Borrower of the proceeds of the Borrowing or the
issuance of the Letter of Credit, as applicable, shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
(both immediately before and after giving effect to such Borrowing and the
application of the proceeds thereof) or the issuance of the Letter of Credit, as
applicable, the statements made in Section 6.2.1 are true and correct.

Section 6.2.3. Enhancement Letters of Credit. In the event such Credit Extension
is in respect of an Enhancement Letter of Credit, the conditions to such Credit
Extension set forth in the Enhancement Letter of Credit Application and
Agreement with respect to such Enhancement Letter of Credit shall have been
satisfied.

Section 6.2.4. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of the Borrower or any of its Subsidiaries or
any other Obligor shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; the Administrative Agent and its counsel
shall have received all information, approvals, opinions, documents or
instruments as the Administrative Agent or its counsel may reasonably request.

 

 

 

-75-

 

 



ARTICLE VII

 

Representations and Warranties

In order to induce the Lenders, the Issuer and the Administrative Agent to enter
into this Agreement and to make Loans and issue Letters of Credit hereunder, the
Borrower represents and warrants unto the Administrative Agent, the Issuer and
each Lender as set forth in this Article VII.

Section 7.1. Organization, etc. The Borrower and each of its Subsidiaries

(a)          is a Company validly organized and existing and in good standing
under the laws of the jurisdiction of its incorporation or organization,

(b)          is duly qualified to do business and is in good standing as a
foreign Company in each jurisdiction where the nature of its business requires
such qualification, except to the extent that the failure to so qualify has not
had, and could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect,

(c)          has full power and authority (Company and otherwise) and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its Obligations under this Agreement, the Notes and each other Loan
Document to which it is a party and to own and hold under lease its property and
to conduct its business substantially as currently conducted by it, except where
the failure to hold any such governmental license, permit or approval, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and

(d)          subject to Section 7.12, has complied in all material respects with
all material laws, rules, regulations and orders applicable to it.

Section 7.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement, the Notes and each other Loan
Document executed or to be executed by it, and the execution, delivery and
performance by each other Obligor of each Loan Document executed or to be
executed by it and the Borrower’s and each such other Obligor’s participation in
the other transactions contemplated hereby are within the Borrower’s and each
such Obligor’s Company powers, have been duly authorized by all necessary
Company action, have been duly executed and delivered, and do not

(a)          contravene the Borrower’s or such other Obligor’s Organic
Documents;

(b)          contravene any material contractual restriction, law or
governmental regulation or court decree or order binding on or affecting the
Borrower or such other Obligor; or

(c)          result in, or require the creation or imposition of, any Lien
(other than the Liens created under the Loan Documents in favor of the
Collateral Agent for the benefit of the Secured Parties or the Liens granted by
Dollar Thrifty Funding in connection with the CP Program) on any of the Borrower
or such other Obligor’s properties.

 

 

 

-76-

 

 



Section 7.3. Government Approval, Regulation, etc. Other than those
authorizations, approvals or other actions by, and notices to or filings with,
any governmental authority or regulatory body, if any, which have been duly
obtained or made and are in full force and effect, no additional authorization
or approval or other action by, and no additional notice to or filing with, any
governmental authority or regulatory body or other Person is required for the
due execution, delivery or performance by the Borrower or any other Obligor of
this Agreement, the Notes or any other Loan Document to which it is a party, or,
except to the extent such failure to so obtain or make such authorizations,
approvals or other actions, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 7.4. Validity, etc. This Agreement constitutes, and the Notes and each
other Loan Document executed by the Borrower will, on the due execution and
delivery thereof, constitute, the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms; and each Loan Document executed pursuant hereto by each other Obligor
will, on the due execution and delivery thereof by such Obligor, be the legal,
valid and binding obligation of such Obligor, enforceable in accordance with its
terms. Each of the Loan Documents which purports to create a security interest
creates a valid first priority security interest in the applicable Collateral
subject thereto, subject only to Liens permitted by Section 8.2.3, securing the
payment of the Obligations described therein.

Section 7.5. Financial Information. (a) All balance sheets, all statements of
operations, shareholders’ equity and cash flow and all other financial
information of each of the Borrower and its Subsidiaries furnished pursuant to
Section 8.1.1 have been and will for periods following the Effective Date be
prepared in accordance with GAAP consistently applied, and do or will present
fairly, in all material respects, the consolidated financial condition of the
entities covered thereby as at the dates thereof and the results of their
operations for the periods then ended.

(b)          The consolidated balance sheets of the Borrower for its Fiscal Year
and three-month period ended December 31, 2006 and March 31, 2007, respectively,
and the related consolidated statements of income and cash flows and, in the
case of the 2006 Fiscal Year, changes in shareholders’ equity of the Borrower
for its Fiscal Year and, except for changes in shareholder’s equity, three month
period ended on such dates, copies of which have been furnished to the Lenders
prior to the Effective Date, present fairly in all material respects the
consolidated financial condition of the Borrower at the date of said financial
statements and the consolidated results of operations for the periods covered
thereby. All such financial statements have been prepared in accordance with
GAAP consistently applied except to the extent provided in the notes to said
financial statements and subject, in the case of the three-month interim
financial statements, to normal year-end audit adjustments (all of which are of
a recurring nature and none of which, individually or in the aggregate, would be
material) and the absence of full footnotes.

(c)           The pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2007 (after giving effect to the Transaction and
the financing therefor), a copy of which has been furnished to the Lenders prior
to the Effective Date, presents a good faith estimate of the pro forma
consolidated financial position of the Borrower and its Subsidiaries as of such
date.

 

 

 

-77-

 

 



Section 7.6. No Material Adverse Effect. Since December 31, 2006, there has been
no change in the business, property, operations, assets, liabilities, condition
(financial or otherwise) or prospects of the Borrower or any of its Subsidiaries
that, either individually or in the aggregate, has had, or could reasonably be
expected to have, Material Adverse Effect.

Section 7.7. Litigation, Labor Controversies, etc. There is no pending or, to
the best knowledge of the Borrower, threatened litigation, action, proceeding,
or labor controversy affecting the Borrower or any of its Subsidiaries, or any
of their respective properties, businesses, assets or revenues, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, except as disclosed in Item 7.7 (“Litigation”) of the
Disclosure Schedule.

Section 7.8. Subsidiaries. (a)  The Borrower has no direct Subsidiaries on the
date hereof, except as set forth in Item 7.8(a) (“Existing Subsidiaries of the
Borrower”) of the Disclosure Schedule.

(b)          Operations has no Subsidiaries, except those Subsidiaries (i) which
are identified in Item 7.8(b) (“Existing Subsidiaries of Operations”) of the
Disclosure Schedule by their correct legal name, their jurisdiction of
organization and the holders (and their respective percentage ownership) of the
Capital Stock thereof or (ii) which are permitted to have been acquired in
accordance with Section 8.2.5 or 8.2.10.

(c)          Thrifty Holdco has no direct Subsidiaries, except those
Subsidiaries (i) which are identified in Item 7.8(c) (“Existing Subsidiaries of
Thrifty Holdco”) of the Disclosure Schedule by their correct legal name, their
jurisdiction of organization and the holders (and their respective percentage
ownership) of the Capital Stock thereof or (ii) which are permitted to have been
acquired in accordance with Section 8.2.5 or 8.2.10.

(d)          Thrifty has no Subsidiaries, except those Subsidiaries (i) which
are identified in Item 7.8(d) (“Existing Subsidiaries of Thrifty”) of the
Disclosure Schedule by their correct legal name, their jurisdiction of
organization and the holders (and their respective percentage ownership of) the
Capital Stock thereof or (ii) which are permitted to have been acquired in
accordance with Section 8.2.5 or 8.2.10.

(e)          Thrifty Car Sales has no Subsidiaries, except those Subsidiaries
which are permitted to have been acquired in accordance with Section 8.2.5 or
8.2.10.

(f)           Dollar has no Subsidiaries, except those Subsidiaries which are
permitted to have been acquired in accordance with Section 8.2.5 or 8.2.10.

Section 7.9. Ownership of Properties. Except as permitted pursuant to
Section 7.13 or Section 8.2.3, the Borrower and each of its Subsidiaries owns
(i) in the case of owned Real Property, good and marketable fee title to, and
(ii) in the case of owned personal property, good and valid title to, or, in the
case of Leaseholds or leased personal property, valid and enforceable leasehold

 

 

 

-78-

 

 



interests (as the case may be) in, all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever, to the extent
reflected on the financial statements dated as of March 31, 2007, or if later,
the last day of the most recently completed Fiscal Quarter with respect to
which, pursuant to Section 8.1.1 of this Agreement, financial statements have
been delivered by the Borrower to the Administrative Agent, free and clear in
each case of all Liens or claims, except for Liens permitted pursuant to Section
8.2.3. The Real Property described in Schedule III hereto constitutes each of
the real estate owned in fee by the Borrower or any of its Subsidiaries on the
date hereof having a net book value of at least $2,000,000. With respect to each
item of Real Property so owned in fee on the date hereof which is not set forth
on such Schedule III hereto, no more than two such items of Real Property have a
net book value exceeding $1,500,000 (per item) and collectively such items of
Real Property do not in the aggregate have a net book value exceeding
$7,500,000.

Section 7.10. Taxes. The Borrower and each of its Subsidiaries have filed all
material tax returns and reports required by law to have been filed by it and
have paid all taxes and governmental charges thereby shown to be due and owing,
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.

Section 7.11. Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the Effective Date and prior to the date of any Credit Extension
hereunder, (i) no steps have been taken to terminate any Pension Plan, and (ii)
no contribution failure has occurred with respect to any Pension Plan sufficient
to give rise to a Lien under section 302(f) of ERISA, which in the case of any
of the events described in clause (i) or (ii) above, either individually or in
the aggregate, could reasonably be expected to result in a liability of the
Borrower and its Subsidiaries in excess of $5,000,000. No condition exists or
event or transaction has occurred with respect to any Pension Plan which might
result in the incurrence by the Borrower or any member of the Controlled Group
of any liability, fine or penalty that, either individually or in the aggregate,
exceeds $5,000,000. Except as disclosed in Item 7.11 (“Employee Benefit Plans”)
of the Disclosure Schedule, neither the Borrower nor any member of the
Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

Section 7.12. Environmental Warranties. Except as set forth in Item 7.12
(“Environmental Matters”) of the Disclosure Schedule (none of which items
disclosed therein, either individually or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect,

(a)          all facilities and property (including underlying groundwater)
owned or leased by the Borrower or any of its Subsidiaries have been, and
continue to be, owned or leased by the Borrower and such Subsidiary, as the case
may be, in material compliance with all Environmental Laws and in accordance
with industry practices;

 

(b)

there have been no past, and there are no pending or threatened

(i) claims, complaints, notices or requests for information received by the
Borrower or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law, which, if true could reasonably be expected, either
individually or in the aggregate, to result in a liability of more than
$5,000,000 to the Borrower and/or any of its Subsidiaries, or

 

 

 

-79-

 

 



(ii) complaints, notices or inquiries to the Borrower or any of its respective
Subsidiaries regarding potential liability under any Environmental Law, which,
if true could reasonably be expected, either individually or in the aggregate,
to result in a liability of more than $5,000,000 to the Borrower and/or any of
its Subsidiaries;

(c)          there have been no Releases of Hazardous Materials at, on or under
any property now or previously owned or leased by the Borrower or any of its
Subsidiaries that, either individually or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect;

(d)          the Borrower and each of its Subsidiaries have been issued and are
in material compliance with all permits, certificates, approvals, licenses and
other authorizations relating to environmental matters and necessary or
desirable for their businesses;

(e)          no property now or previously owned or leased by the Borrower or
any of its Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up;

(f)           there are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now or previously
owned or leased by the Borrower or any of its Subsidiaries that, either
individually or in the aggregate, have, or could reasonably be expected to have,
a Material Adverse Effect;

(g)          Neither the Borrower nor any of its Subsidiaries has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which may lead to material claims against the Borrower or such
Subsidiary thereof for any remedial work, damage to natural resources or
personal injury, including claims under CERCLA;

(h)          Neither the Borrower nor any of its Subsidiaries has entered into
any agreements or engaged in any activities that, either individually or in the
aggregate, could reasonably be expected to give rise to liability under any
Environmental Law with regard to acts, omissions or conditions of property of
any third party, including any franchisee of the Borrower or any of its
Subsidiaries or that, either individually or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect;

(i)           there are no polychlorinated biphenyls or friable asbestos present
at any property now or previously owned or leased by the Borrower or any of its
Subsidiaries that, either individually or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect; and

 

 

 

-80-

 

 



(j)           no conditions exist at, on or under any property now or previously
owned or leased by the Borrower or any of its Subsidiaries, which, with the
passage of time, or the giving of notice or both, could reasonably be expected
to give rise to liability under any Environmental Law that, either individually
or in the aggregate, has, or could reasonably be expected to have, a Material
Adverse Effect.

Section 7.13. Intellectual Property. The Borrower and each of its Subsidiaries
own and possess or license (as the case may be) all such patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights, domain names and copyrights as the Borrower considers
necessary for the conduct of the businesses of the Borrower and its Subsidiaries
as now conducted without, individually or in the aggregate, any infringement
upon rights of other Persons, in each case except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, and there is no individual patent, patent right, trademark,
trademark right, trade name, trade name right, service mark, service mark right,
domain name or copyright the loss of which, either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
except as may be disclosed in Item 7.13 (“Intellectual Property”) of the
Disclosure Schedule.

Section 7.14. Regulations U and X. Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Credit Extensions
will be used to purchase or carry margin stock or otherwise for a purpose which
violates, or would be inconsistent with, F.R.S. Board Regulation U or X. Terms
for which meanings are provided in F.R.S. Board Regulation U or X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.

Section 7.15. Accuracy of Information. All information (other than financial
statements and financial and business projections and forecasts) heretofore or
contemporaneously furnished by or on behalf of the Borrower or any of their
respective Subsidiaries in writing to the Administrative Agent, the Issuer or
any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby or thereby is, and all of other such information
hereafter furnished by or on behalf of the Borrower or any of its Subsidiaries
to the Administrative Agent, the Issuer or any Lender will be, true and accurate
in every material respect on the date as of which such information is dated or
certified and as of the Initial Borrowing Date, and such information is not, or
shall not be, as the case may be, incomplete by omitting to state any material
fact necessary to make such information not materially misleading in light of
the circumstances under which such information was furnished. All financial and
business projections and forecasts heretofore or contemporaneously furnished by
or on behalf of the Borrower or any of its Subsidiaries in writing to any Agent,
the Issuer or any Lender for purposes of or in connection with this Agreement or
any transaction contemplated hereby or thereby (including the Projections) have
been, and all of the financial and business projections and forecasts hereafter
furnished by or on behalf of the Borrower or any of its Subsidiaries in writing
to the Administrative Agent, the Issuer or any Lender will be prepared in good
faith based upon assumptions which the Borrower believes to be reasonable.

 

 

 

-81-

 

 



Section 7.16. DaimlerChrysler Supply Agreement. As of the Initial Borrowing
Date, the DaimlerChrysler Supply Agreement has been duly executed and delivered
by each of the parties thereto and is in full force and effect without the
existence of any material default thereunder.

Section 7.17. Non-Guarantor Subsidiaries. (a) Dollar and each Domestic
Subsidiary of the Borrower (other than Operations, Thrifty and any SPC) that

(i) accounted for more than 1½% of consolidated revenues of the Borrower and its
Subsidiaries or 1½% of consolidated net earnings of the Borrower and its
Subsidiaries, in each case for the four consecutive Fiscal Quarters of the
Borrower ending on the last day of the most recently completed Fiscal Quarter
with respect to which, pursuant to Section 8.1.1, financial statements have
been, or are required to have been, delivered by the Borrower to the
Administrative Agent, or

(ii) has assets which represent more than 1½% of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the last Fiscal Quarter of
the most recently completed Fiscal Quarter with respect to which, pursuant to
Section 8.1.1, financial statements have been, or are required to have been,
delivered by the Borrower to the Administrative Agent,

is a party to the Subsidiary Guaranty.

(b)          There are no Domestic Subsidiaries of the Borrower (other than
SPCs) that are not Subsidiary Guarantors and that, when taken together with all
other Domestic Subsidiaries of the Borrower that are not Subsidiary Guarantors,

(i) account in the aggregate for more than 2½% of consolidated revenues of the
Borrower and its Subsidiaries or 2½% of consolidated net earnings of the
Borrower and its Subsidiaries, in each case for the four consecutive Fiscal
Quarters of the Borrower ending on the last day of the most recently completed
Fiscal Quarter with respect to which, pursuant to Section 8.1.1, financial
statements have been, or are required to have been, delivered by the Borrower to
the Administrative Agent, or

(ii) have assets which represent more than 2½% of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the most recently completed
Fiscal Quarter with respect to which, pursuant to Section 8.1.1, financial
statements have been, or are required to have been, delivered by the Borrower to
the Administrative Agent.

Section 7.18. Use of Proceeds. (a) All proceeds of the Term Loans will be used
by the Borrower initially to provide additional credit enhancement for the
Borrower’s securitized Vehicle Debt, for general corporate purposes and to pay
fees and expenses incurred in connection with the Transaction.

(b)          All proceeds of the Revolving Loans and the Swingline Loans will be
used for the Refinancing and for the working capital and general corporate
purposes of the Borrower and its Subsidiaries.

 

 

 

-82-

 

 



Section 7.19. Subordination, etc. The subordination provisions contained in each
issue of Subordinated Debt are enforceable against the Borrower, each other
Obligor and the holders thereof, and all Obligations hereunder and under the
other Loan Documents are within the definitions of “Designated Senior
Indebtedness” and “Senior Indebtedness” (or any similar terms) included in such
subordination provisions.

ARTICLE VIII

 

Covenants

Section 8.1. Affirmative Covenants. The Borrower agrees with each Agent, the
Issuer and each Lender that, until all Commitments have terminated, all Letters
of Credit shall have terminated or expired and all Obligations have been paid
and performed in full, the Borrower will perform the obligations set forth in
this Section 8.1.

Section 8.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to each Lender, the Issuer and the
Administrative Agent copies of the following financial statements, reports,
notices and information:

(a)          as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Borrower,
(i) a consolidated balance sheet of the Borrower and its Subsidiaries and a
consolidating balance sheet of the Borrower and its direct Subsidiaries, in each
case as of the end of such Fiscal Quarter, (ii) consolidated statements of
operations and cash flow of the Borrower and its Subsidiaries and consolidating
statements of operations and cash flow of the Borrower and its direct
Subsidiaries, in each case for such Fiscal Quarter and for the period commencing
at the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter, and, in each case, certified by the chief financial Authorized Officer
of the Borrower, and (iii) management’s discussion and analysis as contained in
the Borrower’s quarterly report on Form 10-Q that was filed with the SEC for
such Fiscal Quarter;

(b)          as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrower, (i) a copy of the annual audit report for
such Fiscal Year for the Borrower and its Subsidiaries, including therein a
consolidated balance sheet of the Borrower and its Subsidiaries and a
consolidating balance sheet of the Borrower and its direct Subsidiaries, in each
case as of the end of such Fiscal Year and consolidated statements of operations
and cash flow of the Borrower and its Subsidiaries and consolidating statements
of operations and cash flow of the Borrower and its direct Subsidiaries, in each
case for such Fiscal Year, in each case certified (without any Impermissible
Qualification) in a manner acceptable to the Administrative Agent by Deloitte &
Touche or other nationally recognized independent registered public accounting
firm acceptable to the Administrative Agent, together with a report from such
accountants containing a computation of each of the financial ratios and
restrictions contained in Section 8.2.4 and to the effect that, in making the
examination necessary for the signing of such annual report by such accountants,
they have not become aware of any Default that has occurred and is continuing,
or, if they have become aware of such Default, describing such Default and the
steps, if

 

 

 

-83-

 

 



any, being taken to cure it, (ii) to the extent prepared for any other Person,
(A) a copy of the annual audit report for such Fiscal Year for Operations and
its Subsidiaries, including therein a consolidated balance sheet of Operations
and its Subsidiaries, as of the end of such Fiscal Year and consolidated
statements of operations and cash flow of Operations and its Subsidiaries for
such Fiscal Year, (B) a copy of the annual audit report for such Fiscal Year for
Thrifty Holdco and its Subsidiaries, including therein a consolidated balance
sheet of Thrifty Holdco and its Subsidiaries as of the end of such Fiscal Year
and consolidated statements of operations and cash flow of Thrifty Holdco and
its Subsidiaries for such Fiscal Year, and (C) a copy of the annual audit report
for such Fiscal Year for Dollar and its Subsidiaries, including therein a
consolidated balance sheet of Dollar and its Subsidiaries as of the end of such
Fiscal Year and consolidated statements of operations and cash flow of Dollar
and its Subsidiaries for such Fiscal Year, in each case certified (without any
Impermissible Qualification) in a manner acceptable to the Administrative Agent
and Deloitte & Touche or other nationally recognized independent registered
public accounting firm acceptable to the Administrative Agent, and (iii)
management’s discussion and analysis as contained in the Borrower’s annual
report on Form 10-K that was filed with the SEC for such Fiscal Year;

(c)          as soon as available and in any event within 45 days after the end
of the first three Fiscal Quarters of each Fiscal Year of the Borrower and
within 90 days after the end of the last Fiscal Quarter of each Fiscal Year of
the Borrower, a Compliance Certificate, executed by the chief financial
Authorized Officer of the Borrower, showing, among other things (in reasonable
detail and with appropriate calculations and computations in all respects
satisfactory to the Administrative Agent), compliance with the financial
covenants set forth in Section 8.2.4;

(d)          as soon as possible and in any event within three Business Days
after the occurrence of each Default, a statement of the chief financial
Authorized Officer of the Borrower setting forth details of such Default and the
action which the Borrower or any Subsidiary thereof has taken and proposes to
take with respect thereto;

(e)          as soon as possible and in any event within three Business Days
after any senior or executive officer of the Borrower or any Subsidiary thereof
obtains knowledge thereof, notice of (x) the occurrence of any adverse
development with respect to any litigation, action, proceeding or labor
controversy of the type that would be required to be described in Item 7.7 of
the Disclosure Schedule, (y) the commencement of any labor controversy,
litigation, action or proceeding of the type required to be described in Section
7.7, notice thereof and copies of all documentation relating thereto or (z) the
occurrence of any event, change or circumstance that has had a Material Adverse
Effect;

(f)           promptly after the sending or filing thereof, copies of all
reports which the Borrower sends to any of its security holders, and all reports
and registration statements which the Borrower or any of its Subsidiaries files
with the SEC or any national securities exchange;

 

 

 

-84-

 

 



(g)           as soon as possible and in any event within three Business Days
after becoming aware of the institution of any steps by the Borrower or any
other Person to terminate any Pension Plan, or the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under section 302(f) of ERISA, or the taking of any action with respect to
a Pension Plan which could reasonably be expected to result in the requirement
that the Borrower or any of its Subsidiaries furnish a bond or other security to
the PBGC or such Pension Plan, or the occurrence of any event with respect to
any Pension Plan which could reasonably be expected to result in the incurrence
by the Borrower of any material liability, fine or penalty, or any material
increase in the contingent liability of the Borrower with respect to any
post-retirement Welfare Plan benefit, notice thereof and copies of all
documentation relating thereto;

(h)          as soon as available and in any event no later than 45 days after
the first day of each Fiscal Year of the Borrower, commencing with the 2008
Fiscal Year, an annual budget, prepared on a monthly basis for such Fiscal Year
of the Borrower containing (A) a consolidated projected balance sheet of each of
the Borrower and its Subsidiaries, Operations and its Subsidiaries, Thrifty
Holdco and its Subsidiaries and Dollar and its Subsidiaries, prepared on a
monthly basis for such Fiscal Year, and (B) consolidated statements of
operations and cash flow of each of the Borrower and its Subsidiaries,
Operations and its Subsidiaries, Thrifty Holdco and its Subsidiaries and Dollar
and its Subsidiaries, prepared on a monthly basis for such Fiscal Year;

(i)           concurrently with the delivery of the financial statements
described in clauses (a) and (b) of this Section 8.1.1, a narrative explanation,
in the form customarily provided to the Board of Directors of the Borrower, of
any material variance from the budget of the Borrower for such Fiscal Year that
is reflected in such financial statements, unless the Borrower has timely filed
with the SEC an annual report on Form 10-K, in which case delivery of such
annual report to each Lender, the Issuer and the Administrative Agent shall
satisfy the requirements of this clause (i);

(j)           as soon as possible and in any event within ten days after the
delivery thereof, copies of all notices, agreements or documents delivered
pursuant to any agreement for borrowed money (other than agreements with respect
to Vehicle Debt) to which the Borrower or any Subsidiary of the Borrower is a
party and with a commitment or outstandings exceeding $5,000,000, except for
such notices, agreements or documents (i) delivered pursuant to the terms hereof
or (ii) which are delivered in the ordinary course of each such agreement (such
as borrowing requests, letter of credit requests and the like); provided,
however, that the Borrower shall have complied with the requirements of this
clause (j) if such notices, agreements or documents have been either (x)
furnished to the Administrative Agent or (y) publicly filed with the SEC and the
Administrative Agent has been notified of such filing of such notices,
agreements or documents;

(k)           on or within 30 days prior to each date set forth on Schedule IV
hereto, a certificate from an Authorized Officer of the Borrower, dated as of
such date, in which certificate such Authorized Officer shall certify that all
actions necessary for the continued perfection of the Administrative Agent’s
Liens on all Collateral of the Obligor or Obligors set forth opposite such date
on such Schedule IV until the Term Loan Maturity Date have been taken (including
all recordings,

 

 

 

-85-

 

 



registerings, filings, re-recordings, re-registerings and refilings of all
financing statements, continuation statements or other instruments of further
assurance as is necessary to ensure such continued perfection), together with,
if requested by the Administrative Agent, opinion(s) of counsel reasonably
acceptable to the Administrative Agent stating that, in the opinion of such
counsel, all actions necessary for the continued perfection of the
Administrative Agent’s Liens on such Collateral for the period, with respect to
each Obligor, from the date set forth opposite the name of such Obligor on
Schedule IV hereto until the Term Loan Maturity Date have been taken and that no
further action (other than as specified in such opinion) needs to be taken
(under then current law) to ensure the continued perfection of such Liens during
such period; and

(l)           such other information respecting the condition or operations,
financial (including consolidating balance sheets and statements of operations
and cash flow of the Borrower and its direct Subsidiaries, in each case, as of
the end of any Fiscal Quarter) or otherwise, of the Borrower or any of its
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.

Section 8.1.2. Compliance with Laws, Material Agreements, etc. The Borrower
will, and will cause each of its Subsidiaries to, comply in all material
respects with all material laws, rules, regulations, orders and agreements
applicable to it, such compliance to include (without limitation):

(a)          the maintenance and preservation of its Company existence and
qualification as a foreign Company;

(b)          the maintenance and preservation of all governmental licenses,
permits and other approvals necessary for it to perform its obligations under
this Agreement, the Notes and each other Loan Document to which it is a party
and to own and hold under lease its property and to conduct its business
substantially as currently conducted by it;

(c)          the maintenance, preservation and renewal of all material
agreements necessary to conduct its business substantially as currently
conducted by it (or the substitution for any such material agreement with a
similar agreement), including the DaimlerChrysler Supply Agreement; and

(d)          the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

Section 8.1.3. Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, maintain, preserve, protect and keep its properties in
good repair, working order and condition, and make necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times unless the such Person
determines in good faith that the continued maintenance of any of its properties
is no longer economically desirable.

 

 

 

-86-

 

 



Section 8.1.4. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies, insurance on its property against losses and damage, and against such
other risks as are typically insured against by Persons of comparable size
engaged in the same or similar business as the Borrower and its Subsidiaries, in
each case in at least the amounts (and with only those deductibles) customarily
maintained by such Persons, including (a) insurance with respect to its
properties and business (including business interruption insurance), against
loss or damage by casualties and contingencies, in amounts not less than the
then full replacement value of such properties, (b) general public liability
insurance (including umbrella excess liability insurance) against liability on
account of damage to persons and property in an amount not less than $75,000,000
in the aggregate (provided that the Borrower and each of its Subsidiaries may
self-insure per occurrence $10,000,000 of liability with respect thereto through
a combination of self-insurance, deductibles and/or quota-sharing arrangements,
so long as the insurance made available by the Borrower and its Subsidiaries to
renters of Vehicles that is not re-insured by the Borrower and its Subsidiaries
does not exceed $2,000,000 per occurrence or such other threshold as may be
acceptable to the Administrative Agent), (c) insurance required under all
applicable workers’ compensation laws in amounts which comply with relevant
statutory requirements, (d) environmental impairment liability insurance of such
types and in such amounts as may now or hereafter be required by applicable law
and (e) each other type of insurance in such amount as is customary in the case
of similar businesses of established reputation. All insurance policies
described under this Section shall be in form reasonably satisfactory to the
Administrative Agent. Upon request of the Administrative Agent, the Borrower
will, and will cause each of its Subsidiaries to, furnish (or cause to be
furnished) to each Lender at reasonable intervals a certificate of an Authorized
Officer of the Borrower setting forth the nature and extent of all insurance
maintenance by the Borrower and its Subsidiaries in accordance with this
Section.

Section 8.1.5. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of their
respective business affairs and transactions and permit the Administrative Agent
and each Lender or any of their respective representatives, at reasonable times
and intervals, to visit all of their respective offices, to discuss their
respective financial matters with their respective officers and independent
registered public accounting firm (and the Borrower hereby authorizes such
independent registered public accounting firm to discuss such financial matters
with the Administrative Agent and each Lender or its representatives whether or
not any representative of the Borrower or such Subsidiary is present, provided
the Borrower has been given prior notice of such discussion and an opportunity
to be present during such discussion through one or more of its representatives)
and to examine (and, at the expense of the Borrower, photocopy extracts from)
any of their respective books or other corporate records. The Borrower shall pay
any fees of such independent registered public accounting firm incurred in
connection with the Administrative Agent’s or any Lender’s exercise of its
rights pursuant to this Section.

Section 8.1.6. Environmental Covenant. The Borrower will, and will cause each of
its Subsidiaries to,

(a)           use and operate all of their respective facilities and properties
in material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws;

 

 

 

-87-

 

 



(b)          follow practices that are at least as effective as industry
practices to minimize and respond to spills and overfills of petroleum products;

(c)          respond to past and ongoing releases of petroleum-containing
materials in a manner that minimizes potential liability to third parties for
off-site contamination from facilities owned or leased or otherwise operated by
the Borrower or any of its Subsidiaries;

(d)          respond to past and ongoing releases of petroleum-containing
materials in a manner that minimizes any likelihood that the Borrower or any of
its Subsidiaries would incur costs or damages that, either individually or in
the aggregate, have, or could reasonably be expected to have, a Material Adverse
Effect;

(e)          manage the disposition of residuals such as spent
petroleum-containing material in a manner that minimizes any likelihood that the
Borrower or any of its Subsidiaries would incur costs or damages that, either
individually or in the aggregate, have, or could reasonably be expected to have,
a Material Adverse Effect;

(f)           immediately notify the Administrative Agent and provide copies
upon receipt of all written claims, complaints, notices or inquiries relating to
the condition of their facilities and properties or compliance with
Environmental Laws, other than any claim, complaint, notice or inquiry that
alleges or makes reference to a violation of any Environmental Law which, if
true, could reasonably be expected to result in payments not in excess of
$2,500,000; and

(g)          provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 8.1.6.

Section 8.1.7. Use of Proceeds. The Borrower will use the proceeds of Loans only
as provided in Section 7.18.

Section 8.1.8. Additional Real Property. The Borrower will, and will cause each
of its Subsidiaries to, cause the Administrative Agent and the Lenders to have
at all times a first priority perfected security interest (subject only to Liens
and encumbrances permitted under Section 8.2.3) in all of the Real Property
owned from time to time by the Borrower and its Subsidiaries (other than any
such Real Property that has a net book value of less than $2,000,000 and that,
when added to the net book value of all other Real Property owned by the
Borrower and its Subsidiaries that is not subject to a first priority perfected
security interest in favor of the Administrative Agent and the Lenders, does not
exceed $7,500,000; provided, however, that in no event shall more than two items
of Real Property with a net book value exceeding $1,500,000 (per item) be free
of a first priority perfected security interest in favor of the Administrative
Agent and the Lenders. Without limiting the generality of the foregoing, the
Borrower will, and will cause each such Subsidiary to, execute and deliver or
cause to be executed and delivered Mortgages, that may be necessary or, in the
opinion of the Administrative Agent, desirable to create a valid, perfected Lien
against such Real Property, together with

 

 

 

-88-

 

 



(a)          evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each such Mortgage;

(b)          mortgagee’s Mortgage Policies in favor of the Administrative Agent
and the Lenders and issued by insurers reasonably satisfactory to the
Administrative Agent, in amounts and in form and substance reasonably
satisfactory to the Administrative Agent, with respect to each Additional
Material Property purported to be covered by each such Mortgage, insuring that
title to such property is marketable and that the interests created by the
Mortgage constitute valid first Liens thereon free and clear of all defects and
encumbrances other than as approved by the Administrative Agent, such policies
shall also include a revolving credit endorsement and such other endorsements as
the Administrative Agent shall request and shall be accompanied by evidence of
the payment in full of all premiums thereon;

(c)          surveys for each Additional Material Property made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress of Surveying and Mapping in 1992, which surveys shall be certified to
the Administrative Agent and in form and substance reasonably satisfactory to
the Administrative Agent;

(d)          Uniform Commercial Code financing statements related to the
security interests created by each Mortgage, together with evidence of the
completion (or satisfactory arrangements for the completion) of all recordings
and filings of such financing statements in the appropriate offices and records
as may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable to create valid, perfected first priority Liens against the
improvements purported to be covered thereby; and

(e)          such other certifications (including flood hazard certifications),
approvals, opinions or documents as the Administrative Agent may reasonably
request.

Section 8.1.9. Future Subsidiaries . Without limiting the effect of any
provision contained herein (including Section 8.2.5), upon any Person becoming
either a direct or indirect Subsidiary of the Borrower (other than an SPC or a
Non-Material Subsidiary) or upon any Non-Material Subsidiary becoming a
Subsidiary that would be required to become a party to the Subsidiary Guaranty
to the extent provided in Section 7.17,

(a)          in the event such Person is a Subsidiary which is not a Foreign
Subsidiary, such Person (i) if not theretofore a party to the Security
Agreement, shall execute and deliver to the Administrative Agent a supplement to
the Security Agreement for the purpose of becoming a grantor thereunder, which
supplement shall be substantially in the form attached to the Security Agreement
and (ii) to the extent required under Section 8.2.2, shall execute and deliver
to the Borrower or any of its applicable Subsidiaries an Intercompany Note in a
principal amount not less than the aggregate amount such Person may borrow from
the Borrower or such Subsidiary (which Intercompany Note shall be endorsed and
pledged to the Administrative Agent pursuant to the Pledge Agreement (in
accordance with the succeeding paragraph));

(b)          the Borrower or, if not the Borrower, the Subsidiary of the
Borrower (provided such Subsidiary is not a Foreign Subsidiary exempted from the
requirement of

 

 

 

-89-

 

 



becoming a Subsidiary Guarantor as a result of the proviso to the succeeding
clause (c)) that will own shares of the Capital Stock of such Person (which
Subsidiary, if not theretofore a party to the Pledge Agreement, shall execute
and deliver to the Administrative Agent a supplement to the Pledge Agreement for
the purpose of becoming a pledgor thereunder, which supplement shall be
substantially in the form attached to the Pledge Agreement) shall, pursuant to
the Pledge Agreement (as further supplemented, if necessary, by a Foreign Pledge
Agreement), pledge to the Administrative Agent (i) all of the outstanding shares
of the Capital Stock of such Person owned by the Borrower or such Subsidiary,
together with (A) undated stock powers or equivalent instruments of transfer
satisfactory to the Administrative Agent for such certificates or such other
evidence of beneficial ownership, executed in blank (or, if any such shares of
Capital Stock are uncertificated, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been perfected by the Administrative Agent in accordance with the
U.C.C. or any similar or local law which may be applicable) and (B) executed
copies of Uniform Commercial Code financing statements naming the Borrower or
such Subsidiary as the debtor and the Administrative Agent as the secured party,
suitable for filing under the Uniform Commercial Code of all jurisdictions as
may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable to perfect the security interest of the Administrative Agent in the
interests of the Borrower or such Subsidiary in such Person pledged pursuant to
the Pledge Agreement (and such Foreign Pledge Agreement, if applicable);
provided, however, that the Borrower or such Subsidiary shall not be required to
pledge the shares of Capital Stock of a Foreign Subsidiary required to be
pledged hereunder (1) if the Required Lenders have otherwise agreed or (2) to
the extent such pledge could reasonably be expected to constitute at any time an
investment of earnings in United States property under Section 956 (or any
successor provision thereto) of the Code that would increase by a material
amount the amount of United States federal income tax that would otherwise be
payable by the Borrower and the other members of the affiliated group of
corporations filing a consolidated federal income tax return with the Borrower
in the absence of such pledge, as determined by the Borrower based on existing
financial statements and on financial projections prepared in good faith based
upon assumptions which the Borrower believes to be reasonable and as evidenced
by a certificate of the chief financial Authorized Officer of the Borrower that
is accepted in writing by the Administrative Agent (such acceptance not to be
unreasonably withheld and which acceptance shall be deemed to have occurred in
the absence of a written notice from the Administrative Agent that is given to
the Borrower within five Business Days of the Administrative Agent’s receipt of
such certificate, indicating the reasons for not accepting such certificate);
provided further, however, that, in the event of any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive or guideline of any governmental
authority (a “Law Change”) that could reasonably be expected to alter the
conclusion set forth in such certificate, the Administrative Agent or the
Required Lenders may request the Borrower to deliver another such certificate in
light of such event and, in the absence of the delivery and acceptance of such
certificate as provided above, require the pledge of such shares of Capital
Stock; but provided further, however, that, in the event that any Law Change
occurs subsequent to the date that any such pledge of such shares of Capital
Stock is granted, and as a result thereof, such pledge could then reasonably be
expected to increase by a material amount the amount of United States federal
income tax that would otherwise be payable by the Borrower and the other members
of the affiliated group of corporations filing a consolidated federal income tax
return with the Borrower in the absence of such pledge, then, such pledge shall
be released upon the written acceptance by the Administrative Agent of a
certificate of the chief financial Authorized Officer of the Borrower detailing
the adverse effect of such subsequent Law Change (such acceptance not to be
unreasonably withheld and which acceptance shall be deemed to have occurred in
the absence of a written notice from the Administrative Agent that is given to
the Borrower within five Business Days of the Administrative Agent’s receipt of
such certificate, indicating the reasons for not accepting such certificate) and
(ii) if applicable, the Intercompany Note referred to in the preceding clause
(a) (ii);

 

 

 

-90-

 

 



(c)          if not theretofore a party to the Subsidiary Guaranty, such Person
shall execute and deliver to the Administrative Agent a supplement to the
Subsidiary Guaranty for the purpose of becoming a guarantor thereunder, which
supplement shall be substantially in the form attached to the Subsidiary
Guaranty; provided, however, that, in the event such Subsidiary is a Foreign
Subsidiary, such Subsidiary shall not be required to become a guarantor under
the Subsidiary Guaranty (1) if the Required Lenders have otherwise agreed or (2)
to the extent such guaranty could reasonably be expected to constitute at any
time an investment of earnings in United States property under Section 956 (or
any successor provision thereto) of the Code that would increase the amount of
United States federal income tax that would otherwise be payable by the Borrower
and the other members of the affiliated group of corporations filing a
consolidated federal income tax return with the Borrower in the absence of such
guaranty, as determined by the Borrower based on existing financial statements
and on financial projections prepared in good faith based upon assumptions which
the Borrower believes to be reasonable and as evidenced by a certificate of the
chief financial Authorized Officer of the Borrower that is accepted in writing
by the Administrative Agent (such acceptance not to be unreasonably withheld and
which acceptance shall be deemed to have occurred in the absence of a written
notice from the Administrative Agent that is given to the Borrower within five
Business Days of the Administrative Agent’s receipt of such certificate,
indicating the reasons for not accepting such certificate); provided further,
however, that, in the event of any Law Change that could reasonably be expected
to alter the conclusion set forth in such certificate, the Administrative Agent
or the Required Lenders may request the Borrower to deliver another such
certificate in light of such event and, in the absence of the delivery and
acceptance of such certificate as provided above, require the execution and
delivery by such Person of such supplement to the Subsidiary Guaranty; but
provided further, however, that, in the event that any Law Change occurs
subsequent to the date that any such supplement to the Subsidiary Guaranty
becomes effective, and as a result thereof, such guaranty could then reasonably
be expected to increase by a material amount the amount of United States federal
income tax that would otherwise be payable by the Borrower and the other members
of the affiliated group of corporations filing a consolidated federal income tax
return with the Borrower in the absence of such guaranty, then, such guarantee
shall cease to be effective following the written acceptance by the
Administrative Agent of a certificate of the chief financial Authorized Officer
of the Borrower detailing the adverse effect of such subsequent Law Change (such
acceptance not to be unreasonably withheld and which acceptance shall be deemed
to have occurred in the absence of a written notice from the Administrative
Agent that is given to the Borrower within five Business Days of the
Administrative Agent’s receipt of such certificate, indicating the reasons for
not accepting such certificate);

 

 

 

-91-

 

 



(d)          the Administrative Agent shall have received from each such Person
certified copies of Uniform Commercial Code Requests for Information or Copies
(Form UCC 11), or a similar search report certified by a party acceptable to the
Administrative Agent, dated a date reasonably near (but prior to) the date of
any such Person becoming a direct or indirect Subsidiary of the Person, listing
all effective financing statements, tax liens and judgment liens which name such
Person as the debtor and which are filed in the jurisdictions in which filings
are to be made pursuant to this Agreement and the other Loan Documents, and in
such other jurisdictions as the Administrative Agent may reasonably request,
together with copies of such financing statements (none of which (other than
financing statements (i) filed pursuant to the terms hereof in favor of the
Administrative Agent, if such Form UCC-11 or search report, as the case may be,
is current enough to list such financing statements, (ii) being terminated
pursuant to termination statements that are to be delivered on or prior to the
date such Person becomes such Subsidiary or (iii) in respect of Liens permitted
under Section 8.2.3) shall cover any of the Collateral described in the Security
Agreement); and

(e)          the Administrative Agent shall have received from each such Person
copies of U.C.C. financing statements naming each such Person as the debtor and
the Administrative Agent as the secured party, suitable for filing under the
U.C.C. of all jurisdictions as may be necessary or, in the reasonable opinion of
the Administrative Agent, desirable to perfect the security interest of the
Administrative Agent pursuant to the Security Agreement entered into by such
Person,

together, in each case, with such opinions of legal counsel as the
Administrative Agent may reasonably request, which legal opinions shall be in
form and substance reasonably satisfactory to the Administrative Agent.

Section 8.2. Negative Covenants. The Borrower agrees with the Administrative
Agent, the Issuer and each Lender that, until all Commitments have terminated,
all Letters of Credit shall have terminated or expired and all Obligations have
been paid and performed in full, the Borrower will perform the obligations set
forth in this Section 8.2.

Section 8.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business activity, except

(a)          those business activities described in the first recital (and such
activities as may be incidental or related thereto (including the operation of
commercial parking lots)); provided, however, that

(i) the Borrower and its Subsidiaries may not purchase passenger automobiles,
shuttle buses, vans and light and medium duty trucks for the purpose of
reselling such motor vehicles to their franchisees with financing provided by
the Borrower and its Subsidiaries (including, and together with, such financing
comprised of leasing arrangements which would, under GAAP, be classified as
capitalized leases (for purposes of this paragraph, “finance leases”)), except
to the extent

(A)          the number of such motor vehicles subject to such program do not
exceed at any time the lesser of (x) 10,000 of such motor vehicles and (y) 7.0%
of the number of motor vehicles in the motor vehicle fleet of the Borrower and
its Subsidiaries as of the last day of the most recently completed month, and

 

 

 

-92-

 

 



(B)         (1)  subject to any security interest described in the exception to
the immediately succeeding subclause (2), the Borrower or applicable Subsidiary
has a first priority perfected security interest in such motor vehicles
(including by means of a notation of the Borrower’s or such Subsidiary’s Lien on
the certificate of title relating to such motor vehicles to the extent necessary
to perfect such Lien) and (2) except in the case in which such financing is
provided through finance leases and the acquisition by the Borrower or the
applicable Subsidiary of the motor vehicles subject to such finance leases was
financed by a Person which has a purchase money security interest in such motor
vehicles, the Administrative Agent has received an assignment of such security
interest as well as a first priority perfected security interest in the rights
of the Borrower or such Subsidiary under the agreements and documents entered
into and delivered in connection with such sale and the financing thereof (but
not a notation of the Administrative Agent’s Lien on the certificate of title
relating to such motor vehicles);

(ii) the Borrower and its Subsidiaries may only engage in fleet leasing of
vehicles to Persons other than franchisees so long as the aggregate amount of
revenues therefrom in any Fiscal Year does not exceed 2½% of the aggregate
amount of the consolidated revenues of the Borrower and its Subsidiaries in the
Fiscal Year preceding such Fiscal Year); and

(iii) Thrifty Car Sales and its Subsidiaries may not operate locations in the
United States and Canada (A) from which they sell at any time more than (1) for
any one location, 200 vehicles or (2) for all locations, 1,500 vehicles that, in
each case, were used in a business other than the Borrower’s other businesses
and (B) acquired from franchisees of the Thrifty Car Sale Franchise Business
unless such locations were acquired (1) in the ordinary course of business
consistent with the past practice of Thrifty acquiring franchisees of its
rent-a-car business in circumstances where such franchisees have discontinued
operations and Thrifty acquires such franchisee’s operation with the intention
of re-franchising the same and (2) in accordance with the terms of this
Agreement; and

 

(b)

the providing of telemarketing services.

Section 8.2.2. Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

(a)          Indebtedness in respect of this Agreement, including the Loans and
other Obligations;

(b)          Indebtedness existing as of the Initial Borrowing Date which is
identified in Item 8.2.2(b) (“Ongoing Indebtedness”) of the Disclosure Schedule
and extensions, renewals, refinancings and replacements thereof; provided,
however, that after giving

 

 

 

-93-

 

 



effect to any such extension, renewal, refinancing or replacement, (i) the
principal amount of outstanding Indebtedness is not increased above the amount
reflected in Item 8.2.2(b) of the Disclosure Schedule, (ii) neither the tenor
nor the average life thereof is reduced, (iii) the respective obligor or
obligors shall be the same on the Indebtedness outstanding as a result of any
such extension, renewal, refinancing or replacement as on the Indebtedness being
extended, renewed, refinanced or replaced, (iv) the security, if any, for the
Indebtedness outstanding as a result of any such extension, renewal, refinancing
or replacement shall be the same as that for the Indebtedness being extended,
renewed, refinanced or replaced (except to the extent that less security is
granted to holders of the Indebtedness outstanding as a result of any such
extension, renewal, refinancing or replacement), (v) the holders of the
Indebtedness outstanding as a result of any such extension, renewal, refinancing
or replacement are not afforded covenants, defaults, rights or remedies more
materially burdensome to the obligor or obligors than those contained in the
Indebtedness being extended, renewed, refinanced or replaced and (vi) the
Indebtedness outstanding as a result of any such extension, renewal, refinancing
or replacement is subordinated to the same degree, if any, as the Indebtedness
being extended, renewed, refinanced or replaced;

(c)          Indebtedness in respect of Surety Bonds in an aggregate amount not
to exceed $175,000,000;

 

(d)

Vehicle Debt;

(e)          Indebtedness in respect of Demand Capitalization Notes identified
in Item 8.2.2(e) (“Existing Demand Capitalization Notes”) of the Disclosure
Schedule and Demand Capitalization Notes issued following the Initial Borrowing
Date so long as the Administrative Agent is satisfied that such Demand
Capitalization Notes are structured in a manner similar to the Demand
Capitalization Notes identified in Item 8.2.2(e) of the Disclosure Schedule;

(f)           Indebtedness of Foreign Subsidiaries incurred (A) for working
capital purposes and (B) in respect of letters of credit, to the extent the
aggregate principal amount of such working capital Indebtedness, together with
the aggregate Stated Amount and outstanding reimbursement obligations with
respect to such letters of credit, does not exceed at any time outstanding
$20,000,000 (exclusive of any Investments in such Foreign Subsidiaries permitted
pursuant to clause (g) of Section 8.2.5);

(g)          Indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding which is incurred by the Borrower or any of
its Subsidiaries to a vendor of any assets permitted to be acquired pursuant to
Section 8.2.7 to finance its acquisition of such assets;

(h)          unsecured Indebtedness incurred in the ordinary course of business
(excluding Indebtedness incurred through the borrowing of money or Contingent
Liabilities);

 

 

 

-94-

 

 



(i)           Indebtedness in respect of Capitalized Lease Liabilities to the
extent permitted by Section 8.2.7;

(j)           Hedging Obligations of the Borrower or any of its Subsidiaries
pursuant to agreements designed to protect the Borrower or any of its
Subsidiaries against fluctuations in interest rates in respect of Indebtedness
of the Borrower or such Subsidiary otherwise permitted hereunder and not entered
into for purposes of speculation;

(k)          Hedging Obligations of a Subsidiary of the Borrower pursuant to
agreements designed to protect such Subsidiary or any of its Subsidiaries
against fluctuations in currency values and entered into in the ordinary course
of business and not for purposes of speculation;

(l)           Indebtedness of the Borrower (i) owing to a Subsidiary Guarantor
pursuant to an Investment of such Subsidiary Guarantor permitted pursuant to
clause (e) of Section 8.2.5, (ii) owing to any other Subsidiary of the Borrower
pursuant to an Investment of such Subsidiary permitted pursuant to clause (i) of
Section 8.2.5 or (iii) evidenced by a promissory note in the principal amount of
$51,076,666 payable to Thrifty in connection with the sale of the Capital Stock
of RCFC to the Borrower;

(m)         Indebtedness of any Subsidiary Guarantor owing to the Borrower;
provided that such Indebtedness is evidenced by an Intercompany Note pledged to
the Collateral Agent pursuant to the terms of the Pledge Agreement;

(n)          Indebtedness of the Borrower or any Subsidiary of the Borrower
owing to a Subsidiary of the Borrower that is not a Subsidiary Guarantor;
provided that such Indebtedness (other than Indebtedness of the Borrower owing
to RCFC in respect of amounts advanced by RCFC to the Borrower) constitutes
Subordinated Intercompany Debt;

(o)          Indebtedness of Subsidiary Guarantors that are Wholly Owned
Subsidiaries of the Borrower owing to a Subsidiary Guarantor; provided, however,
that, in the event the obligor in respect of such Indebtedness is a Subsidiary
of the Borrower that is neither Operations, Thrifty nor a Subsidiary of
Operations or Thrifty, such Indebtedness shall not be subordinated to any other
liabilities of such obligor and shall be evidenced by an Intercompany Note
pledged to the Administrative Agent pursuant to the terms of the Pledge
Agreement;

(p)          Indebtedness of Subsidiaries of the Borrower owing to the Borrower
or a Subsidiary Guarantor to the extent permitted by clause (g) of Section
8.2.5;

(q)          Indebtedness of a Person that becomes a Subsidiary of the Borrower
pursuant to a Permitted Business Acquisition or Indebtedness that is assumed
pursuant to an acquisition of assets constituting a Permitted Business
Acquisition by the acquirer of such assets (in each case, other than
Indebtedness solely consisting of Vehicle Debt), to the extent (i) such
Indebtedness existed at the time of such Permitted Business Acquisition and was
not created in contemplation thereof, (ii) such Indebtedness is not

 

 

 

-95-

 

 



guaranteed by any other Obligor and (iii) the aggregate principal amount of all
such Indebtedness outstanding at any time does not exceed $20,000,000;

(r)           Subordinated Debt of the Borrower, to the extent (i) the terms of
such Indebtedness are consented to by the Administrative Agent (provided such
terms shall not include any scheduled principal payment (including any sinking
fund requirement) prior to June 15, 2015, any financial maintenance covenants
and any cross-default (other than cross-acceleration) to other Indebtedness) and
(ii) the aggregate principal amount of all such Indebtedness outstanding at any
time does not exceed $125,000,000;

(s)           Indebtedness which refinances Indebtedness permitted by clauses
(e), (q) and (r) above; provided, however, that after giving effect to such
refinancing, (i) the principal amount of outstanding Indebtedness is not
increased, (ii) neither the tenor nor the average life thereof is reduced, (iii)
the respective obligor or obligors shall be the same on the refinancing
Indebtedness as on the Indebtedness being refinanced, (iv) the security, if any,
for the refinancing Indebtedness shall be the same as that for the Indebtedness
being refinanced (except to the extent that less security is granted to holders
of refinancing Indebtedness), (v) the holders of refinancing Indebtedness are
not afforded covenants, defaults, rights or remedies more burdensome to the
obligor or obligors than those contained in the Indebtedness being refinanced
and (vi) the refinancing Indebtedness is subordinated to the same degree, if
any, as the Indebtedness being refinanced; and

(t)           other Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not to exceed $35,000,000 at any time outstanding;

provided, however, that no Indebtedness otherwise permitted by clauses (f), (g),
(i), (j), (k), (p), (q), (r) or (t) shall be permitted if, after giving effect
to the incurrence thereof, any Default shall have occurred and be continuing.

Section 8.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

(a)          Liens securing payment of the Obligations, granted pursuant to any
Loan Document;

(b)          Liens granted prior to the Initial Borrowing Date to secure payment
of Indebtedness of the type permitted and described in clause (b) of Section
8.2.2 and extensions and renewals of such Liens so long as such any such
extension or renewal does not relate to any collateral (or replacement thereof)
not covered by the Lien as in effect immediately prior to any such extension or
renewal;

(c)          Liens granted to secure payment of Vehicle Debt and covering only
Vehicles financed by such Vehicle Debt, Excluded Receivables relating to such
Vehicles, rights under the Demand Capitalization Notes and proceeds thereof,
cash (and investments thereof in Cash Equivalent Investments) of an SPC arising
from the operations of such SPC and deposit accounts with respect to such cash
and Cash

 

 

 

-96-

 

 



Equivalent Investments, including Liens granted by Dollar Thrifty Funding in
Vehicle Debt issued to it by RCFC (and in the assets of RCFC securing such
Vehicle Debt);

(d)          Liens granted to secure payment of Indebtedness of the type
permitted and described in clause (f) of Section 8.2.2 and covering only assets
of the Foreign Subsidiary obligated under such Indebtedness;

(e)          Liens granted to secure payment of Indebtedness of the type
permitted and described in clause (g) of Section 8.2.2 and covering only those
assets acquired with the proceeds of such Indebtedness;

(f)           Liens granted to secure payment of Indebtedness (other than
Subordinated Intercompany Debt) of the type permitted and described in clause
(l) (to the extent payable to Operations or Thrifty), (n), (o) or (p) of Section
8.2.2;

(g)          Liens existing on specific assets at the time acquired by a
Subsidiary of the Borrower pursuant to a Permitted Business Acquisition, to the
extent (i) such Liens existed at the time of such acquisition and were not
created in contemplation thereof, (ii) such Liens do not encumber any other
asset of the Borrower or any other Subsidiary of the Borrower and (iii) the
Indebtedness secured thereby is of the type permitted and described in
clause (q) of Section 8.2.2;

(h)          Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

(i)           Liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

(j)           Liens incurred in the ordinary course of business (i) in
connection with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits or (ii) to secure (A) performance of tenders,
statutory obligations, leases and contracts (other than for borrowed money)
entered into in the ordinary course of business, (B) obligations on surety or
appeal bonds or (C) obligations under leases of Vehicles not constituting
Capitalized Lease Liabilities to the extent such Vehicles do not exceed the
Applicable Percentage of the aggregate number of Vehicles utilized by the
Subsidiary Guarantors and their respective Subsidiaries and such Liens are
limited to the receivables, accounts and other rights arising from the rental,
sale or other disposition of such Vehicles (for purposes of this clause (j), the
“Applicable Percentage” shall mean (x) if the Net Worth of the Borrower as of
the last day of the most recently completed Fiscal Quarter with respect to
which, pursuant to Section 8.1.1, the financial statements (and the related
Compliance Certificate) have been delivered by the Borrower is equal to (or
greater than) 115% of Threshold Net Worth, 15%, (y) if the Net Worth of the
Borrower as of the last day of the most recently completed Fiscal Quarter with
respect to which,

 

 

 

-97-

 

 



pursuant to Section 8.1.1, the financial statements (and the related Compliance
Certificate) have been delivered by the Borrower is equal to (or greater than)
110% of, but less than 115% of, Threshold Net Worth, 12%, and (z) otherwise, 8%;
provided, that any decrease in the Applicable Percentage shall not take effect
until the forty-fifth day following the day the Borrower has delivered the
financial statements (and the related Compliance Certificate) that results in
such decrease);

(k)          judgment Liens not constituting an Event of Default which are in
existence less than 30 days after the entry thereof or with respect to which
execution has been stayed or the payment of which is covered in full (subject to
a customary deductible) by insurance maintained with responsible insurance
companies; and

(l)           Liens with respect to minor imperfections of title and easements,
rights-of-way, restrictions, reservations, permits, servitudes and other similar
encumbrances on Real Property and fixtures which do not detract in any material
respect from the value thereof or impair in any material respect the use thereof
by the Borrower and its Subsidiaries in the ordinary course of their operation;

(m)         Liens consisting of any encumbrance or restriction on any Capital
Stock of a joint venture that is not a Subsidiary of the Borrower, to the extent
(i) such Lien is in favor of, or for the benefit of, such joint venture or any
Person or Persons owning more than 25% of the Capital Stock of such joint
venture and (ii) such Lien secures obligations to such joint venture of the
Borrower or any Subsidiary of the Borrower owning Capital Stock of such joint
venture; and

(n)          other Liens securing Indebtedness in an aggregate amount not to
exceed $1,000,000 at any time outstanding (it being acknowledged that any such
Liens shall not cover any property, revenues or assets constituting Pledge
Agreement Collateral or Intellectual Property Collateral (as such term is
defined in the Security Agreement)).

Section 8.2.4. Financial Condition. The Borrower will not permit the Leverage
Ratio, at any time during a period set forth below, to be greater than the ratio
set forth opposite the applicable period set forth below:

Period

Ratio

Initial Borrowing Date through and including March 30, 2009
 

3.50:1.00
 

March 31, 2009 through and including March 30, 2010
 

3.00:1.00
 

March 31, 2010 through and including March 30, 2011
 

2.50:1.00
 

Thereafter
 

2.25:1.00
 

 

 

 

 

-98-

 

 



Section 8.2.5. Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, make, incur, assume or suffer to exist any Investment in
any other Person, except:

(a)          Investments existing on the Initial Borrowing Date and identified
in Item 8.2.5(a) (“Ongoing Investments”) of the Disclosure Schedule and
extensions, replacements of Investments in the same Person or renewals thereof
(provided that no such extension, replacement or renewal shall be permitted if
it would (x) increase the amount of such Investment at the time of such
extension, replacement or renewal above the amount reflected in Item 8.2.5(a) of
the Disclosure Schedule or (y) result in a Default);

 

(b)

Cash Equivalent Investments;

 

(c)

Investments which are Permitted Business Acquisitions;

(d)          without duplication, Investments permitted as Capital Expenditures
pursuant to Section 8.2.7;

(e)          (i) Investments by a Subsidiary Guarantor in the Borrower (A) by
the making of loans or advances, to the extent the amount of such Investment
would be permitted as a dividend pursuant to clause (a) of Section 8.2.6 at the
time of such Investment and (B) by way of advances that are pursuant to the
Borrower’s cash management system for it and its Subsidiaries and (ii)
Investments by a direct Subsidiary of the Borrower (other than Operations or
Thrifty) by the making loans or advances in the Borrower;

(f)           Investments by a Subsidiary Guarantor in Subsidiary Guarantors
that are Wholly Owned Subsidiaries of the Borrower or, to the extent permitted
by clause (o) of Section 8.2.2, in a Subsidiary Guarantor that is not a
Subsidiary of the Borrower;

(g)          Investments by the Borrower or a Subsidiary Guarantor in
Subsidiaries of the Borrower that are not permitted by the preceding clause (f)
or succeeding clause (h) (exclusive of such Investments existing as of the date
hereof and identified in Item 8.2.5(a) (“Ongoing Investments”) of the Disclosure
Schedule), by way of contributions to capital, the making of loans or advances
or the incurrence of Contingent Liabilities, to the extent the aggregate amount
of such Investments (i) in such Subsidiaries (other than RCFC) do not exceed
$50,000,000 at any time outstanding and (ii) in RCFC are for the purpose of
satisfying any credit enhancement of any Segregated Series of Notes (as such
terms are defined in the Base Indenture) and do not exceed the sum of (I)
$250,000,000 (to the extent that such Investments are made on the Initial
Borrowing Date with the proceeds of Term Loans) and (II) $75,000,000 at any time
outstanding;

 

(h)

Investments by the Borrower in any Subsidiary Guarantor;

(i)           Investments by a Subsidiary of the Borrower that is not a
Subsidiary Guarantor in the Borrower or any Subsidiary of the Borrower;

 

 

 

-99-

 

 



(j)           Investments evidenced by the Demand Capitalization Notes permitted
by clause (e) of Section 8.2.2;

 

(k)

Investments in franchisees of Thrifty, Thrifty Car Sales or Dollar

(i)  by way of (A) guaranties or (B) obtaining letters of credit for the benefit
of beneficiaries selected by any such franchisees and with respect to which any
such franchisee is the account party or is benefited and the Borrower or any of
its Subsidiaries is obligated to reimburse the issuer thereof for drawings
thereunder, in each case, in respect of obligations of such franchisees in
respect of the leasing by such franchisees of real or personal property under
arrangements which would not, under GAAP, be classified as capitalized leases,
to the extent the sum of (x) the guaranteed obligations payable thereunder
(other than any portion of rental payments that are determined on the basis of
revenues generated by the property subject to such leases or by the operations
conducted on the property subject to such leases) and (y) the aggregate stated
amounts of such letters of credit, together with unreimbursed obligations in
respect thereof, does not exceed at any time $10,000,000 (exclusive of
Investments permitted by clause (a) above);

(ii)  by way of the making of loans or advances to such franchisees or
guaranties for their benefit or otherwise to the extent such Investments do not
exceed in the aggregate at any time $12,000,000 (exclusive of Investments
permitted by clause (a) above); or

(iii)  to the extent permitted under clause (a)(i) of Section 8.2.1;

provided, however, that the aggregate amount of the Investments made pursuant to
clauses (k)(i) and (k)(ii) that were funded in cash and that are outstanding at
any time does not exceed $5,000,000; and

(l)           other Investments (except Investments which are Permitted Business
Acquisitions or Investments of the type described in clause (g)(ii)) in an
aggregate amount at any time not to exceed $15,000,000;

provided, however, that

(i)  any Investment which when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and

(ii)  no Investment otherwise permitted by clause (c), (g), (k) or (l) shall be
permitted to be made if, immediately before or after giving effect thereto, any
Default shall have occurred and be continuing.

Section 8.2.6. Restricted Payments, etc. (a) Neither Operations nor Thrifty will
declare, pay or make any Distribution with respect to any shares of its Capital
Stock (now or

 

 

 

-100-

 

 



hereafter outstanding) or on any warrants, options or other rights with respect
to any such shares of Capital Stock (now or hereafter outstanding) or apply, or
permit any of its Subsidiaries to apply, any of its funds, property or assets to
the purchase, redemption, sinking fund or other retirement of, or agree or
permit any of its Subsidiaries to purchase or redeem, any shares of any class of
Capital Stock (now or hereafter outstanding) of Operations or Thrifty, or
warrants, options or other rights with respect to any such shares of Capital
Stock (now or hereafter outstanding) of Operations or Thrifty; provided,
however, that Operations and Thrifty may (i) make Distributions to the Borrower
to the extent that it is necessary to permit the Borrower to pay taxes based on
income and franchise taxes and other similar licensure expenses and other actual
and reasonable general administrative costs and expenses attributable to the
operations of the Borrower (including indemnity obligations payable to directors
and officers of the Borrower who have acted in good faith), (ii) make
Distributions to the Borrower to the extent it is necessary to permit the
Borrower to satisfy a payment demand in respect of a Demand Capitalization Note,
(iii) make Distributions to the Borrower to the extent necessary to satisfy its
obligations under the Loan Documents and other Indebtedness permitted to be
incurred by it hereunder and (iv) make a Distribution to the Borrower to the
extent necessary to enable the Borrower to (A) make a Distribution declared by
the Borrower (but in no event exceeding the amount of such Distribution
permitted to be made by the Borrower pursuant to the succeeding clause (b)) or
(B) purchase or redeem any shares of any class of the Borrower’s Capital Stock
or warrants, options or other rights with respect thereto held by the Borrower’s
stockholders (but in no event exceeding the amount of such purchase or
redemption permitted to be made by the Borrower pursuant to the succeeding
clause (b)), in each case, so long as, immediately before and after giving
effect thereto, no Default shall have occurred and be continuing and the
Distribution or the purchase or redemption, as applicable, to be made by the
Borrower is made at the time Operations or Thrifty make their Distribution;

(b) the Borrower will not declare, pay or make any Distribution with respect to
any shares of its Capital Stock (now or hereafter outstanding) or on any
warrants, options or other rights with respect to any such shares of Capital
Stock (now or hereafter outstanding) or apply, or permit any of its Subsidiaries
to apply, any of its funds, property or assets to the purchase, redemption,
sinking fund or other retirement of, or agree or permit any of its Subsidiaries
to purchase or redeem, any shares of any class of Capital Stock (now or
hereafter outstanding) of the Borrower, or warrants, options or other rights
with respect to any such shares of Capital Stock (now or hereafter outstanding)
of the Borrower; provided, however, that the Borrower may declare, pay and make
cash Distributions to, and the Borrower (or any of its Subsidiaries) may
purchase or redeem any shares of any class of the Borrower’s Capital Stock or
warrants, options or other rights with respect thereto held by, the Borrower’s
stockholders in any Fiscal Year, so long as

(i)  both before and after giving effect to any such payment, purchase or
redemption, no Default shall have occurred and be continuing,

(ii) the aggregate amount of

(A) all Distributions to be made by the Borrower and its Subsidiaries pursuant
to this clause (b) does not exceed the sum of (I) $10,000,000 plus (II) 50% of
Cumulative Adjusted Net Income at such time (it being understood that if the
Cumulative Adjusted Net Income is less than zero, then minus 100% of such loss);

 

 

 

-101-

 

 



(B) the aggregate amount of such purchases and redemptions in any Fiscal Year
does not exceed $95,000,000 and in the aggregate since January 1, 2007 does not
exceed $190,000,000; provided that (x) there shall be at least $100,000,000 of
Unrestricted Cash on hand at the Borrower and its Subsidiaries (on a
consolidated basis) as of the last day of the calendar month most recently
completed prior to such purchase or redemption and (y) after giving pro forma
effect to such purchase or redemption, there shall be at least $100,000,000 of
Unrestricted Cash on hand at the Borrower and its Subsidiaries (on a
consolidated basis) as of the date of such purchase or redemption;

(c)  the Borrower will not permit any Subsidiaries of Operations or Thrifty to
declare, pay or make any Distribution with respect to any shares of Capital
Stock (now or hereafter outstanding) of any such Subsidiary (other than (x) with
respect to any such shares held by Operations or Thrifty or any of their
respective Wholly Owned Subsidiaries and (y) with respect to such shares which
are shares of common stock, so long as such Distribution is made on a pro rata
basis, consistent with the ownership interests in such shares of common stock,
to the owners of such shares of common stock) or apply any of its funds,
property or assets to the purchase, redemption, sinking fund or other retirement
of, or agree to purchase or redeem, any shares of any class of Capital Stock
(now or hereafter outstanding) of any such Subsidiary, or warrants, options or
other rights with respect to any such shares of Capital Stock (now or hereafter
outstanding) of any such Subsidiary (other than any such shares, warrants,
options or other rights held by Operations or Thrifty or any of their respective
Wholly Owned Subsidiaries);

(d)  the Borrower will not, and will not permit any of its Subsidiaries to

(i)  make any payment or prepayment of principal of any Subordinated Debt
(including any reimbursement obligation in respect of a letter of credit) or
make any payment of interest on any Subordinated Debt on any day other than the
stated, scheduled date for such payment or prepayment set forth in the documents
and instruments memorializing such Subordinated Debt, or which would violate the
subordination provisions applicable such Subordinated Debt; or

(ii)  redeem, purchase or defease, any Subordinated Debt; and

(e) the Borrower will not, and will not permit any of its Subsidiaries to, make
any deposit for any of the foregoing purposes.

Section 8.2.7. Capital Expenditures, etc. (a) The Borrower will not, and will
not permit any of its Subsidiaries to, make or commit to make Capital
Expenditures in any Fiscal Year, except (i) Capital Expenditures for the
acquisition of Vehicles and (ii) other Capital Expenditures which do not
aggregate in any Fiscal Year set forth below the amount set forth opposite such
Fiscal Year:

 

 

 

-102-

 

 



 

Fiscal Year


Amount


2007


$65,000,000

2008

$65,000,000

2009

$65,000,000

2010

$65,000,000

2011

$65,000,000

2012

$65,000,000

2013

$65,000,000

2014

$65,000,000

 

(b)          In addition to the foregoing, in the event that the amount of
Capital Expenditures permitted to be made by the Borrower and its Subsidiaries
pursuant to clause (a)(ii) above in any Fiscal Year (before giving effect to any
increase in such permitted Capital Expenditure amount pursuant to this sentence)
is greater than the amount of Capital Expenditures actually made by the Borrower
and its Subsidiaries during such Fiscal Year, such excess may be carried forward
and utilized to make Capital Expenditures in the immediately succeeding Fiscal
Year; provided that no amounts once carried forward pursuant to this sentence
may be carried forward to any Fiscal Year thereafter.

(c)           In addition to the foregoing, in the event that the Borrower and
its Subsidiaries have made Capital Expenditures in any Fiscal Year pursuant to
clauses (a)(ii) and (b) above in an amount equal to the maximum aggregate amount
permitted to be made by the Borrower and its Subsidiaries during such Fiscal
Year and so long as no Default or Event of Default then exists, the Borrower and
its Subsidiaries may utilize up to 15% of the applicable permitted scheduled
Capital Expenditure amount as set forth in clause (a) above for the immediately
succeeding Fiscal Year to make additional Capital Expenditures in the then
current Fiscal Year.

Section 8.2.8. Take or Pay Contracts. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into or be a party to any arrangement for the
purchase of materials, supplies, other property or services if such arrangement
by its express terms requires that payment be made by the Borrower or such
Subsidiary regardless of whether such materials, supplies, other property or
services are delivered or furnished to it.

Section 8.2.9. Consolidation, Merger, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other Person, or otherwise enter into or consummate any
Business Acquisition not constituting an Investment, except

(a)          (i)  any Domestic Subsidiary (other than Operations or Thrifty) may
liquidate or dissolve voluntarily into, and may merge with and into, the
Borrower or any Wholly Owned Subsidiary of the Borrower that is a Domestic
Subsidiary, and any Foreign Subsidiary may liquidate or dissolve voluntarily
into, and may merge with and into, any Wholly Owned Subsidiary of the Borrower
that is a Foreign Subsidiary or a Domestic Subsidiary (so long as, in the case
of a Domestic Subsidiary, such Domestic Subsidiary is a parent of such Foreign
Subsidiary and such transaction will not result in

 

 

 

-103-

 

 



any material increase in the liabilities of such Domestic Subsidiary); provided
that any Subsidiary Guarantor may only liquidate or dissolve voluntarily into,
and may only merge with and into, the Borrower or any other Subsidiary Guarantor
that is a Wholly Owned Subsidiary of the Borrower, and

(ii)  the assets of any Domestic Subsidiary may be purchased or otherwise
acquired by the Borrower or any Wholly Owned Subsidiary of the Borrower that is
a Domestic Subsidiary, and the assets of any Foreign Subsidiary may be purchased
or otherwise acquired by any Wholly Owned Subsidiary of the Borrower that is a
Foreign Subsidiary; provided that (A) the assets of any Subsidiary Guarantor to
be purchased or otherwise acquired pursuant to the preceding exception may only
be so purchased or otherwise acquired by the Borrower or another Subsidiary
Guarantor that is a Wholly Owned Subsidiary of the Borrower and (B) no
substantial part of the assets of Operations or Thrifty may be purchased or
otherwise acquired pursuant to the preceding exception; and

(b)          so long as no Default has occurred and is continuing or would occur
after giving effect thereto, Operations or any of its Subsidiaries may enter
into or consummate any Excepted Acquisition that is a Permitted Business
Acquisition and the Borrower or any of its Subsidiaries may enter into or
consummate any other Permitted Business Acquisition.

Section 8.2.10. Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, issue, transfer, lease, contribute or
otherwise convey, or grant options, warrants or other rights with respect to,
any property, business or assets of the Borrower or any of its Subsidiaries
(including accounts receivable and Capital Stock) to any Person, unless:

(a)          any such sale, transfer, lease, contribution or conveyance is in
the ordinary course of its business (including sales of used Vehicles and the
customary franchising activities of the Borrower) or is permitted by Section
8.2.9 or clauses (e) through (i) of Section 8.2.5;

(b)          any such issuance is an issuance of Capital Stock of the Borrower
or of options or warrants in respect of such Capital Stock;

(c)          (i) (A) any such sale, transfer or conveyance is for not less than
the fair market value of the assets so sold, transferred or conveyed and (B) in
the event the fair market value of such assets exceeds $10,000,000, the
determination of the Board of Directors of the Borrower or a committee thereof
is evidenced by a certified written resolution of such Board or committee) and
the consideration received by the Borrower or the relevant Subsidiary in respect
thereof consists of at least 80% cash or Cash Equivalent Investments, (ii) any
such consideration not consisting of cash or Cash Equivalent Investments is an
Investment that would be permitted by Section 8.2.5 and (iii) the fair market
value of such assets, together with the aggregate fair market value of all other
assets sold, transferred or conveyed pursuant to this clause (c) in the Fiscal
Year such assets are sold, transferred or conveyed, does not exceed $10,000,000;
provided, however, that no such sale, transfer or conveyance shall be permitted
to be made if

 

 

 

-104-

 

 



immediately before or after giving effect thereto, any Default shall have
occurred and be continuing; or

(d)          without limiting the effect in any manner of the provisions of
Article IX, any such sale, transfer or conveyance of Vehicles is as a result of
an Amortization Event (as defined in the Base Indenture).

Section 8.2.11. Modification of Certain Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any amendment, supplement
or other modification of any of the terms or provisions contained in, or
applicable to, the DaimlerChrysler Supply Agreement, the MTN Program Documents,
the Conduit Program Documents and the CP Program Documents, or any document or
instrument evidencing or applicable to any Subordinated Debt, other than any
amendment, supplement or other modification which would not have an adverse
effect on the Lenders (unless otherwise consented to by the Administrative
Agent), a material adverse effect on the interests of the Lenders hereunder and
under the other Loan Documents (unless otherwise consented to by the Required
Lenders) or a Material Adverse Effect (it being understood and agreed that,
unless a Default has occurred and is continuing, the following shall not be
deemed to have an adverse effect on the Lenders: (i) amendments or other
modifications to the DaimlerChrysler Supply Agreement that extend the agreement
to cover vehicles for the immediately succeeding model year, (ii) annual
renewals of the CP Program and the Conduit Program and (iii) increases in the
size of the CP Program or the Conduit Program to the extent such increase is not
greater than 40%).

Section 8.2.12. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of its other Affiliates unless such
arrangement or contract is fair and equitable to the Borrower or such Subsidiary
and is an arrangement or contract of the kind which would be entered into by a
prudent Person in the position of the Borrower or such Subsidiary with a Person
which is not one of its Affiliates; provided, however, that the foregoing
restriction shall not apply to (i) any agreement or arrangement between or among
the Borrower and a Wholly Owned Subsidiary of the Borrower that is not otherwise
prohibited hereunder and (ii) any agreement or arrangement that provides for the
sale of Vehicles from RCFC to Operations or Thrifty or any Subsidiary of
Operations or Thrifty at the higher of the fair market value thereof and the net
book value thereof, to the extent such agreement or arrangement is entered into
in connection with a structured financing or securitization program.

Section 8.2.13. Negative Pledges, Restrictive Agreements, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, enter into any agreement
(excluding this Agreement and any other Loan Document) prohibiting

(a)          the creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired; or

(b)          the ability of any Subsidiary of the Borrower to make any payments,
directly or indirectly, to the Borrower by way of dividends, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and

 

 

 

-105-

 

 



accruals or other returns on investments, or any other agreement or arrangement
which restricts the ability of any such Subsidiary to make any payment, directly
or indirectly, to the Borrower;

except

(i) any indenture or agreement governing Indebtedness permitted by clause (b) of
Section 8.2.2 as in effect on the Initial Borrowing Date and any refinancings
thereof permitted by such clause (b);

(ii) any agreement governing any Indebtedness permitted by clause (d) (g), (i),
or (q) of Section 8.2.2 as to the assets financed with the proceeds of such
Indebtedness;

(iii) as to any SPC, usual and customary restrictions pursuant to the Organic
Documents of such SPC or pursuant to the MTN Program Documents, the Conduit
Program Documents or CP Program Documents; or

(iv) usual and customary restrictions pursuant to any agreement relating to any
Indebtedness of any Foreign Subsidiary permitted pursuant to clause (f) of
Section 8.2.2, such as maintenance of net worth or other balance sheet
conditions, provided that such restrictions are agreed to in good faith and,
where applicable, based upon reasonable assumptions.

Section 8.2.14. Ability to Amend; Restrictive Agreements. The Borrower will not,
and will not permit any of its Subsidiaries to, enter into, or accept
obligations under, any agreement (a) prohibiting (including subjecting to any
condition) the ability of the Borrower or any of its Subsidiaries to amend,
supplement or otherwise modify this Agreement or any other Loan Document or (b)
containing any provision that would contravene any provision of this Agreement
or any other Loan Document.

Section 8.2.15. Accounting Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, change its Fiscal Year from twelve consecutive
calendar months ending on December 31, except with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld, but
which consent may be conditioned upon the effectuation of such amendments and
other modifications to this Agreement and the other Loan Documents as the
Administrative Agent may reasonably request).

Section 8.2.16. Activities of the Borrower. Without limiting the effect of any
provision contained in this Article VIII and notwithstanding any implication to
the contrary hereunder, the Borrower will not engage in any business activity
other than (i) its ownership of all the shares of Capital Stock of Operations,
Thrifty Holdco, RCFC, Dollar Thrifty Funding, Dollar, Dollar Thrifty Europe
Limited and any other Person that may become a direct Subsidiary of the Borrower
in accordance with the provisions hereof to the extent such Person does not
conduct a business activity which is one of the principal business activities
conducted by Operations, Thrifty or Dollar on the date hereof and (ii) its
compliance with the obligations applicable to it under the Loan Documents, the
MTN Program Documents, the Conduit Program Documents and the CP Program
Documents. Without limiting the generality of the immediately preceding
sentence, the Borrower will not (a) create, incur, assume or suffer to exist any
Indebtedness (other than Indebtedness under this Agreement or any other Loan
Document, any

 

 

 

-106-

 

 



Demand Capitalization Note, any guaranty of Vehicle Debt, any intercompany
Indebtedness pursuant to clause (l) of Section 8.2.2 or any Subordinated Debt
pursuant to clause (r) of Section 8.2.2), (b) create, assume, or suffer to exist
any Lien upon, or grant any options or other rights with respect to, any of its
revenues, property or other assets, whether now owned or hereafter acquired
(other than pursuant to the Loan Documents or any intercompany Indebtedness
described in clause (f) of Section 8.2.3), (c) wind up, liquidate or dissolve
itself (or suffer to exist any of the foregoing), or consolidate or amalgamate
with or merge into or with any other Person, or convey, sell, transfer, lease or
otherwise dispose of all or any part of its assets, in one transaction or a
series of transactions, to any Person or Persons, (d) create, incur, assume or
suffer to exist any Investment in any Person other than (i) as provided in
clause (a), (b), (g), (h) or (j) of Section 8.2.5 or (e) permit to be taken any
action that would result in a Change in Control. The Borrower agrees not to
commence or cause the commencement of any of the actions described in clause
(b), (c) or (d) of Section 9.1.9 of this Agreement with respect to any of its
Subsidiaries.

ARTICLE IX

 

Events of Default

Section 9.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 9.1 shall constitute an “Event of
Default”.

Section 9.1.1. Non-Payment of Obligations. The Borrower or any other Obligor
shall (a) default in the payment or prepayment when due of any principal of any
Loan, (b) default in the payment when due of any Reimbursement Obligation, or
(c) default (and such default shall continue unremedied for a period of three
Business Days) in the payment when due of any interest on any Loan, any fee or
of any other Obligation.

Section 9.1.2. Breach of Warranty. Any representation or warranty of the
Borrower or any other Obligor made or deemed to be made hereunder or in any
other Loan Document executed by it or any other writing or certificate furnished
by or on behalf of the Borrower or any other Obligor to the Administrative Agent
or any Lender for the purposes of or in connection with this Agreement or any
such other Loan Document (including any certificates delivered pursuant to
Article VI) is or shall be incorrect when made or deemed made in any material
respect.

Section 9.1.3. Non-Performance of Certain Covenants and Obligations. (a) The
Borrower shall default in the due performance and observance of any of its
obligations under Section 8.2, clause (d), (e), (g) or (k) of Section 8.1.1, or
Section 8.1.2, 8.1.8 or 8.1.9.

(b)          The Borrower shall default in the due performance and observance of
any of its obligations under clause (a), (b), (c), (h) or (i) of Section 8.1.1,
and such default shall continue unremedied for a period of ten days.

Section 9.1.4. Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document executed by it, and such default
shall continue

 

 

 

-107-

 

 



unremedied for a period of 30 days after notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender.

Section 9.1.5. Default on Other Indebtedness. (a) A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 9.1.1) of the Borrower or any of its Subsidiaries having a
principal amount, individually or in the aggregate, in excess of $10,000,000, or
a default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness if the effect of such default is to
accelerate the maturity and/or require the cash collateralization of any such
Indebtedness or such default shall continue unremedied for any applicable period
of time sufficient to permit the holder or holders of such Indebtedness, or any
trustee or agent for such holders, to cause such Indebtedness to become due and
payable prior to its expressed maturity or in the case of any letter of credit,
to be cash collateralized prior to its stated expiry dated (including pursuant
to any right of such holder, holders, trustee or agent to require the
redemption, repurchase or other acquisition of such Indebtedness prior to its
expressed maturity).

(b)          An Amortization Event (as defined in the Base Indenture) shall have
occurred or RCFC shall become unable to finance the purchase of Vehicles
pursuant to the MTN Program, the Conduit Program, the CP Program or any other
material program or facility established for the purchase of Vehicles and the
Borrower, Operations or Thrifty, as the case may be, shall have failed to
replace the MTN Program, Conduit Program, CP Program or other material program
or facility, as the case may be, with an alternative source of financing having
terms acceptable to the Required Lenders within 30 days of such occurrence.

Section 9.1.6. Judgments. Any judgment or order for the payment of money in
excess of $10,000,000 (to the extent not covered by insurance provided by a
carrier that has not disputed coverage) shall be rendered against the Borrower
or any of its Subsidiaries and either

(a)          enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or

(b)          there shall be any period of 20 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

Section 9.1.7. Pension Plans. Any of the following events shall occur with
respect to any Pension Plan

(a)          the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $1,000,000; or

(b)          a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA.

 

 

 

-108-

 

 



Section 9.1.8. Change in Control. Any Change in Control shall occur.

Section 9.1.9. Bankruptcy, Insolvency, etc. The Borrower or any of its
Subsidiaries or any other Obligor shall

(a)          become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to pay, debts as they become due;

(b)          apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for the Borrower or any of
its Subsidiaries or any other Obligor or any property of any thereof, or make a
general assignment for the benefit of creditors;

(c)          in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower or any of its Subsidiaries or any other Obligor or
for a substantial part of the property of any thereof, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 60
days, provided that each of its Subsidiaries and each other Obligor hereby
expressly authorizes the Administrative Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60- day period to preserve,
protect and defend their rights under the Loan Documents;

(d)          permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of its Subsidiaries or any other
Obligor, and, if any such case or proceeding is not commenced by the Borrower or
such Subsidiary or such other Obligor, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or such other
Obligor or shall result in the entry of an order for relief or shall remain for
60 days undismissed, provided that the Borrower, such Subsidiary and each other
Obligor hereby expressly authorizes the Administrative Agent and each Lender to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or

 

(e)

take any action authorizing, or in furtherance of, any of the foregoing.

Section 9.1.10. Impairment of Security, etc. Any Loan Document, or any Lien
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; the Borrower or any
other Obligor shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or any Lien securing
any Obligation shall, in whole or in part, cease to be a perfected first
priority Lien, subject only to those exceptions expressly permitted by such Loan
Document.

Section 9.2. Action if Bankruptcy. If any Event of Default described in clauses
(a) through (d) of Section 9.1.9 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations shall automatically be and become immediately

 

 

 

-109-

 

 



due and payable and the Borrower shall immediately comply with its obligations
under Section 4.7, in each case, without notice or demand.

Section 9.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 9.1.9
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare all or any portion
of the outstanding principal amount of the Loans and other Obligations to be due
and payable and/or the Commitments (if not theretofore terminated) to be
terminated and/or demand immediate compliance of the Borrower with its
obligations under Section 4.7, whereupon the full unpaid amount of such Loans
and other Obligations which shall be so declared due and payable shall be and
become immediately due and payable, without further notice, demand or
presentment, the Commitments shall terminate and/or, as the case may be, the
Borrower shall be obligated to comply immediately with its obligations under
Section 4.7.

ARTICLE X

 

The Agents

Section 10.1. Actions. (a) Each Lender hereby appoints DBTCA as its
Administrative Agent under and for purposes of this Agreement, the Notes and
each other Loan Document (for purposes of this Article X and Article XI, the
term “Administrative Agent” also shall include DBTCA in its capacity as
Collateral Agent pursuant to the Security Documents). Each Lender authorizes the
Administrative Agent to act on behalf of such Lender under this Agreement, the
Notes and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel in order to avoid contravention of applicable law), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Administrative Agent by the terms hereof and thereof,
together with such powers as may be reasonably incidental thereto. Each Lender
hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Administrative Agent pro rata according to such Lender’s
“percentage” as used in determining the Required Lenders (determined as if there
were no Defaulting Lenders), from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted
against, the Administrative Agent in any way relating to or arising out of this
Agreement, the Notes and any other Loan Document, including reasonable
attorneys’ fees, and as to which the Administrative Agent is not reimbursed by
the Borrower; provided, however, that no Lender shall be liable for the payment
of any portion of such liabilities, obligations, losses, damages, claims, costs
or expenses which are determined by a court of competent jurisdiction in a final
and non-appealable decision to have resulted solely from the Administrative
Agent’s gross negligence or willful misconduct. The Administrative Agent shall
not be required to take any action hereunder, under the Notes or under any other
Loan Document, or to prosecute or defend any suit in respect of this Agreement,
the Notes or any other Loan Document, unless the Administrative Agent is
indemnified hereunder to its satisfaction. If any indemnity in favor of the
Administrative Agent shall be or

 

 

 

-110-

 

 



become, in the Administrative Agent’s determination, inadequate, the
Administrative Agent may call for additional indemnification from the Lenders
and cease to do the acts indemnified against hereunder until such additional
indemnity is given. The Administrative Agent may perform any of its respective
duties hereunder or under the other Loan Documents by or through its officers,
directors, agents, employees or affiliates.

(b)          The provisions of this Article X are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any of its
Subsidiaries shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely as agent for the Lenders, and the
Administrative Agent does not assume (and shall not be deemed to have assumed)
any obligation or relationship of agency or trust with or for the Borrower of
any of its Subsidiaries.

Section 10.2. Funding Reliance, etc. Unless the Administrative Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 5:00 p.m.
(New York City, New York time) on the Business Day prior to a Borrowing, that
such Lender will not make available the amount which would constitute its
proportionate share of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. If and to the
extent that such Lender shall not have made such amount available to the
Administrative Agent, such Lender and the Borrower severally agree to repay the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Administrative Agent made such
amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrower) and (in the case of the
Lender), at the Federal Funds Rate for the first two Business Days after which
such amount has not been repaid, and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

Section 10.3. Exculpation. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Loan Documents. Neither the Administrative Agent nor any of its directors,
officers, employees, affiliates or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence as determined by a court of competent
jurisdiction in a final and non-appealable decision, nor responsible for any
recitals or warranties herein or therein, nor for the effectiveness,
enforceability, validity or due execution of this Agreement or any other Loan
Document, nor for the creation, perfection or priority of any Liens purported to
be created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, nor
to make any inquiry respecting the performance by the Borrower of its
obligations hereunder or under any other Loan Document. Any such inquiry which
may be made by the Administrative Agent shall not obligate it to make any
further inquiry or to take any action. The Administrative Agent shall be
entitled to rely upon (and shall be fully protected in relying upon) advice of
counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which the Administrative Agent believes to be genuine and
to have been presented by a proper Person. If the

 

 

 

-111-

 

 



Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, the Administrative Agent shall be entitled
to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of the Required Lenders. The duties of the Administrative
Agent shall be mechanical and administrative in nature; the Administrative Agent
shall not have by reason of this Agreement or any other Loan Document a
fiduciary relationship in respect of any Lender or the holder of any Note; and
nothing in this Agreement or in any other Loan Document, expressed or implied,
is intended to or shall be so construed as to impose upon the Administrative
Agent any obligations in respect of this Agreement or any other Loan Document
except as expressly set forth herein or therein.

Section 10.4. Successor. (a) The Administrative Agent may resign from the
performance of all its respective functions and duties hereunder and/or under
the other Loan Documents at any time by giving 20 Business Days’ prior written
notice to the Lenders and, unless a Default under Section 9.1.9 then exists, the
Borrower. Any such resignation by the Administrative Agent hereunder also
constitute its (and its applicable Affiliate’s) resignation as the Issuer and/or
the Swingline Lender, as the case may be, in which case the resigning
Administrative Agent (and its applicable Affiliate) (x) shall not be required to
issue any further Letters of Credit or make any additional Swingline Loans
hereunder and (y) shall maintain all of its rights as the Issuer or Swingline
Lender, as the case may be, with respect to any Letters of Credit issued by it,
or Swingline Loans made by it, prior to the date of such resignation. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.

(b)          Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c)          If a successor Administrative Agent shall not have been so
appointed within such 20 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

(d)          If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative

 

 

 

-112-

 

 



Agent hereunder and/or under any other Loan Document until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided above.

(e)          Upon a resignation of the Administrative Agent pursuant to this
Section 10.4, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Article X (and the analogous provisions of the other Loan Documents) shall
continue in effect for the benefit of the Administrative Agent for all of its
actions and inactions while serving as the Administrative Agent.

Section 10.5. Credit Extensions by Agents. Each Agent shall have the same rights
and powers with respect to (x) the Loans made by it in its capacity as a Lender
or any of its Affiliates, (y) the Notes held by it or any of its Affiliates, and
(z) its participating interests in the Letters of Credit as any other Lender and
may exercise the same as if it were not an Agent. Each Agent and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
DBTCA and Scotia Capital were not Agents hereunder.

Section 10.6. Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower and its Subsidiaries, this
Agreement, the other Loan Documents (the terms and provisions of which being
satisfactory to such Lender) and such other documents, information and
investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitments. Each Lender also acknowledges that it will,
independently of each Agent and each other Lender, and based on such other
documents, information and investigations as it shall deem appropriate at any
time, continue to make its own credit decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement or any other Loan Document.

Section 10.7. Security Documents (a) Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Parties. Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Collateral Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to a
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

(b)          The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby,

 

 

 

-113-

 

 



(ii) constituting property being sold or otherwise disposed of (to Persons other
than the Borrower and its Subsidiaries) upon the sale or other disposition
thereof in compliance with this Agreement, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 11.1) or (iv) as otherwise may be expressly
provided in the relevant Security Documents. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 10.7.

(c)          The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Obligor or is cared for, protected or insured or that the Liens granted
to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 10.7 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

Section 10.8. Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Obligor, any Subsidiary, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Loan Document except (i) as specifically provided in this Agreement or any
other Loan Document and (ii) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

Section 10.9. Subagents. At any time, for the purposes of complying with any
legal requirements, restrictions or conditions in any jurisdiction in which any
particular act or acts are to be performed, or for the purposes of obtaining a
judgment in any jurisdiction of either a judgment already obtained or the
enforcement of any of the provisions of this Agreement or any other Loan
Document or for any other similar reason, the Administrative Agent shall have
the power, upon notice in writing to the Borrower, to appoint any Person to act
as its subagent with such of the rights (including the right to remuneration and
indemnity), powers, duties and obligations that the Administrative Agent has
hereunder or under any other Loan Document as may be conferred or imposed by the
instrument of appointment; provided, however, that such subagent shall not be
entitled to exercise any greater trusts, powers, authorities and discretion
than, or to do anything which could not have been done by, the Administrative
Agent pursuant to this Agreement or any other Loan Document. Any subagent so
appointed may be removed by the Administrative Agent in like manner. Such
reasonable remuneration as the Administrative Agent may pay to any such Person,
together with any reasonable costs, charges, liabilities and expenses incurred
by it in performing its functions as such subagent, shall for purposes of this

 

 

 

-114-

 

 



Agreement and each other Loan Document, be treated as costs, charges,
liabilities and expenses incurred by the Administrative Agent.

Section 10.10. Reliance by Administrative Agent. The Administrative A gent shall
be entitled to rely (and shall be fully protected in relying) upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent. As to any matters not expressly
provided for by the Loan Documents, the Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, thereunder in
accordance with instructions given by the Required Lenders or all of the Lenders
as is required in such circumstance, and such instructions of such Lenders and
any action taken or failure to act pursuant thereto shall be binding on all
Secured Parties. For purposes of applying amounts in accordance with this
Section, the Administrative Agent shall be entitled to rely (and shall be fully
protected in relying) upon any Secured Party that has entered into a Rate
Protection Agreement for a determination (which such Secured Party agrees to
provide or cause to be provided upon request of the Administrative Agent) of the
outstanding Obligations owed to such Secured Party under any Rate Protection
Agreement. Unless it has actual knowledge evidenced by way of written notice
from any such Secured Party and the Borrower to the contrary, the Administrative
Agent, in acting in such capacity under the Loan Documents, shall be entitled to
assume that no Rate Protection Agreements or Obligations in respect thereof are
in existence or outstanding between any Secured Party and the Borrower.

Section 10.11. Other Agent Parties. Each of the Syndication Agent and each of
the Arrangers shall have no duties or responsibilities under this Agreement or
any other Loan Document nor any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Syndication Agent or any of the Arrangers, in such capacities it being
understood and agreed, however, that such Agents shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent as
provided for under Sections 10.1, 10.3 and 11.4.

Section 10.12. Rate Protection Agreements; Release of Liens. Notwithstanding
anything herein to the contrary or in any other Loan Document, the Collateral
securing the Obligations hereunder shall secure obligations under Rate
Protection Agreements solely to the extent that this Agreement remains in effect
and the Collateral securing the Obligations and the Subsidiary Guarantors
providing guarantees of the Obligations have not otherwise been released
pursuant to the terms hereof. In furtherance of the foregoing, upon the
satisfaction of the Obligations (excluding obligations owing to counterparties
under Rate Protection Agreements that are not then due) owed to the Lenders
under this Agreement and the termination of this Agreement, the security
interests granted in the Collateral securing the Obligations and the guarantees
provided by the Subsidiary Guarantors of the Obligations shall automatically
terminate without regard to obligations that may be owing under Rate Protection
Agreements so long as no default or event of default (or similar event) then
exists under such Rate Protection Agreement.

 

 

 

-115-

 

 



Section 10.13. Issuer. For the avoidance of doubt, the Issuer shall be entitled
to the same rights and protections as are afforded to the Administrative Agent
under Section 10.1 and Section 10.3.

ARTICLE XI

 

Miscellaneous Provisions

Section 11.1. Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document (other than Rate Protection Agreements, Letters of
Credit and the Fee Letter (which documents may be amended or otherwise modified
in accordance with their terms)) may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders (although additional parties may be
added to (and annexes may be modified to reflect such additions), and
Subsidiaries of the Borrower may be released from, the Subsidiary Guaranty and
the Security Documents in accordance with the provisions hereof and thereof
without the consent of the other Obligors party thereto or the Required
Lenders), provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)), (i)
extend the final scheduled maturity of any Loan or Note or extend the Stated
Expiry Date of any Letter of Credit beyond the Revolving Loan Maturity Date, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with the waiver of applicability of any post-default
increase in interest rates), or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 1.4 shall not constitute a reduction in the rate of
interest or fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral (except as expressly provided in the Loan
Documents) under all the Security Documents or release all or substantially all
of the Subsidiary Guarantors (except as expressly provided in the Loan
Documents) under the Subsidiary Guaranty, (iii) amend, modify or waive any
provision of this Section 11.1 (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Term Loans and the Revolving Loan Commitments on the Effective Date), (iv)
reduce the percentage specified in the definition of Required Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of Term Loans
and Revolving Loan Commitments are included on the Effective Date) or
(v) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement; provided further, that no such change,
waiver, discharge or termination shall (1) increase the Commitments of any
Lender over the amount thereof then in effect without the consent of such Lender
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or of a mandatory reduction in the Total Commitment shall
not constitute an increase of the Commitment of any Lender, and that an increase
in the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of the
Issuer, amend, modify or waive any provision of Article IV or alter its rights
or obligations with respect to Letters of Credit, (3) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative

 

 

 

-116-

 

 



Agent, amend, modify or waive any provision of Article X or any other provision
as same relates to the rights or obligations of the Administrative Agent, or (5)
without the consent of the Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent.

Notwithstanding the foregoing provisions of this Section 11.1, the
Administrative Agent and the Borrower may, in connection with implementation or
maintenance of any CP Program, Conduit Program or MTN Program, without the
consent of any Lender, enter into any amendment, supplement or other
modification to any Enhancement Letters of Credit or Enhancement Letter of
Credit Application and Agreement, in form and substance satisfactory to the
Administrative Agent, to cure any ambiguity or to correct or supplement any
provision in this Agreement or any other Loan Document that may be inconsistent
with any provision applicable to such CP Program, Conduit Program or MTN
Program; provided, however, that (i) any such action shall not have an adverse
effect on the interests of the Lenders and (ii) a copy of any such amendment,
supplement or other modification shall be furnished to the Lenders or the Issuer
in accordance with the notice provisions hereof not later than five days prior
to the execution thereof by the Administrative Agent. No failure or delay on the
part of the Administrative Agent, the Issuer, any Lender or the holder of any
Note in exercising any power or right under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Borrower in any case shall entitle it to any notice or demand in similar or
other circumstances. No waiver or approval by the Administrative Agent, the
Issuer, any Lender or the holder of any Note under this Agreement or any other
Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

Section 11.2. Notices. All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile and addressed, delivered or transmitted to such party at its
address or facsimile number set forth in the case of the Borrower or the
Administrative Agent, below its signature hereto or in the case of any Lender,
in Schedule I hereto or in a Lender Assignment Agreement or at such other
address or facsimile number as may be designated by such party in a notice to
the other parties. Each notice shall be deemed to have been duly given or made
when delivered, or five Business Days after being deposited in the mail, postage
prepaid and return receipt requested, or, in the case of facsimile notice, when
electronic confirmation thereof is received by the transmitter, except that
notices pursuant to Article II, III, IV or X to the Administrative Agent shall
not be effective until actually received by the Administrative Agent, and
notices pursuant to Article IV to the Issuer shall not be effective until
actually received by the Issuer.

Section 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all expenses of each Agent (including the reasonable fees and
out-of-pocket expenses of counsel to the Administrative Agent and of local
counsel, if any, who may be retained by counsel to the Administrative Agent) in
connection with:

(a)          the negotiation, preparation, execution and delivery of this
Agreement and of each other Loan Document, including schedules and exhibits, and
any amendments, waivers,

 

 

 

-117-

 

 



consents, supplements or other modifications to this Agreement or any other Loan
Document as may from time to time hereafter be required, whether or not the
transactions contemplated hereby or thereby are consummated;

(b)          the filing, recording, refiling or rerecording of any Loan Document
and/or any Uniform Commercial Code financing statements relating thereto and all
amendments, supplements, amendments and restatements and other modifications to
any thereof and any and all other documents or instruments of further assurance
required to be filed or recorded or refiled or rerecorded by the terms hereof or
the terms of any Loan Document; and

(c)          the preparation and review of the form of any document or
instrument relevant to this Agreement or any other Loan Document.

The Borrower further agrees to pay, and to save the Agents, the Issuer and the
Lenders harmless from all liability for, any stamp, issuance, excise or other
similar taxes which may be payable in connection with the execution or delivery
of this Agreement, the Credit Extensions hereunder, the issuance of the Notes,
Letters of Credit or any other Loan Documents. The Borrower also agrees to
reimburse the Administrative Agent, the Issuer and each Lender upon demand for
all reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses and reasonable consultant fees and expenses) incurred by the
Administrative Agent or such Lender in connection with (x) the negotiation of
any restructuring or “work-out”, whether or not consummated, of any Obligations
and (y) the enforcement of any Obligations.

Section 11.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Agent, the Issuer and each Lender and the extension of
the Commitments, the Borrower hereby indemnifies, exonerates and holds each
Agent, the Issuer and each Lender and each of their respective officers,
directors, employees and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements whether incurred in connection with actions
between or among the parties hereto or the parties hereto and third parties
(collectively, the “Indemnified Liabilities”), incurred by the Indemnified
Parties or any of them as a result of, or arising out of, or relating to

(a)          any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with any of the other transactions
contemplated hereby or the use of any Letter of Credit;

(b)          the entering into and performance of this Agreement and any other
Loan Document by any of the Indemnified Parties (including any action brought by
or on behalf of the Borrower as the result of any determination by the Required
Lenders pursuant to Article VI not to fund any Credit Extension; provided that
any such action is resolved by final judgment of a court of competent
jurisdiction in favor of such Indemnified Party);

 

 

 

-118-

 

 



(c)          any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by the Borrower or any of its Subsidiaries
of all or any portion of the stock or assets of any Person, whether or not such
Agent, the Issuer or such Lender is party thereto;

(d)          any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by the Borrower or any of its
Subsidiaries of any Hazardous Material; or

(e)          the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any Real Property
owned or operated by the Borrower or any Subsidiary thereof of any Hazardous
Material (including any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under any Environmental Law), regardless of
whether caused by, or within the control of, the Borrower or such Subsidiary,

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party as to the portion thereof and to the extent
directly caused by the relevant Indemnified Party’s gross negligence or willful
misconduct or a breach by such Indemnified Party (or its agents or employees or
any other Person under its control), as determined by a court of competent
jurisdiction in a final and non-appealable decision. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.

Section 11.5. Survival. The obligations of the Borrower under Sections 4.9, 5.3,
5.4, 5.5, 5.6, 11.3 and 11.4, and the obligations of the Lenders under Section
10.1, shall in each case survive any assignment from one Lender to another and
any termination of this Agreement, the payment in full of all Obligations and
the termination of all Commitments. The representations and warranties made by
each Obligor in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.

Section 11.6. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

Section 11.7. Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

Section 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement
shall become effective on the date (the “Effective Date”) on which the Borrower,
the Administrative Agent and each of the Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent or, in the case of the Lenders, shall have
given to the Administrative Agent telephonic

 

 

 

-119-

 

 



(confirmed in writing), written or telex notice (actually received) that the
same has been signed and mailed to it. The Administrative Agent will give the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.

Section 11.9. Governing Law; Entire Agreement. THIS AGREEMENT, THE NOTES AND
EACH OTHER LOAN DOCUMENT SHALL, EXCEPT AS OTHERWISE PROVIDED IN ANY MORTGAGE,
EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK. This Agreement, the Fee Letter, the Notes and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.

Section 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that:

(a)          the Borrower may not assign or transfer either of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and all of the Lenders, except permitted pursuant to clause (a) of Section
8.2.9 provided that, in the event of any such transaction, the Administrative
Agent shall have received such supplements or other modifications to this
Agreement and the other Loan Documents as it may reasonably request to confirm
the Obligations of the Borrower and the other Obligors); and

(b)          the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.11.

Section 11.11. Sale and Transfer of Loans and Notes; Participations in Loans and
Notes. Each Lender may assign, or sell participations in, its Loans, Letters of
Credit and Commitments to one or more other Persons in accordance with this
Section 11.11.

Section 11.11.1. Assignments. Any Lender (or any Lender together with one or
more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an Affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 in the aggregate for the assigning Lender or assigning Lenders, of
such Commitments and related outstanding Obligations (or, if the Commitments
with respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Assignees (treating any fund that invests in
loans and any other fund that invests in

 

 

 

-120-

 

 



loans and is managed or advised by the same investment advisor of such fund or
by an Affiliate of such investment advisor as a single Eligible Assignee), each
of which assignees shall become a party to this Agreement as a Lender by
execution of a Lender Assignment Agreement, provided that (i) at such time,
Schedule I(A) hereto shall be deemed modified to reflect the Commitments and/or
outstanding Loans, as the case may be, of such new Lender and of the existing
Lenders, (ii) upon the surrender of the relevant Notes by the assigning Lender
(or, upon such assigning Lender’s indemnifying the Borrower for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of this Agreement (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Default then exists, the consent of the Borrower in
each case shall be required in connection with any such assignment pursuant to
clause (y) above (each of which consents shall not be unreasonably withheld or
delayed, provided, however, that for the first 45 days following the Initial
Borrowing Date, assignments by DBTCA shall not require the consent of the
Borrower), (iv) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, (iv) any assignment of Revolving Loan
Commitments or Letter of Credit Commitments shall consist of a proportionate
assignment of each such Commitment, and (vi) no such transfer or assignment will
be effective until recorded by the Administrative Agent on the Register as
provided below. To the extent of any assignment pursuant to this Section
11.11.1, the assigning Lender shall be relieved of its obligations hereunder
with respect to its assigned Commitments and outstanding Loans. At the time of
each assignment pursuant to this Section 11.11.1 to a Person which is not
already a Lender hereunder and which is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) for Federal income tax purposes,
the respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrower the appropriate Internal Revenue Service Forms (and, if
applicable, a U.S. Tax Compliance Certificate) described in Section 5.6. To the
extent that an assignment of all or any portion of a Lender’s Commitments and
related outstanding Obligations pursuant to this Section 11.11.1 would, at the
time of such assignment, result in increased costs under Section 5.3, 5.5, or
5.6 from those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
assignment).

The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this paragraph, to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitments, the Loans made by each Lender, and each repayment in
respect of the principal amount of the Loans of each Lender and annexed to which
the Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to this Section 11.11.1. Failure
to make any recordation, or any error in such recordation, shall not affect the
Borrower obligations in respect of such Loans. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan is registered as the owner thereof for all purposes of this

 

 

 

-121-

 

 



Agreement, notwithstanding notice or any provision herein to the contrary. A
Lender’s Commitments and the Loans made pursuant thereto may be assigned or
otherwise transferred in whole or in part only by registration of such
assignment or transfer in the Register. Any assignment or transfer of a Lender’s
Commitments or the Loans made pursuant thereto shall be registered in the
Register only upon delivery to the Administrative Agent of a Lender Assignment
Agreement duly executed by the assignor thereof. No assignment or transfer of a
Lender’s Commitments or the Loans made pursuant thereto shall be effective
unless such assignment or transfer shall have been recorded in the Register by
the Administrative Agent as provided in this Section.

Nothing in this Agreement shall prevent or prohibit any Lender from pledging its
Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrower), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this paragraph shall release the transferor Lender from any
of its obligations hereunder.

Section 11.11.2. Participations . Any Lender may at any time sell to one or more
commercial banks, other financial institutions or other Persons (each of such
commercial banks, other financial institutions and other Persons being herein
called a “Participant”) participating interests (or a sub-participating
interest, in the case of a Lender’s participating interest in a Letter of
Credit) in any of the Loans, Commitments, or other interests of such Lender
hereunder; provided, however, that

(i) no participation or sub-participation contemplated in this Section 11.11.2
shall relieve such Lender from its Commitments or its other obligations
hereunder or under any other Loan Document,

(ii) such Lender shall remain solely responsible for the performance of its
Commitments and such other obligations,

(iii) the Borrower and each other Obligor and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and each of the other Loan
Documents,

(iv) no Participant, unless such Participant is an Affiliate of such Lender, or
is itself a Lender, shall be entitled to require such Lender to take or refrain
from taking any action hereunder or under any other Loan Document, except that
such Lender may agree with any Participant that such Lender will not, without
such Participant’s consent, (i) extend the final scheduled maturity of any Loan,
Note or Letter of Credit (unless such Letter of Credit is not extended beyond
the Revolving Loan Maturity Date) in which such Participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to

 

 

 

-122-

 

 



Section 1.4 shall not constitute a reduction in the rate of interest or fees
payable hereunder), or increase the amount of the Participant’s participation
over the amount thereof then in effect (it being understood that a waiver of any
Default or of a mandatory reduction in the Total Commitment shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any Participant if the Participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or (iii)
release all or substantially all of the Collateral under all of the Security
Documents or all or substantially all of the Subsidiary Guarantors under the
Subsidiary Guaranty (except, in either case, as expressly provided in the Loan
Documents) supporting the Loans or Letters of Credit hereunder in which such
Participant is participating,

(v) the Borrower shall not be required to pay any amount under Section 5.6 that
is greater than the amount which it would have been required to pay had no
participating interest been sold, and

(vi) such Lender shall comply with any obligation to withhold taxes or any
filing or reporting requirements imposed under applicable law relating to such
Participant and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such matters.

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 5.3, 5.4, 5.5, 5.6, 5.8, 5.9, 11.3 and 11.4, shall be considered a
Lender; provided, that no Participant shall be entitled to receive any greater
payment under Section 5.3, 5.4 or 5.5 than the Lender that transferred such
rights to such Participant would have been entitled to receive with respect to
such rights, unless such transfer is made with the Borrower’s prior written
consent.

Section 11.11.3. Lender Downgrade; Lender Replacement. In the event that

(i) an RL Lender defaults in its obligation to fund any Loan (including any
Mandatory Borrowing) or fails to reimburse the Issuer for any Reimbursement
Obligation pursuant to Section 4.4 (or notifies the Administrative Agent or the
Issuer that it does not intend to honor any such funding or reimbursement
obligation),

(ii) an RL Lender’s capital status, as determined by its principal federal or
state supervisor or other applicable governmental agency or authority (if
applicable), is rated at or below “undercapitalized”,

(iii) S&P or Moody’s, shall, after the date that any Person becomes an RL
Lender, downgrade the long term certificate of deposit ratings or long-term
unsecured debt ratings of such RL Lender, and the resulting ratings shall be
below BBB or Baa3, respectively, or the equivalent, or

(iv) in the case of an RL Lender that does not have a long-term certificate of
deposit rating provided by both S&P and Moody’s or a long-term unsecured debt
rating provided by both S&P and Moody’s, such RL Lender suffers a material
adverse change in its financial condition or a material impairment in its
ability to honor its obligation to

 

 

 

-123-

 

 



fund any Loan (including any Mandatory Borrowing) or to reimburse the Issuer for
any Reimbursement Obligation pursuant to Section 4.4,

(other than during the continuance of an Event of Default) then, at the request
of any Issuer, each Issuer shall each have the right, but not the obligation,
upon notice to such RL Lender and the Administrative Agent, to replace such RL
Lender with an Eligible Assignee (a “Replacement Lender”) reasonably acceptable
to the Borrower, each Issuer and the Administrative Agent (such consents not to
be unreasonably withheld or delayed; provided that no such consent shall be
required if the Replacement Lender is an existing RL Lender and no such consent
of the Borrower shall be required during the continuance of an Event of
Default), and each such RL Lender hereby agrees to assign and delegate (in
accordance with Section 11.11.1) all its rights and obligations under this
Agreement and any other Loan Document to which it is a party (including all of
its Loans, participations in Letter of Credit Outstandings, Commitments and
Reimbursement Obligations) to such Replacement Lender and execute and deliver,
on or prior to the day that the conditions set forth below are satisfied, an
assignment agreement necessary to effectuate any assignment of such RL Lender’s
interests hereunder; provided that (i) such assignment shall be without
recourse, representation or warranty (other than that the Loans, participations
in Letter of Credit Outstandings, Commitments and other rights being assigned,
are free and clear of any Liens created or consented to by such RL Lender), and
(ii) the purchase price to be paid by the Replacement Lender for such RL
Lender’s Loans, participations, Commitments and other rights and obligations
shall be the purchase price agreed between such RL Lender and the Replacement
Lender (or, failing such agreement, a purchase price in the amount of the
outstanding principal amount of such RL Lender’s Loans (including, and together
with, the amount of any reimbursement of such RL Lender of the Issuer pursuant
to Section 4.4 that has not been repaid to such RL Lender), together with all
accrued and unpaid interest and fees in respect thereof, plus all other amounts
(other than the amounts (if any) demanded and unreimbursed under Sections 5.2
through (and including) 5.6, which shall be paid by the Borrower), owing to such
RL Lender hereunder. Upon any such assignment and delegation, the Replacement
Lender shall in accordance with Section 11.11.1 become a party to each Loan
Document to which such replaced RL Lender is a party and shall have the rights
and obligations of an RL Lender thereunder and such replaced RL Lender shall be
released from its obligations hereunder and each other Loan Document to the
extent of such assignment and delegation but shall continue to be entitled to
the benefits of, and subject to the obligations of, any provision of this
Agreement which by its terms survives the termination of this Agreement.

Section 11.12. Other Transactions. Nothing contained herein shall preclude any
Agent or any other Lender from engaging in any transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Affiliates in which the Borrower or such Affiliate is not restricted
hereby from engaging with any other Person.

Section 11.13. Independence of Covenants. All covenants contained in this
Agreement and each other Loan Document shall be given independent effect such
that, in the event a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not, unless
expressly so provided in such first covenant, avoid the occurrence of a Default
or an Event of Default if such action is taken or such condition exists.

 

 

 

-124-

 

 



Section 11.14. Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 11.14, each Lender agrees to keep information obtained by it
pursuant hereto and the other Loan Documents and identified by the Borrower as
confidential in writing at the time of delivery confidential in accordance with
such Lender’s customary practices and not disclose any of such information other
than (i) to such Lender’s employees, representatives, directors, attorneys,
auditors, agents, professional advisors, trustees or affiliates who are advised
of the confidential nature of such information, (ii) to the extent such
information presently is or hereafter becomes available to such Lender on a
non-confidential basis from any source or such information that is in the public
domain at the time of disclosure, (iii) to the extent disclosure is required by
law (including applicable securities laws), regulation, subpoena or judicial
order or process (provided that notice of such requirement or order shall be
promptly furnished to the Borrower unless such notice is legally prohibited) or
requested or required by bank, securities, insurance or investment company
regulations or auditors or any administrative body or commission to whose
jurisdiction such Lender may be subject, (iv) to any rating agency to the extent
required in connection with any rating to be assigned to such Lender, (v) to the
Administrative Agent or the Collateral Agent, (vi) to any pledgee referred to in
the last paragraph of Section 11.11.1 or any prospective or actual transferee or
participant in connection with any contemplated transfer or participation of any
of the Loans, Notes or Commitments or any interest therein by such Lender, or to
any direct or indirect contractual counterparties in swap agreements or to the
professional advisors of such swap counterparties, who agree to be bound by the
provisions of this Section 11.14, (vii) in connection with any litigation
between any Obligor and any Lender with respect to the Loans or this Agreement
and the other Loan Documents or (viii) with the Borrower’s prior written
consent. The agreements in this Section 11.14 shall survive repayment of the
Loans and all other amounts payable hereunder.

(b)          The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates may share with such
Lender, any information related to the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Borrower and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 11.14 to the same
extent as such Lender.

Section 11.15. Forum Selection, Consent to Jurisdiction and Waiver of Jury
Trial. (a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER THE
BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER THE
BORROWER. THE BORROWER FURTHER IRREVOCABLY

 

 

 

-125-

 

 



CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH UNDER
ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

(b)          THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

 

-126-

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

By: ____________________________________

Name: Pamela S. Peck

 

Title:

Vice President and Treasurer

 

Address:

5330 East 31st Street

 

 

Tulsa, OK 74135

 

Facsimile No.:

(918) 669-2301

 

Attention:

Pamela S. Peck

 

 

 

 

 

 



DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender, the Issuer and the
Administrative Agent

By: ____________________________________

Name:

Title:

By: ____________________________________

Name:

Title:

 

Address:

60 Wall Street

 

New York, NY 10005

 

 

Facsimile No.:

(212) 979-5690

 

Attention:

Omayra Laucella

 

 

 

 

 

 



THE BANK OF NOVA SCOTIA, as a Lender and the Syndication Agent

By:____________________________________

Name:

Title:

 

 

 

 

 

 



SCHEDULE I(A)

COMMITMENTS

Lender

Term Loan
Commitment

Revolving Loan
 Commitment  

Deutsche Bank Trust Company Americas

$250,000,000

$30,000,000

The Bank of Nova Scotia

—

$30,000,000

Bank of America, N.A.

—

$28,000,000

Credit Suisse, Cayman Islands Branch

—

$23,000,000

Morgan Stanley Bank

—

$20,000,000

Bank of Oklahoma, N.A.

—

$20,000,000

JP Morgan Chase Bank, N.A.

—

$20,000,000

LaSalle Bank National Association

—

$16,000,000

Wells Fargo Bank, N.A.

—

$16,000,000

BMO Capital Markets Financing, Inc.

—

$16,000,000

Bank of Tokyo-Mitsubishi UFJ Trust Company

—

$16,000,000

International Bank of Commerce

—

$14,000,000

Fortis Capital Corp

—

$14,000,000

Raymond James Bank, FSB

—

$12,000,000

Sumitomo Mitsui Banking Corporation

—

$12,000,000

Arvest Bank

—

$11,000,000

MidFirst Bank

—

$11,000,000

Bayerische Hypo-und Vereinsbank, AG New York Branch

—

$11,000,000

Amegy Bank National Association

—

$9,000,000

BNP Paribas

—

$9,000,000

First Indiana Bank, N.A.

—

$7,000,000

National City Bank

—

$5,000,000

 

TOTAL:

$250,000,000

$350,000,000

 

 

 

 

 

 

 



SCHEDULE I(B)

LENDER INFORMATION

Lender

Address

Deutsche Bank Trust Company Americas

60 Wall Street
New York, NY 10005
Attn.: Omayra Laucella
Tel. No.: (212) 250-5690
 

The Bank of Nova Scotia

181 West Madison Street

Suite 3700

Chicago, IL 60602

Attn.: David Scott

Tel. No.: (312) 201-4116

 

Bank of America, N.A.

515 S. Boulder Ave. 10th Floor

Tulsa, OK 74103

Attn.: Steven E. Warrick

Tel. No.: (918) 591-8248

 

Credit Suisse, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attn.: Mark Gleason

Tel. No.: (212) 538-3163

 

Morgan Stanley Bank

2500 Lake Park Blvd., Suite 300C

West Valley City, UT 84120

Attn.: Lisa Malone/Justin Gaudy

Tel. No.: (718) 233-2132/7279

 

Bank of Oklahoma, N.A.

One Williams Center, 8th Floor

Tulsa, OK 74172

Attn.: Jamey Webb

Tel. No.: (918) 588-8295

 

JP Morgan Chase Bank, N.A.

1111 Fannin, 10th Floor

New York, NY 10017

Attn.: Robert Kellas

Tel. No.: (212) 270-3560

 

 

 

 

 

 

 

 



 

LaSalle Bank National Association

Republic Plaza

370 17th Street, Ste. 3590

Denver, CO 80202

Attn.: Nate Palmer

Tel. No.: (303) 825-7577

 

Wells Fargo Bank, N.A.

1445 Ross Avenue

Suite 2320

Dallas, TX 75202

Attn.: Stephen Melton

Tel. No.: (214) 661-1221

 

BMO Capital Markets Financing, Inc.

111 W. Monroe Street

Chicago, IL 60603

Attn.: Jo-Anne Panizares

Tel. No.: (312) 750-6043

 

Bank of Tokyo-Mitsubishi UFJ Trust Company

1251 Avenue of the Americas

12th Floor

New York, NY 10020-1104

Attn.: John Leffler

Tel. No.: (212) 782-4228

 

International Bank of Commerce

2250 E. 73rd Street

Suite 200

Tulsa, OK 74136

Attn.: Andrew Levinson

Tel. No.: (918) 497-2483

 

Fortis Capital Corp

520 Madison Avenue
3rd Floor
New York, NY 10022

Attn.: Doug Riahi

Tel. No.: (212) 340-5412

 

Raymond James Bank, FSB

P.O. Box 11628

St. Petersburg, FL 33733

Attn.: Joseph Ciccolini

Tel. No.: (727) 567-4855

 

Sumitomo Mitsui Banking Corporation

777 South Figueros Street

Suite 2600

Los Angeles, CA 90017

Attn.: CBDA-II, Gail Motonaga

Tel. No.: (213) 955-0839

 

 

 

 

 

 

 



 

Arvest Bank

502 Main Street

Tulsa, OK 74103

Attn.: Cindy Dobbs

Tel. No.: (918) 382-4096

 

MidFirst Bank

321 S. Boston

Suite 101B

Tulsa, OK 74103

Attn.: Nicholas E. Fitzgerald

Tel. No.: (918) 699-7224

 

Bayerische Hypo-und Vereinsbank, AG New York Branch

150 East 42nd Street

New York, NY 10017

Attn.: Ken Hamilton

Tel. No.: (212) 672-5372

 

Amegy Bank National Association

1807 Ross Avenue

Suite 400

Dallas, TX 75201

Attn.: Cyndi M. Giles

Tel. No.: (214) 754-9513

 

BNP Paribas

1200 Smith Street

Suite 3100

Houston, TX 77002

Attn.: Mike Shyock

Tel. No.: (713) 982-1105

 

First Indiana Bank, N.A.

135 North Pennsylvania Street

Indianapolis, IN 46203

Attn.: Jimmy D. Gray

Tel. No.: (317) 269-1364

 

National City Bank

1900 E. 9th Street

Cleveland, OH 44114

Attn.: Rennee Bonnell

Tel. No.: (216) 322-9174

 

 

 

 

 

 

 



SCHEDULE II

 

SUBORDINATION PROVISIONS TO BE CONTAINED IN SUBORDINATED INTERCOMPANY DEBT

 

The following provisions and conditions shall be made a part of each instrument
evidencing or pursuant to which Subordinated Intercompany Debt may be incurred
by any Person (a “Debtor”) to another Person (a “Subordinated Creditor”) in
accordance with the Credit Agreement referred to below.

 

Section 1. Definitions. Terms used but not defined herein have the meanings
given to them in the Credit Agreement. As used in these provisions, the
following terms shall have the meanings specified below:

 

“Administrative Agent” means Deutsche Bank Trust Company Americas, in its
capacity as Administrative Agent under the Credit Agreement.

 

“Commitments” is defined in the Credit Agreement.

 

“Credit Agreement” means the Credit Agreement, dated as of June 15, 2007 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Dollar Thrifty Automotive Group, Inc., a
Delaware corporation (the “Borrower”). the various financial institutions as
are, or may from time to time become, parties thereto (each, individually, a
“Lender”, and collectively, the “Lenders”), The Bank of Nova Scotia, as
syndication agent, Deutsche Bank Securities Inc. and The Bank of Nova Scotia as
joint lead arrangers and joint bookrunners and the Administrative Agent,
including all amendments, renewals, extensions, restructurings, supplements or
modifications thereto and all refundings, refinancings and replacements thereof
(and of any such refunding, refinancing or replacement), including any agreement
(i) extending or shortening the maturity of any indebtedness incurred thereunder
or contemplated thereby, (ii) adding or deleting borrowers or guarantors
thereunder or (iii) increasing the amount of indebtedness incurred thereunder or
available to be borrowed thereunder.

 

“Intercompany Subordinated Debt” means all indebtedness and other obligations of
the Debtor from time to time owing to the Subordinated Creditor in respect of
indebtedness related to or resulting from intercompany loans, advances or other
indebtedness from a Subordinated Creditor (whether created directly or acquired
by assignment or otherwise), and interest, premiums and fees, if any, thereon
and other amounts payable in respect thereof and all rights and remedies of the
Subordinated Creditor with respect thereto.

 

 

“Letters of Credit” is defined in the Credit Agreement.

 

 

“Loan Document” is defined in the Credit Agreement.

 

 

“Secured Parties” is defined in the Credit Agreement.

 

 

 

 

 

 



Schedule II

Page 2

 

 

“Senior Indebtedness” is defined in clause (a) of Section 2.

 

 

Section 2. Agreement to Subordinate.

 

(a) The Debtor and the Subordinated Creditor agree that the Intercompany
Subordinated Debt is and shall be subject, subordinate and rendered junior, to
the extent and in the manner hereinafter set forth, in right of payment, to the
prior payment in cash in full of all obligations of the Debtor now existing or
hereafter arising in connection with the Credit Agreement or any other Loan
Document, whether for (i) principal, (ii) premium, if any, (iii) reimbursement
obligations in respect of Letters of Credit, (iv) interest (including, without
limitation, interest accruing after the filing of a petition initiating any
proceeding referred to in clause (a) of Section 3 at the rate provided in the
respective Loan Document, whether or not allowed as a claim in any such
proceeding), (v) costs, fees (including, without limitation, attorneys’ fees and
disbursements) and reasonable expenses or (vi) otherwise (the obligations
specified in clauses(a)(i) through (a)(vi) above are referred to collectively as
the “Senior Indebtedness”). For purposes of these provisions, the Senior
Indebtedness shall not be deemed to have been paid in cash in full until the
Secured Parties shall have received full payment of the Senior Indebtedness in
cash and all letters of credit issued under the Credit Agreement have expired or
been terminated or have been cash collateralized in full, which payment and/or
cash collateralization shall have been retained by the Secured Parties for a
period of time in excess of all applicable preference or other similar periods
under applicable bankruptcy, insolvency or creditors’ rights laws. Each of the
Debtor and the Subordinated Creditor waives notice of acceptance of these
provisions by the Secured Parties, and the Subordinated Creditor waives notice
of and consent to the making, amount and terms of the Senior Indebtedness which
may exist or be created from time to time and any renewal, extension, amendment
or modification thereof, and any other lawful action which any Secured Party in
its and their sole and absolute discretion may take or omit to take with respect
thereto. The provisions of this Section shall constitute a continuing offer made
for the benefit of and to all Secured Parties and each Secured Party is hereby
irrevocably authorized to enforce such provisions.

 

(b) In the event that the Debtor shall make, and/or any Subordinated Creditor
shall receive, any payment on Intercompany Subordinated Debt in contravention of
these provisions or the terms of the Credit Agreement, then and in any such
event such payment shall be deemed to be the property of, segregated, received
and held in trust for the benefit of, and shall be promptly paid over and
delivered to, the Administrative Agent for the pro rata benefit of the Secured
Parties.

 

(c) The Debtor shall not make, and the Subordinated Creditor shall not receive
or accept, any payment in respect of any Intercompany

 

 

 

 

 

 



Schedule II

Page 3

 

Subordinated Debt if a Default of the nature set forth in Section 9.1.9 of the
Credit Agreement or any Event of Default has occurred and is continuing or would
result therefrom, unless and until (i) the Senior Indebtedness has been paid in
cash in full, (ii) in the case of an Event of Default referred to above other
than a Default of the nature set forth in Section 9.1.9 of the Credit Agreement,
such Event of Default has been cured or waived or (iii) the Administrative Agent
has otherwise consented in writing. For purposes of these provisions, “payment”
in respect of any Intercompany Subordinated Debt shall include any direct or
indirect payment or distribution from any source, whether in cash, property or
securities, by set-off or otherwise, in respect of principal, premium, interest
or otherwise, including in connection with any redemption or purchase of such
Intercompany Debt or any recovery on any claim for rescission or damages.

 

 

Section 3. In Furtherance of Subordination.

 

(a) Upon any distribution of all or any of the assets of the Debtor or the
Subordinated Creditor in the event of

 

(i)           any insolvency or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding in
connection therewith, relative to the Debtor or the Subordinated Creditor, or to
its creditors, as such, or to its assets,

 

(ii)          any liquidation, dissolution or other winding up of the Debtor or
the Subordinated Creditor, whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy, or

 

(iii)         any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of the Debtor or the Subordinated
Creditor, then, and in any such event, unless the Administrative Agent shall
otherwise agree in writing, the Secured Parties shall receive payment in cash in
full of all amounts due or to become due (whether or not the Senior Indebtedness
has been declared due and payable prior to the date on which the Senior
Indebtedness would otherwise have become due and payable) on or in respect of
all Senior Indebtedness (including post-petition interest at the rate provided
for in the respective Loan Document, whether or not such post-petition interest
is an allowed claim in the respective proceeding) before the Subordinated
Creditor or anyone claiming through or on its behalf (including any receiver,
trustee, or otherwise) is entitled to receive any payment on account of
principal of (or premium, if any) or interest on or other amounts payable in
respect of the Intercompany Subordinated Debt, and to that end, any payment or
distribution which may be payable or deliverable in respect of the Intercompany
Subordinated Debt in any such case, proceeding, dissolution, liquidation or
other winding up or event, shall be paid or delivered directly to the
Administrative Agent for the application (in the case of cash) to, or as
collateral (in the case of non-cash property or securities) for, the payment or
prepayment of

 

 

 

 

 

 



Schedule II

Page 4

 

the Senior Indebtedness until the Senior Indebtedness shall have been paid in
cash in full.

 

(b) If any proceedings, liquidation, dissolution or winding up referred to in
clause (a) above is commenced by or against the Debtor or the Subordinated
Creditor,

 

(i) the Administrative Agent is hereby irrevocably authorized and empowered (in
its own name or in the name of the Debtor, the Subordinated Creditor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution in respect of the Intercompany
Subordinated Debt above and give acquittance therefor and to file claims and
proofs of claim and take such other action (including, without limitation,
voting the Intercompany Subordinated Debt or enforcing any security interest or
other lien securing payment of the Intercompany Subordinated Debt) as the
Administrative Agent may reasonably deem necessary or advisable for the exercise
or enforcement of any of the rights or interests of the Secured Parties or the
Administrative Agent hereunder; provided that in the event the Administrative
Agent takes such action, the Administrative Agent shall apply all proceeds
first, to the payment of the costs of enforcement of these provisions, and
second, to the pro rata payment, prepayment and/or cash collateralization of the
Senior Indebtedness; and

 

(ii)          the Subordinated Creditor shall duly and promptly take such action
as the Administrative Agent may request (A) to collect the Intercompany
Subordinated Debt for the account of the Secured Parties and the Administrative
Agent and to file appropriate claims or proofs of claim in respect of the
Intercompany Subordinated Debt, (B) to execute and deliver to the Administrative
Agent such powers of attorney, assignments, or other instruments as the
Administrative Agent may reasonably request in order to enable it to enforce any
and all claims with respect to, and any security interests and other liens
securing payment of, the Intercompany Subordinated Debt and (C) to collect and
receive any and all payments or distributions which may be payable or
deliverable upon or with respect to the Intercompany Subordinated Debt.

 

(c) All payments or distributions of assets of the Debtor, whether in cash,
property or securities upon or with respect to the Intercompany Subordinated
Debt which are received by the Subordinated Creditor contrary to these
provisions shall be received in trust for the pro rata benefit of the Secured
Parties, shall be segregated from other funds and property held by the
Subordinated Creditor and shall be forthwith paid over to the Administrative
Agent in the same form as so received (with any necessary indorsement) to be
applied, pro rata (in the case of cash) to, or held as collateral (in the case
of noncash property or securities) for, the payment, prepayment and/or cash
collateralization of the Senior Indebtedness, whether matured or unmatured, in
accordance with the terms of these provisions.

 

 

 

 

 

 



Schedule II

Page 5

 

(d) The Secured Parties and the Administrative Agent are hereby authorized to
demand specific performance of these provisions, whether or not the Debtor or
the Subordinated Creditor shall have complied with any of the provisions hereof
applicable to it, at any time when the Subordinated Creditor shall have failed
to comply with any of these provisions applicable to it. The Subordinated
Creditor hereby irrevocably waives any defense (other than the defense of
payment in full of the Senior Indebtedness) based on the adequacy of a remedy at
law which might be asserted as a bar to such remedy of specific performance.

 

Section 4. No Enforcement or Commencement of Any Proceedings. The Subordinated
Creditor agrees that, so long as any Senior Indebtedness shall remain unpaid
(including any Letter of Credit remaining outstanding), or any Commitment shall
be in effect, it will not accelerate the maturity of the Intercompany
Subordinated Debt or commence, or join with any creditor other than the Secured
Parties in commencing any proceeding referred to in clause (a) of Section 3.

 

Section 5. Rights of Subordination. The Subordinated Creditor agrees that no
payment or distribution to the Secured Parties or the Administrative Agent
pursuant to these provisions shall entitle the Subordinated Creditor to exercise
any rights of subrogation in respect thereof until all Senior Indebtedness has
been paid in cash in full and the Commitments and Letters of Credit have been
terminated. The Subordinated Creditor agrees that these provisions shall not be
affected by any action, or failure to act, by the Administrative Agent or the
Secured Parties which results, or may result, in affecting, impairing or
extinguishing any right of reimbursement or subrogation or other right or remedy
of the Subordinated Creditor against the Debtor.

 

Section 6. Subordination Legend; Further Assurances. The Subordinated Creditor
and the Debtor will cause each note and instrument (if any) evidencing the
Intercompany Subordinated Debt to be endorsed with the following legend:

 

“The indebtedness evidenced by this instrument is subordinated to the prior
payment in cash in full of the Senior Indebtedness (as defined in the
Subordination Provisions to be Contained in the Subordinated Intercompany Debt
(the “Intercompany Subordination Terms”), attached as Schedule II to the Credit
Agreement, dated as of June 15, 2007 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
Dollar Thrifty Automotive Group, Inc., a Delaware corporation (the “Borrower”).
the various financial institutions as are, or may from time to time become,
parties thereto (each, individually, a “Lender”, and collectively, the
“Lenders”), The Bank of Nova Scotia, as syndication agent, Deutsche Bank
Securities Inc. and The Bank of Nova Scotia as joint lead arrangers and joint
bookrunners and the Administrative Agent, pursuant to, and to the extent
provided in, the Intercompany Subordination Terms by the maker hereof and payee
named herein in favor of the Secured Parties referred to therein and any person
now or hereafter designated as their agent.”

 

 

 

 

 

 



Schedule II

Page 6

 

Each of the Subordinated Creditor and the Debtor hereby agrees to mark its books
of account in such a manner as shall be effective to give proper notice of the
effect of these provisions and will, in the case of any Intercompany
Subordinated Debt which is not evidenced by any note or instrument, following
the occurrence and subject to the continuation of an Event of Default, upon the
Administrative Agent’s request, cause such Intercompany Subordinated Debt to be
evidenced by an appropriate note or instrument or instruments endorsed with the
above legend. Each of the Subordinated Creditor and the Debtor will at its
expense and at any time and from time to time promptly execute and deliver all
further instruments and documents and take all further action that may be
necessary or that the Secured Parties or the Administrative Agent may reasonably
request in order to protect any right or interest granted or purported to be
granted hereunder or to enable the Secured Parties or the Administrative Agent
to exercise and enforce their rights and remedies hereunder.

 

Section 7. No Disposition of Intercompany Subordinated Debt. The Subordinated
Creditor will not, without the prior written consent of the Administrative
Agent, upon the occurrence and during the continuation of any Default of the
nature set forth in Section 9.1.9 of the Credit Agreement or an Event of
Default, take, or permit to be taken, any action to assert, collect or enforce
the Intercompany Subordinated Debt or any part thereof.

 

Section 8. Agreement by the Debtor. The Debtor agrees that it will not make any
payment on any of the Intercompany Subordinated Debt, or take any other action,
in contravention of these provisions.

 

Section 9. Obligations Hereunder Not Affected. All rights and interest of the
Secured Parties and the Administrative Agent hereunder, and all agreements and
obligations of the Subordinated Creditor and the Debtor hereunder, shall remain
in full force and effect irrespective of:

 

(a) any lack of validity or enforceability of any document evidencing Senior
Indebtedness;

 

(b) any change in the time, manner or place of payment of, or any other term of,
all or any of the Senior Indebtedness, or any other amendment or waiver of or
any consent to departure from any of the documents evidencing or relating to the
Senior Indebtedness;

 

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guaranty or Loan
Document, for all or any of the Senior Indebtedness;

 

(d) any failure of any Secured Party or the Administrative Agent to assert any
claim or to enforce any right or remedy against any other party hereto under
these provisions, the Credit Agreement or any other Loan Document;

 

 

 

 

 

 



Schedule II

Page 7

 

(e) any reduction, limitation, impairment or termination of the Senior
Indebtedness for any reason (other than the defense of payment in full of the
Senior Indebtedness), including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Debtor and the
Subordinated Creditor hereby waive any right to or claim of) any defense (other
than the defense of payment in full in cash of the Senior Indebtedness) or
setoff, counterclaim, recoupment or termination whatsoever by reason of
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Senior
Indebtedness; and

 

(f) any other circumstance which might otherwise constitute a defense (other
than the defense of payment in full in cash of the Senior Indebtedness)
available to, or a discharge of, the Debtor in respect of the Senior
Indebtedness or the Subordinated Creditor in respect of these provisions.

 

These provisions shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Senior Indebtedness is
rescinded or must otherwise be returned by any Secured Party or the
Administrative Agent upon the insolvency, bankruptcy or reorganization of the
Debtor or otherwise, all as though such payment had not been made. The
Subordinated Creditor acknowledges and agrees that the Secured Parties and the
Administrative Agent may in accordance with the terms of the Credit Agreement or
any other Loan Document, without notice or demand and without affecting or
impairing the Subordinated Creditor’s obligations hereunder, from time to time
(i) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Senior Indebtedness or any
part thereof, including, without limitation, to increase or decrease the rate of
interest thereon or the principal amount thereof; (ii) take or hold security for
the payment of the Senior Indebtedness and exchange, enforce, foreclose upon,
waive and release any such security; (iii) apply such security and direct the
order or manner of sale thereof as the Administrative Agent and the Secured
Parties, in their sole discretion, may determine; (iv) release and substitute
one or more endorsers, warrantors, borrowers or other obligors; and (v) exercise
or refrain from exercising any rights against the Debtor or any other Person.

 

Section 10. Representations and Warranties. The Subordinated Creditor, in
respect of itself and the Intercompany Subordinated Debt owing to it, and the
Debtor, as the case may be, hereby represents and warrants as follows:

 

(a) the Subordinated Creditor owns the Intercompany Subordinated Debt now
outstanding free and clear of any Lien;

 

(b) these provisions constitute a legal, valid and binding obligation of the
Subordinated Creditor and the Debtor, enforceable in accordance with its terms.

 

Section 11. Amendments, Waivers. No amendment or waiver of these provisions nor
consent or any departure by the Subordinated Creditor or the Debtor herefrom,
shall in any

 

 

 

 

 

 



Schedule II

Page 8

 

event be effective unless the same shall be in writing and signed by the
Administrative Agent, and then such waiver, amendment or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Any waiver, forbearance, failure or delay by the Administrative Agent or
the Secured Parties in exercising, or the exercise or beginning of exercise by
the Administrative Agent or the Secured Parties of, any right, power or remedy,
simultaneous or later shall not preclude the further, simultaneous or later
exercise thereof, and every right, power or remedy of the Administrative Agent
and the Secured Parties shall continue in full force and effect until such
right, power or remedy is specifically waived in a writing executed or
authorized by such Secured Parties.

 

Section 12. Expenses. The Subordinated Creditor and the Debtor jointly and
severally agree to pay, upon demand, to the Administrative Agent or the Secured
Parties, as applicable, any and all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements which the
Secured Parties or the Administrative Agent may incur in connection with the
exercise or enforcement of any of the rights or interest of the Secured Parties
or the Administrative Agent hereunder.

 

Section 13. Severability. If any of these provisions shall be held invalid or
unenforceable, these provisions shall be construed as if not containing those
provisions, and the rights and obligations of the parties hereto shall be
construed and enforced accordingly.

 

Section 14. Cumulative Rights. The rights, powers and remedies of the Secured
Parties and the Administrative Agent under these provisions shall be in addition
to all rights, powers and remedies given to the Secured Parties and the
Administrative Agent by virtue of any contract, statute or rule of law, all of
which rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently. The parties hereto expressly acknowledge and agree
that the Secured Parties and the Administrative Agent are intended, and by this
reference expressly made, third party beneficiaries of these provisions.

 

Section 15. Governing Law. THESE PROVISIONS SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 16. Forum Selection and Consent to Jurisdiction. (a) ANY LEGAL ACTION OR
PROCEEDING BASED HEREON, OR ARISING OUT OF, OR IN CONNECTION WITH, THESE
PROVISIONS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS, THE ADMINISTRATIVE AGENT, ANY OTHER SECURED PARTY,
THE SUBORDINATED CREDITOR OR THE DEBTOR MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK. EACH OF THE
SUBORDINATED CREDITOR AND THE DEBTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF
THE AFORESAID COURTS. EACH OF THE SUBORDINATED CREDITOR AND THE DEBTOR HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK

 

 

 

 

 

 



Schedule II

Page 9

 

PERSONAL JURISDICTION OVER ITSELF, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER THE SUBORDINATED CREDITOR AND THE DEBTOR, AS
APPLICABLE. EACH OF THE SUBORDINATED CREDITOR AND THE DEBTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO EACH OF THE SUBORDINATED CREDITOR AND THE
DEBTOR CARE OF THE BORROWER AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF THE
SUBORDINATED CREDITOR AND THE DEBTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE SUBORDINATED CREDITOR AND THE
DEBTOR, AS APPLICABLE, IN ANY OTHER JURISDICTION.

 

(b) EACH OF THE SUBORDINATED CREDITOR AND THE DEBTOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 17. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE OTHER SECURED
PARTIES, THE SUBORDINATED CREDITOR AND THE DEBTOR HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS OR IN CONNECTION WITH, THESE PROVISIONS, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS.

 

 

 

 

 



SCHEDULE III

 

EXISTING MATERIAL PROPERTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

 

Site

 

 

 

 

 

 

 

 

 

(1) Dollar Thrifty Automotive Group, Inc.

 

5310-5350 East 31st Street

 

 

 

 

 

 

Tulsa, Oklahoma

 

 

 

 

 

 

 

Headquarters

 

 

 

 

 

 

 

 

 

 

 

(2) DTG Operations, Inc.

 

 

4720 West Spruce Street

 

 

 

 

 

 

Tampa, Florida

 

 

 

 

 

 

 

 

 

 

 

(3) Thrifty Rent-A-Car System, Inc.

 

2400 Miami Road

 

 

 

 

 

 

 

Hollywood, Florida

 

 

 

 

 

 

 

 

 

 

 

(4) DTG Operations, Inc.

 

 

4775 South Swenson Road

 

 

 

 

 

 

Las Vegas, Nevada

 

 

 

 

 

 

 

 

 

 

 

(5) Thrifty Rent-A-Car System, Inc.

 

15 South 2400 West

 

 

 

 

 

 

 

Salt Lake City, Utah

 

 

 

 

 

 

 

 

 

 

 

(6) Thrifty Rent-A-Car System, Inc.

 

4405 Reese Drive

 

 

 

 

 

 

 

7700 Esters Road

 

 

 

 

 

 

 

Irving, Texas

 

 

 

 

 

 

 

 

 

 

 

(7) Thrifty Rent-A-Car System, Inc.

 

15845 JFK Boulevard

 

 

 

 

 

 

 

Houston, Texas

 

 

 

 

 

 

 

 



SCHEDULE IV

UCC DATES

The fifth anniversary of the Effective Date.

 

 

 

 

 

 

 

 

 